Exhibit 10.1

PURCHASE AGREEMENT

BY AND BETWEEN

JOHNSON CONTROLS, INC.

AND

VISTEON CORPORATION

 

 

Dated as of January 12, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Other Defined Terms

     13   

ARTICLE II PURCHASE AND SALE; CLOSING

     16   

Section 2.1

 

Purchase and Sale

     16   

Section 2.2

 

Purchase Price

     16   

Section 2.3

 

Closing Date

     16   

Section 2.4

 

Purchased Assets

     16   

Section 2.5

 

Excluded Assets

     19   

Section 2.6

 

Assumed Liabilities

     20   

Section 2.7

 

Retained Liabilities

     21   

Section 2.8

 

Closing Deliveries

     24   

Section 2.9

 

Reserved

     25   

Section 2.10

 

Adjustment to Base Purchase Price

     25   

Section 2.11

 

Purchase Price Allocation

     27   

Section 2.12

 

Non-Assignment; Consents

     28   

Section 2.13

 

Tax Withholding

     30   

Section 2.14

 

Foreign Acquisition Agreements

     31   

Section 2.15

 

French Assets; French Interests

     31   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER

     33   

Section 3.1

 

Organization, Standing and Power

     33   

Section 3.2

 

Purchased Companies

     33   

Section 3.3

 

Authority; Execution and Delivery; Enforceability

     34   

Section 3.4

 

No Conflicts; Consents

     34   

Section 3.5

 

Proceedings

     35   

Section 3.6

 

Financial Statements; Absence of Undisclosed Liabilities

     35   

Section 3.7

 

Absence of Changes or Events

     36   

Section 3.8

 

Title; Sufficiency of Assets

     36   

Section 3.9

 

Intellectual Property

     36   

Section 3.10

 

Real Property

     38   

Section 3.11

 

Contracts

     39   

Section 3.12

 

Compliance with Applicable Laws; Permits

     41   

Section 3.13

 

Environmental Matters

     42   

Section 3.14

 

Taxes

     43   

Section 3.15

 

Labor Relations; Employees and Employee Benefit Plans

     45   

Section 3.16

 

Warranty and Product Liability

     48   

Section 3.17

 

Related Party Transactions

     48   

Section 3.18

 

Brokers

     49   

Section 3.19

 

Insurance

     49   

Section 3.20

 

OFAC

     49   

Section 3.21

 

Foreign Corrupt Practices Act

     50   

Section 3.22

 

Money Laundering Laws

     50   

Section 3.23

 

Customers and Suppliers

     50   

Section 3.24

 

No Other Representations or Warranties

     51   

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PURCHASER

     51   

Section 4.1

 

Organization, Standing and Power

     51   

Section 4.2

 

Authority; Execution and Delivery; Enforceability

     51   

Section 4.3

 

No Conflicts; Consents

     51   

Section 4.4

 

Financial Ability to Perform

     52   

Section 4.5

 

Brokers

     52   

Section 4.6

 

Acquisition of Shares for Investment

     52   

Section 4.7

 

No Other Representations or Warranties

     52   

ARTICLE V COVENANTS

     53   

Section 5.1

 

Efforts

     53   

Section 5.2

 

Covenants Relating to Conduct of Business

     55   

Section 5.3

 

Confidentiality

     58   

Section 5.4

 

Access to Information

     59   

Section 5.5

 

Publicity

     60   

Section 5.6

 

Intercompany Accounts and Intercompany Arrangements

     61   

Section 5.7

 

Employee Matters

     61   

Section 5.8

 

Financial Obligations

     65   

Section 5.9

 

Names Following Closing

     66   

Section 5.10

 

Insurance

     66   

Section 5.11

 

Litigation Support

     67   

Section 5.12

 

Payments

     68   

Section 5.13

 

Pre-Closing Restructuring

     69   

Section 5.14

 

Non-Solicitation of Employees; Non-Competition

     69   

Section 5.15

 

Misallocated Assets

     70   

Section 5.16

 

Intellectual Property

     70   

Section 5.17

 

Environmental Permits

     72   

Section 5.18

 

Product Warranty

     73   

Section 5.19

 

Further Assurances

     73   

Section 5.20

 

Lease Agreement

     73   

Section 5.21

 

Tangible Personal Property Matters

     74   

Section 5.22

 

Purchased Ventures

     74   

Section 5.23

 

Transition Services Agreement and Supply Agreement

     75   

Section 5.24

 

Purchased Entities Cash

     75   

Section 5.25

 

China JV Separation

     75   

Section 5.26

 

St. Petersburg Agreement

     75   

Section 5.27

 

Open Source

     75   

ARTICLE VI CERTAIN TAX MATTERS

     76   

Section 6.1

 

Tax Indemnification by Seller

     76   

Section 6.2

 

Tax Indemnification by Purchaser

     77   

Section 6.3

 

Straddle Periods

     78   

Section 6.4

 

Tax Returns

     78   

Section 6.5

 

Certain Tax Benefits, Refunds, Credits and Carrybacks

     80   

Section 6.6

 

Tax Contests

     82   

Section 6.7

 

Cooperation and Exchange of Information

     84   

Section 6.8

 

Tax Sharing Agreements; Powers of Attorney

     84   

Section 6.9

 

Tax Treatment of Payments

     85   

 

-ii-



--------------------------------------------------------------------------------

Section 6.10

 

Certain Tax Elections

     85   

Section 6.11

 

Additional Post-Closing Tax Covenant

     85   

Section 6.12

 

Transfer Taxes; VAT

     85   

Section 6.13

 

Timing of Payments

     88   

Section 6.14

 

Tax Matters Coordination and Survival

     88   

ARTICLE VII CONDITIONS PRECEDENT

     89   

Section 7.1

 

Conditions to Each Party’s Obligations to Close

     89   

Section 7.2

 

Conditions to Obligations of Purchaser to Close

     89   

Section 7.3

 

Conditions to Obligations of Seller to Close

     90   

Section 7.4

 

Frustration of Closing Conditions

     91   

ARTICLE VIII TERMINATION; EFFECT OF TERMINATION

     91   

Section 8.1

 

Termination

     91   

Section 8.2

 

Effect of Termination

     92   

Section 8.3

 

Notice of Termination

     92   

ARTICLE IX INDEMNIFICATION

     92   

Section 9.1

 

Survival

     92   

Section 9.2

 

Indemnification by Seller

     93   

Section 9.3

 

Indemnification by Purchaser

     93   

Section 9.4

 

Procedures

     94   

Section 9.5

 

Exclusive Remedy and Release

     95   

Section 9.6

 

Additional Indemnification Provisions

     96   

Section 9.7

 

Limitation on Liability

     96   

Section 9.8

 

Bulk Sales Waiver

     96   

ARTICLE X GENERAL PROVISIONS

     97   

Section 10.1

 

Entire Agreement

     97   

Section 10.2

 

Assignment

     97   

Section 10.3

 

Amendments and Waivers

     97   

Section 10.4

 

No Third-Party Beneficiaries

     97   

Section 10.5

 

Notices

     98   

Section 10.6

 

Specific Performance

     98   

Section 10.7

 

Governing Law and Jurisdiction

     99   

Section 10.8

 

Waiver of Jury Trial

     99   

Section 10.9

 

Severability

     100   

Section 10.10

 

Counterparts

     100   

Section 10.11

 

Expenses

     100   

Section 10.12

 

Interpretation; Absence of Presumption

     100   

 

-iii-



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This PURCHASE AGREEMENT, dated as of January 12, 2014 (this “Agreement”), is by
and between Johnson Controls, Inc., a Wisconsin corporation (“Seller”), and
Visteon Corporation, a Delaware corporation (“Purchaser” and together with
Seller, the “parties”).

WHEREAS, Seller and certain of its Subsidiaries are engaged in, among other
things, the Business, including through their ownership of interests and
participation in the Purchased Ventures;

WHEREAS, on the terms and subject to the conditions set forth herein, the Seller
Entities shall sell, assign, transfer and convey to Purchaser or Affiliates of
Purchaser designated by Purchaser, and Purchaser shall, and shall cause any of
its applicable Affiliates to, purchase and acquire from the Seller Entities, all
of their right, title and interest in and to the Purchased Assets, and Purchaser
shall, or shall cause its applicable designated Affiliates to, assume the
Assumed Liabilities (the “Transaction”); and

WHEREAS, simultaneously with the Closing under this Agreement, Seller, Purchaser
and certain of their respective Affiliates desire to enter into certain other
agreements in connection with the transactions contemplated hereby.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, on
the terms and subject to the conditions of this Agreement, the parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used herein, the following terms have the meanings
set forth below:

“Action” means any Proceeding, claim, cause of action, audit, review, inquiry,
assessment, hearing, complaint, demand, examination, or investigation.

“Adjustment Amount” means the Working Capital Difference; provided that if the
absolute value of the Working Capital Difference is equal to or less than
$4,600,000, then the Adjustment Amount shall be zero.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise. For purposes of this
Agreement, neither the Seller Entities nor Seller shall be deemed Affiliates of
Purchaser, nor, as of and after Closing, of the Purchased Companies.



--------------------------------------------------------------------------------

“Benefit Plan” means any “employee benefit plan” within the meaning of
Section 3(3) of ERISA (whether or not subject to ERISA) and any employment,
retention, profit-sharing, bonus, stock option, stock purchase, restricted stock
and other equity- or equity-based, incentive, deferred compensation, severance,
termination, collective redundancy plan such as layoff or voluntary separation
plan or other benefit plan, program, policy, agreement or arrangement sponsored,
maintained or contributed to by Seller or any of its Subsidiaries or any of
their respective ERISA Affiliates for the benefit of any Business Employee,
other than any Multiemployer Plan.

“Business” means the business of designing, manufacturing, researching and
developing, marketing and selling, either directly or indirectly via Virtual
City or associated partnerships such as Takosan, S&T, Kimball or other third
parties, driver information displays, instrument clusters, head-up displays,
compasses, dashboard-mounted clocks, park distance indicators, tire pressure
monitoring systems, passive access and start systems (including keyless and
remote entry and corresponding keyfobs), body control modules, immobilizers,
telematics, infotainment head units, mobile device gateways, RSE display
solutions and Bluetooth or “hands free” mobile phone interface systems, in each
case that are designed to be installed in passenger automobiles, two-wheel
applications and light trucks and in each case (a) as such products exist
(whether marketed for sale or still in development) as of the Closing Date and
(b) as such business is conducted by Seller, its Subsidiaries and any other
Purchased Company as of the Closing Date. Seller and Purchaser agree that
“Business” shall include the product and systems described in the immediately
prior sentence but neither (x) any other product or system sold by Seller or any
of its Subsidiaries (including any seating system, seating component, overhead
system, headliner system, visor, interior lighting, door system, door panel,
floor console or any other automotive interior or seating product or system) nor
(y) the HomeLink Business.

“Business Day” means any day, other than a Saturday, Sunday, or day on which
commercial banks are required or authorized to be closed in New York, New York.

“Business Employee” means each Current Business Employee and each Former
Business Employee.

“Business Material Adverse Effect” means any condition, event, development,
change or effect that has a material adverse effect on the business, condition
(financial or otherwise), results of operations or assets and Liabilities of the
Business or the Purchased Assets and the Purchased Companies and their
respective Subsidiaries (taken as a whole); provided, however, that no such
condition, event, development, change or effect resulting or arising from or in
connection with any of the following matters shall be deemed by itself or by
themselves, either alone or in combination, to constitute or contribute to a
Business Material Adverse Effect: (a) the general conditions in the industries
in which the Business operates; (b) general political, economic, business,
monetary, financial or capital or credit market conditions or trends (including
interest rates); (c) changes in global or national political conditions or
trends; (d) any act of civil unrest, war or terrorism (including by cyberattack
or otherwise), including an outbreak or escalation of hostilities involving the
United States or any other country or the declaration by the United States or
any other country of a national emergency or war; (e) any conditions resulting
from natural disasters or weather developments, including earthquakes,
hurricanes, tsunamis, typhoons, lightning, hail storms, blizzards, tornadoes,
droughts, floods,

 

-2-



--------------------------------------------------------------------------------

cyclones, arctic frosts, mudslides and wildfires, manmade disasters or acts of
God; (f) the failure of the financial or operating performance of Seller, any
other Seller Entity or the Business to meet internal or analyst projections or
forecasts for any period (provided, however, that any underlying cause for such
failure shall not be excluded by this clause (f)); (g) any action taken or
omitted to be taken by or at the request or with the consent of Purchaser or as
required by this Agreement; (h) the announcement or consummation of this
Agreement, the Transaction or the other transactions contemplated hereby, or the
identity of Purchaser; or (i) changes in any Law (including any proposed Law) or
GAAP or other applicable accounting principles or standard or any
interpretations thereof that, in any such case, take effect after the date of
this Agreement; provided that any adverse conditions, events, developments,
changes or effects resulting from the matters described in clauses (a), (b),
(c), (d), (e) and (i) may be taken into account in determining whether there has
been a Business Material Adverse Effect to the extent, and only to the extent,
that they have a materially disproportionate effect on the Business or the
Purchased Assets and the Purchased Companies (taken as a whole) relative to
similarly situated businesses in the industries in which the Business operates.

“Business Products” means any product, component or system designed,
manufactured, researched and developed, marketed or sold by the Business.

“Cash Amounts” means, of any Person and as of any time, all cash and cash
equivalents, bank and other depositary accounts and safe deposit boxes, demand
accounts, certificates of deposit, time deposits, negotiable instruments,
securities and brokerage accounts, in each case of such Person as of such time,
such amounts calculated in a manner consistent with the Transaction Accounting
Principles and the Sample Post-Closing Statement.

“Cause” means, with respect to a Transferred Business Employee, any of the
following: (a) a material breach by such Transferred Business Employee of the
provisions of any employment agreement, noncompetition agreement,
confidentiality agreement or similar agreement with Purchaser or any applicable
Affiliate of Purchaser, or of Purchaser’s or any such Affiliate’s personnel
policies or code of ethics, as then in effect, or gross negligence or willful
misconduct by such Transferred Business Employee in the course of employment
with Purchaser or any applicable Affiliate of Purchaser; (b) substantial failure
by such Transferred Business Employee to perform the duties or services
reasonably required by Purchaser or any applicable Affiliate of Purchaser;
(c) an act or omission by such Transferred Business Employee that results in his
or her being charged with a criminal offense that constitutes a felony (or the
equivalent) or other crime involving fraud, dishonesty or moral turpitude; (d) a
material breach of any fiduciary duty to Purchaser or any applicable Affiliate
of Purchaser; or (e) any other material act or material omission by such
Transferred Business Employee that constitutes cause for termination under
Purchaser’s or any of its applicable Affiliates’ generally applicable employment
policies or practices or applicable Law; provided that, with respect to
subsections (a) and (b), no termination shall be effective for Cause unless
Purchaser or its applicable Affiliate has first provided written notice of the
events giving rise to such termination and, if such events are curable, the
applicable Transferred Business Employee has failed to cure such events within
ten (10) days following receipt of such written notice; and provided, further,
that in no event shall Purchaser or its applicable Affiliates have to provide
more than one notice and opportunity to cure with respect to any multiple,
repeated or substantially similar events or circumstances.

 

-3-



--------------------------------------------------------------------------------

“Closing Cash Amounts” means an amount equal to the sum of (a) the Cash Amounts
of the Purchased Entities plus (b) an amount equal to the Cash Amounts of the
Purchased Consolidated Ventures multiplied by the percentage of the outstanding
equity interest in such Purchased Consolidated Ventures represented by the
Purchased Venture Interests in such Purchased Consolidated Ventures, in each
case, as of 11:59 p.m. Eastern Time on the day immediately preceding the Closing
Date.

“Closing Funded Debt” means an amount equal to the sum of (a) the Funded Debt of
the Purchased Entities plus (b) an amount equal to the Funded Debt of the
Purchased Consolidated Ventures multiplied by the percentage of the outstanding
equity interest in such Purchased Consolidated Ventures represented by the
Purchased Venture Interests in such Purchased Consolidated Ventures, in each
case, as of 11:59 p.m. Eastern Time on the day immediately preceding the Closing
Date.

“Closing Purchase Price” means (a) the Base Purchase Price, plus (b) the
Estimated Closing Cash Amounts, plus (c) the Estimated Adjustment Amount (which
may be a positive or negative number), minus (d) the Estimated Closing Funded
Debt.

“Closing Working Capital” means the (a) Working Capital of the Business plus
(b) an amount equal to the Working Capital of the Purchased Consolidated
Ventures multiplied by the percentage of the outstanding equity interest in such
Purchased Consolidated Ventures represented by the Purchased Venture Interests
in such Purchased Consolidated Ventures, in each case, as of 11:59 p.m. Eastern
Time on the day immediately preceding the Closing Date.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Contamination” means the emission, discharge or release of any Hazardous
Material to, on, onto or into the environment.

“Contract” means, with respect to any Person, any contract, lease, license,
commitment, mortgage, customer order, loan or credit agreement, note, indenture,
agreement or other arrangement or obligation, in each case (whether oral or in
writing) to which such Person is a party or subject or by which such Person or
its assets are bound.

“Covered Losses” means, subject to Section 9.7, losses, Liabilities, Taxes,
claims, fines, deficiencies, damages, payments (including those arising out of
any settlement or Judgment relating to any Proceeding), penalties and expenses
(including reasonable expenses of investigation and reasonable attorneys’ and
accountants’ fees and disbursements and other reasonable out-of-pocket expenses
incurred or payable in connection with any investigation, Action or Proceeding),
incurred or suffered by an Indemnified Party as a result of any matter for which
indemnity may be sought under Article IX.

“Current Business Employee” means (a) each Current Purchased Company Employee,
(b) each other employee of Seller or any of its Affiliates who is actively and
primarily employed in the Business, or who is primarily dedicated to supporting
the Business, immediately prior to the Closing (including any such employee who
is on sick leave, military leave, vacation, holiday, short-term disability or
other similar leave of absence), and (c) each individual listed on
Section 1.1(a)(i) of the Seller Disclosure Schedules, who is employed by Seller
or an Affiliate

 

-4-



--------------------------------------------------------------------------------

immediately prior to the Closing, excluding, in each case, (i) any employee of a
Purchased Non-Consolidated Venture and (ii) each individual listed on
Section 1.1(a)(ii) of the Seller Disclosure Schedules.

“Current International Business Employee” means each Current Business Employee
who, as of immediately prior to the Closing, was primarily employed outside of
the United States.

“Current Purchased Company Employee” means each employee of a Purchased Company
(other than a Purchased Non-Consolidated Venture) immediately prior to the
Closing.

“Current U.S. Business Employee” means each Current Business Employee who, as of
immediately prior to the Closing, was primarily employed in the United States.

“Delayed Transfer Employees” means each Current Business Employee whose name is
set forth on Section 1.1(b) of the Seller Disclosure Schedules.

“Employee Transfer Date” means (a) as applied to each Delayed Transfer Employee,
the “Delayed Employee Transfer Date” for such Delayed Transfer Employee as set
forth on Section 1.1(c) of the Seller Disclosure Schedules, and (b) as applied
to Current Business Employees other than Delayed Transfer Employees, the Closing
Date.

“Environmental Laws” means, collectively, any and all Laws and Judgments
relating to the protection of human health or the environment or to
Contamination or Hazardous Materials.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to
Section 4001(a)(14) of ERISA.

“Former Business Employee” means (a) each Former Purchased Company Employee and
(b) each former employee of Seller or its Affiliates who, at the time his or her
employment with Seller and its Affiliates last terminated, was primarily
employed in the Business or primarily dedicated to supporting the Business,
excluding, in each case, (i) each former employee of a Purchased
Non-Consolidated Venture and (ii) each individual listed on Section 1.1(a)(ii)
of the Seller Disclosure Schedules.

“Former International Business Employee” means each Former Business Employee
who, at the time his or her employment with Seller and its Affiliates last
terminated, was primarily employed outside the United States.

“Former Purchased Company Employee” means each Person who at the time his or her
employment with Seller and its Affiliates last terminated, was an employee of a
Purchased Company (other than a Purchased Non-Consolidated Venture).

 

-5-



--------------------------------------------------------------------------------

“Funded Debt” means, of any Person and as of any time, the aggregate amount of
the following, without duplication: (a) the outstanding principal amount of any
indebtedness for borrowed money (other than trade payables arising in the
ordinary course of business), including all accrued but unpaid interest,
penalties, fees and premiums (including any applicable prepayment premiums and
penalties and other breakage costs) thereon; (b) all other obligations evidenced
by bonds, debentures, notes or similar instruments of indebtedness, including
all accrued but unpaid interest thereon; (c) all capitalized lease obligations
that are classified as a Liability on a balance sheet prepared in accordance
with GAAP; (d) all direct obligations under letters of credit and guarantees;
and (e) those items listed on Section 1.1(d) of the Seller Disclosure Schedules,
in each case solely to the extent drawn or outstanding in each case of such
Person as of such time, such amount calculated in a manner consistent with the
Transaction Accounting Principles and the Sample Post-Closing Statement.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Governmental Entity” means any national, state, local, supranational or foreign
government or any court of competent jurisdiction, administrative agency, board,
bureau, arbitrator or arbitral body or commission or other national, state,
local, supranational or foreign governmental authority or instrumentality
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power.

“Hazardous Material” means any substance, pollutant, contaminant, material and
waste that is classified in any applicable Environmental Law as “hazardous,”
“toxic,” “dangerous,” a “pollutant,” a “contaminant” or words of similar
meaning, including asbestos, asbestos-containing materials, polychlorinated
biphenyls, petroleum or petroleum products, radioactive materials and radon gas
or any other substance or chemical that can give rise to Liability under any
Environmental Law.

“HomeLink Business” means the business of designing, manufacturing, researching
and developing, marketing and selling wireless vehicle/home communication
devices, operating on the basis of HomeLink Technology, that are designed to be
installed in any vehicle, including passenger automobiles and light trucks, in
each case as such products exist (whether marketed for sale or still in
development) as of September 27, 2013.

“HomeLink Purchased Assets” means any and all assets, properties, rights and
Contracts that Seller or its Affiliates sold or conveyed on September 27, 2013
to Gentex Corporation or its Affiliates pursuant to that certain Asset Purchase
Agreement, dated as of July 18, 2013, by and between Seller and Gentex
Corporation.

“HomeLink Technology” means the technology that operates radio frequency
transmitters and/or transceivers designed to be installed in any vehicle,
including passenger automobiles and light trucks, that communicates solely by
radio frequency with a compatible device, including garage doors, gate openers,
locks or other barrier openers, home security systems, heating, ventilation or
air conditioning systems and home lighting systems, either: (1) directly through
point-to-point communication (as opposed to indirectly through a cloud, server,
Wi-Fi hotspot, cellular tower or other non point-to-point intermediary device);
or (2) indirectly through point-to-point communication to a garage door opener
or a device that receives such

 

-6-



--------------------------------------------------------------------------------

point-to-point communication (as opposed to an indirect communication through a
cloud, server, Wi-Fi hotspot, cellular tower or other non point-to-point
intermediary device) and, after receiving such radio frequency communication,
communicates through radio frequency communication with one or more other
devices or appliances (or with a repeater device that in turn communicates to
one or more other devices or appliances).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations thereunder.

“Indebtedness” means, without duplication, with respect to any Person and as of
any time, any of the following: (a) all Funded Debt of such Person, (b) all
letters of credit or performance bonds issued for the account of such Person,
and (c) all guarantees and keepwell arrangements or similar assurances issued by
such Person to a creditor against a loss with respect to the obligations
described in clauses (a) and (b) above, in each case as of such time.

“Information Technology” means any tangible or digital or other electronic
computer systems (including computers, screens, servers, workstations, routers,
hubs, switches, networks, data communications lines and hardware), information
systems and telecommunications systems, including any tangible or electronic
technology comprising or supporting the foregoing.

“Intellectual Property” means all intellectual property and intellectual
property rights of every kind and description throughout the world, including
all U.S. and non-U.S. (a) Patents, (b) Marks, (c) copyrightable works,
copyrights, moral rights, mask work rights, database rights and design rights,
in each case, other than software, whether or not registered, and registrations
and applications for registration thereof, (d) Software, (e) intellectual
property rights arising from or in respect of the Know-How, (f) rights of
publicity or privacy and rights to personal information, (g) moral rights and
rights of attribution, (h) applications and registrations for any of the
foregoing, and (i) all rights and remedies against past, present and future
infringement, misappropriation or other violation of any of the foregoing.

“International Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to principally for the benefit of International Business Employees.

“International Business Employee” means each Current International Business
Employee and each Former International Business Employee.

“JCI Name and JCI Marks” means the names, Marks or logos owned by Seller or any
of its Affiliates for the “Johnson Controls,” “Johnson Controls, Inc.” or “JCI”
names, or any confusingly similar variations or derivatives thereof, either
alone or in combination with other words.

“Judgment” means any judgment, injunction, order, decree, decision, award or
other determination of any Governmental Entity.

“Know-How” means inventions, ideas, processes, methods, designs, formulae,
models, methodologies, technical information, databases, trade secrets, source
code, know-how, drawings, blueprints, designs, quality assurance and control
procedures, design tools, simulation capability, manuals and technical
information provided to employees, customers, suppliers, agents or licensees,
records, books, documentation, specifications or other embodiments of the
foregoing.

 

-7-



--------------------------------------------------------------------------------

“Knowledge” means the knowledge, after reasonable inquiry, with respect to any
Seller Entity, of any Person listed in Section 1.1(e) of the Seller Disclosure
Schedules, and the knowledge, after reasonable inquiry, with respect to
Purchaser, of any Person listed in Section 1.1(e) of the Purchaser Disclosure
Schedules.

“Law” means any national, state, local, supranational or foreign law, statute,
code, order, ordinance, rule, regulation or treaty (including any Tax treaty),
in each case promulgated by a Governmental Entity.

“Liabilities” means all debts, liabilities, guarantees, assurances, commitments
and obligations of any kind, whether fixed, contingent or absolute, asserted or
unasserted, matured or unmatured, liquidated or unliquidated, accrued or not
accrued, known or unknown, due or to become due, whenever or however arising
(including whether arising out of any Contract or tort based on negligence or
strict liability).

“Lien” means any mortgage, lien, pledge, security interest, charge, easement,
lease, sublease, covenant, right of way, claim, encroachment, restriction or
encumbrance of any kind, other than restrictions on transfer arising under
applicable securities Laws.

“Maquila Program” means an IMMEX (Industria Manufacturera, Maquiladora y de
Servicios de Exportación) authorization granted to an entity by the Mexican
Department of the Economy based on the Mexican Decree published in the Mexican
Official Gazette, known in Spanish as the “Decreto para el fomento de la
industria manufacturera, maquiladora y de servicios de Exportación,” or any
IMMEX or Maquila Decree prior to the foregoing.

“Marks” means any trademark, service mark, trade dress, trade name, business
name, brand name, slogan, logo, Internet domain name, or other indicia of
origin, whether or not registered, including all common law rights therein, and
registrations and applications for registrations thereof, all reissues,
extensions and renewals of any of the foregoing, and all goodwill connected with
the use of and symbolized by any of the foregoing.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 3(37) or 4001(a)(3) of ERISA.

“Non-Competition Obligations” means the obligations of Seller under
Section 5.14(b).

“Overhead Restructuring” means the portion of the Specified Restructurings that
details the process the parties will use to identify overhead cost savings, as
more fully described in Section 1.1(g)(v) of the Seller Disclosure Schedules.

“Patents” means all rights with respect to patents, statutory invention
registrations, utility models, registered design rights and applications for any
of the foregoing (including provisional applications), and all equivalents and
counterparts of any of the foregoing throughout the world, however denominated,
and including all reissues, renewals, divisions, continuations,
continuations-in-part, extensions and reexaminations thereof.

 

-8-



--------------------------------------------------------------------------------

“Permits” means permits, approvals, authorizations, consents, licenses or
certificates issued by any Governmental Entity.

“Permitted Liens” means the following Liens: (a) Liens for Taxes, assessments or
other governmental charges or levies that are not yet due or payable or that are
being contested in good faith by appropriate Proceedings and for which an
adequate reserve has been established and reflected in the Business Financial
Statements; (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, workmen, repairmen and other Liens imposed
by Law and on a basis consistent with past practice or in the ordinary course of
business that are not yet due or payable or that are being contested in good
faith and by appropriate Proceedings, and for which an adequate reserve has been
established and reflected in the Business Financial Statements; (c) Liens
incurred or deposits made in the ordinary course of business and on a basis
consistent with past practice in connection with workers’ compensation,
unemployment insurance or other types of social security; (d) with respect to
real property, (i) zoning ordinances, variances, conditional use permits and
similar regulations, permits, approvals and conditions to the extent not
violated by the current use, and (ii) Liens not created by Seller or any of its
Subsidiaries or Affiliates that affect the underlying fee interest of any leased
real property, including master leases or ground leases and any set of facts
that an accurate up-to-date survey would show; provided, however, that (with
respect to this clause (d) only) any such item does not materially interfere
with the ordinary conduct of the Business or materially impair the continued use
and operation of such real property for the purpose for which it is used as of
the Closing Date; and (e) Liens deemed to be created by any of the Transaction
Documents.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, Governmental Entity or other entity.

“Post-Closing Period” means any taxable period beginning after the Closing Date,
and, in the case of any Straddle Period, the portion of such period beginning
after the Closing Date.

“PRC” means the People’s Republic of China, excluding Hong Kong Special
Administrative Region, Macau Special Administrative Region and Taiwan.

“PRC Interests” means the Purchased Entity Shares in the PRC Purchased Entity
and the Purchased Venture Interests in Changchun Johnson Controls FAWAY
Automotive Electronics Co., Ltd., a PRC limited liability company, and SJCAE.

“PRC Purchased Entity” means Johnson Controls Automotive System (Chongqing) Co.,
Ltd.

“Pre-Closing Period” means any taxable period ending on or prior to the Closing
Date and, in the case of any Straddle Period, the portion of such period ending
on and including the Closing Date.

“Proceeding” means any judicial, administrative or arbitral action, litigation,
suit or proceeding by or before any Governmental Entity.

 

-9-



--------------------------------------------------------------------------------

“Property Taxes” means real, personal and intangible ad valorem property Taxes
and other similar Taxes imposed on a periodic basis solely by reference to the
value or level of an item.

“Purchased Companies” means the Purchased Entities and the Purchased Ventures.

“Purchased Company Benefit Plan” means (a) any Benefit Plan solely sponsored,
maintained or contributed to by, or for, any Purchased Company, and (b) any
other Benefit Plan identified as a Purchased Company Benefit Plan on
Section 3.15(a) of the Seller Disclosure Schedules.

“Purchased Consolidated Companies” means the Purchased Entities and the
Purchased Consolidated Ventures.

“Purchased Entity Benefit Plan” means any Benefit Plan solely sponsored,
maintained or contributed to by, or for, any Purchased Entity.

“Purchaser Disclosure Schedules” means those certain Purchaser Disclosure
Schedules dated as of the date of this Agreement, provided by Purchaser to
Seller.

“Regulatory Approvals” means all Approvals from Governmental Entities that are
required under applicable Law (including pursuant to any Antitrust Law) to
permit the consummation of the Transaction and the other transactions
contemplated by this Agreement.

“Representatives” of a Person means any officer, director or employee of such
Person or any investment banker, attorney, accountant or other advisor or
representative of such Person.

“Seller Benefit Plan” means any Benefit Plan other than a Purchased Company
Benefit Plan.

“Seller Disclosure Schedules” means those certain Seller Disclosure Schedules
dated as of the date of this Agreement, provided by Seller to Purchaser.

“Seller Entities” means Seller and all of its Subsidiaries that transfer
Purchased Assets (including Purchased Entity Shares and Purchased Venture
Interests) and/or Assumed Liabilities pursuant to this Agreement, including the
entities listed on Section 1.1(f) of the Seller Disclosure Schedules.

“SJCAE” means Shanghai Johnson Controls Automotive Electronics Co., Ltd., a PRC
limited liability company.

“Software” means any rights in computer programs (whether in source code, object
code or other form), algorithms, databases, compilations and data, technology
supporting the foregoing, and all documentation, including user manuals and
training materials, related to any of the foregoing.

“Specified Restructurings” means the restructurings set forth on Section 1.1(g)
of the Seller Disclosure Schedules.

 

-10-



--------------------------------------------------------------------------------

“Straddle Period” means any taxable period that begins on or before the Closing
Date and ends after the Closing Date.

“Subsidiary” means with respect to any Person, any corporation, limited
liability company or other entity whether incorporated or unincorporated, of
which (a) such first Person directly or indirectly owns or controls at least a
majority of the securities or other interests having by their terms ordinary
voting power to elect a majority of the board of directors or others performing
similar functions or (b) such first Person is a general partner or managing
member; provided that no Purchased Venture shall be deemed to be a Subsidiary of
Seller or any other Seller Entity.

“Supply Agreement” means the Supply Agreement, substantially similar in all
material respects to the form attached hereto as Exhibit A, by and between
Seller and Purchaser.

“Tangible Personal Property” means machinery, equipment, hardware, furniture,
fixtures, tools, Information Technology and all other tangible personal
property, it being understood that Tangible Personable Property shall not
include any Intellectual Property.

“Target Working Capital” means $67,600,000, calculated as set forth on the
Sample Post-Closing Statement.

“Tax” means any tax of any kind, including any federal, state, local or foreign
income, estimated, sales, use, ad valorem, receipts, value added, goods and
services, profits, license, withholding, payroll, employment, unemployment,
excise, premium, property, net worth, capital gains, transfer, real estate
transfer, stamp, documentary, social security, environmental, alternative or
add-on minimum, or occupation tax, solidarity surcharge, social security
contributions, and any other similar assessment, levy, duty, customs duty,
tariff or governmental charge, together with all interest, penalties and
additions imposed with respect to such amounts.

“Tax Asset” means any Tax Item that could reduce a Tax, including a net
operating loss, net capital loss, general business credit, foreign tax credit,
charitable deduction or credit related to alternative minimum tax or other Tax
credit.

“Tax Benefit” means the Tax effect of any Tax Item that decreases Taxes paid or
payable. The amount and timing of any Tax Benefit realized shall be calculated
on a “with and without” basis.

“Tax Claim” means any claim with respect to Taxes made by any Taxing Authority
that, if pursued successfully, would reasonably be expected to serve as the
basis for a claim for indemnification under Article VI.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item that increases or decreases Taxes paid or payable,
including an adjustment under Section 481 of the Code (or any similar provision
of state, local or foreign Law) resulting from a change in accounting method.

“Tax Proceeding” means any audit, examination, contest, litigation or other
Proceeding relating to Taxes with or against any Taxing Authority.

 

-11-



--------------------------------------------------------------------------------

“Tax Relief Cancellation” shall have the meaning ascribed to such term in
Section 3.4 of the Seller Disclosure Schedules.

“Tax Return” means any return, declaration, report, claim for refund,
information return, statement or other document filed or required to be filed
with any Taxing Authority relating to Taxes, including any amendment thereof or
supplement or attachment thereto.

“Taxing Authority” means any Governmental Entity (and any subdivision, agency or
authority thereof) responsible for the administration, collection or imposition
of any Tax.

“Transaction Documents” means this Agreement, the Supply Agreement, the
Transition Services Agreement, the Lease Agreement, the St. Petersburg
Agreement, the Pricol JV License Agreement, the Foreign Acquisition Agreements,
the French Offer Letter, the Assignment Agreement and Bill of Sale, the Foreign
Closing Documents and the Warranty Deeds, and any and exhibits and schedules
hereto and thereto.

“Transition Services Agreement” means the Transition Services Agreement,
substantially similar in all material respects to the form attached hereto as
Exhibit B, by and between Seller and Purchaser.

“Transitional Employee” means each Current Purchased Company Employee whose name
is set forth on Section 1.1(h) of the Seller Disclosure Schedules.

“Treasury Regulations” means the U.S. Treasury regulations promulgated under the
Code, as amended (including any successor regulations).

“United States” and “U.S.” means the United States of America.

“VAT” means any value added Tax, goods and services Tax or similar Tax,
including, (a) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such tax
referred to in paragraph (a) above, or imposed elsewhere.

“Working Capital” means, of any Person and as of any time, the net working
capital of such Person as of such time, calculated by subtracting (a) the sum of
the amounts as of such time for the current Liability line items and the general
ledger accounts shown on the Sample Post-Closing Statement for such Person, from
(b) the sum of the amounts as of such time for the current asset line items and
general ledger accounts shown on the Sample Post-Closing Statement for such
Person, in each case with such amounts calculated in a manner consistent with
the Transaction Accounting Principles and the Sample Post-Closing Statement;
provided, however, that in no event shall Working Capital include (i) any amount
included within the definition of Cash Amounts or Funded Debt, or (ii) any asset
or liability (current or deferred) in respect of Taxes; provided, further, that
the “Working Capital of the Business” means, as of any time, the net working
capital of the Business as of such time (excluding the Purchased Ventures)
calculated in accordance with the foregoing clauses. The parties agree that any
amount included within the definition of Working Capital, Cash Amounts or Funded
Debt shall be adjusted, if necessary, to include amounts to the extent that they
constitute a Purchased Asset or Assumed Liability, and to exclude amounts to the
extent they constitute an Excluded Asset or Retained Liability.

 

-12-



--------------------------------------------------------------------------------

“Working Capital Difference” means (a) the Closing Working Capital minus (b) the
Target Working Capital.

Section 1.2 Other Defined Terms. In addition, the following terms shall have the
meanings ascribed to them in the corresponding section of this Agreement:

 

Term

  

Section

  Acceptance Notice      2.15(b)    Acquiring Party      5.16(d)    Agreement   
  Preamble    Allocation      2.11    Antitrust Laws      3.4    Approvals     
2.12(a)    Assignment Agreement and Bill of Sale      2.8(a)(iv)    Assumed
Liabilities      2.6    Balance Sheet Date      3.6(a)    Base Purchase Price   
  2.2    Business Balance Sheet      3.6(a)    Business Financial Statements   
  3.6(a)    Business Information Technology      2.4(f)    Business Intellectual
Property      2.4(d)    Business Intellectual Property License      5.16(b)   
Business Permits      3.12(b)    Cap      9.2(b)(iii)    China JV      5.25   
China JV Separation      5.25    Closing      2.3    Closing Date      2.3   
Closing Statement      2.10(b)    Combined Tax Return      6.4(a)    Competing
Business      5.14(b)    Completion of the Consultation Process      2.15(a)   
Confidential Business Information      5.3(b)    Confidentiality Agreement     
5.3(a)    Consultation Process      2.15(a)    Controlling Party      6.6(c)   
Covered Person      5.14(a)    Deductible      9.2(b)(i)    Dispute Notice     
2.10(d)    Dispute Resolution Period      2.10(d)    Divestiture Period     
5.14(b)    Environmental Permits      5.17    Estimated Adjustment Amount     
2.10(b)   

 

-13-



--------------------------------------------------------------------------------

Estimated Closing Cash Amounts      2.10(b)    Estimated Closing Funded Debt   
  2.10(b)    Estimated Closing Working Capital      2.10(b)    Excluded Assets
     2.5    Excluded Business Taxes      6.1    FCPA      3.21    Final Purchase
Price      2.10(f)    Foreign Acquisition Agreements      2.14    Foreign
Closing Documents      2.8(a)(v)    French Assets      2.15(a)    French
Entities      2.15(a)    French Interests      2.15(a)    French Offer     
2.15(b)    French Offer Letter      2.15(b)    French Purchase Price     
2.15(b)    French Ventures      2.15(a)    German Asset Sale      6.12(d)(i)   
German Assets      6.12(d)(i)    German Seller Entity      6.12(d)(iii)   
Holland Facility      5.20    Identified Guarantees      5.8    Indemnified
Party      9.4(a)    Indemnifying Party      9.4(a)    Independent Accounting
Firm      2.10(d)    Inventory      2.4(i)    IP Retained Litigations     
5.11(c)    Lease Agreement      5.20    Licensing Notice      5.16(b)   
Licensing Request Period      5.16(b)    Material Contracts      3.11(a)   
Money Laundering Laws      3.22    Named IP Retained Litigation      5.11(d)   
Non-Controlling Party      6.6(c)    Non-Transferred Assets      2.12(d)    OFAC
     3.20    Outside Date      8.1(d)    Overhead Restructuring Cap      2.7(m)
   Owned Real Property      2.4(c)    parties      Preamble    Post-Closing
Statement      2.10(c)    Pre-Closing Restructuring      5.13    Pre-Closing
Separate Tax Return      6.4(a)    Pre-Closing WC Claims      5.10(b)    Pricol
Venture      5.22    Purchase Price      2.2    Purchased Assets      2.4   

 

-14-



--------------------------------------------------------------------------------

Purchased Consolidated Venture      2.4(a)    Purchased Entities      2.4(a)   
Purchased Entity      2.4(a)    Purchased Entity Shares      2.4(a)    Purchased
Non-Consolidated Venture      2.4(a)    Purchased Venture Interests      2.4(a)
   Purchased Ventures      2.4(a)    Purchaser      Preamble    Purchaser 401(k)
Plan      5.7(g)    Purchaser Field of Use      5.16(a)    Purchaser Fundamental
Representations      9.1(b)    Purchaser Indemnified Parties      9.2(a)   
Purchaser Material Adverse Effect      4.1    Purchaser Portion of the Shared
Contract Liabilities      2.12(c)    Purchaser Tax Indemnified Parties      6.1
   Purchaser’s Allocation Notice      2.11    Real Property Lease      2.4(c)   
Retained Business Products      5.16(b)    Retained Intellectual Property     
5.16(a)    Retained Intellectual Property License      5.16(a)    Retained
Liabilities      2.7    Sample Closing Statement      2.10(a)    Securities Act
     4.6    Seller      Preamble    Seller 401(k) Plans      5.7(g)    Seller
Field of Use      5.16(b)    Seller Fundamental Representations      9.1(a)   
Seller Indemnified Parties      9.3(a)    Seller Portion of the Shared Contract
Liabilities      2.12(c)    Seller Tax Indemnified Parties      6.2    Seller’s
Allocation      2.11    Shared Contract      2.12(c)    Specified Business
Contracts      2.4(b)    Specified Retained Litigation      2.7(n)    Specified
Schedules Update Period      5.16(b)    St. Petersburg Agreement      5.26   
Straddle Period Separate Tax Return      6.4(b)    Third Party Claim      9.4(a)
   Transaction      Recitals    Transaction Accounting Principles      2.10(b)
   Transfer Taxes      6.12(a)    Transferred Business Employee      5.7(a)   
Transferred Leased Property      2.4(c)    Transferred Permits      2.4(k)   
U.S. Export Control Law      3.20    U.S. Sanctions Law      3.20   

 

-15-



--------------------------------------------------------------------------------

VAT Leakage      6.12(b)(ii)    VAT Recovery Outside Date      6.12(b)(ii)   
Venture Consent      5.22    Venture Equity Interests      3.2(b)    Warranty
Claim      5.18    Warranty Deed      2.8(b)(v)    Workers Compensation Policies
     5.10(b)    Works’ Councils      2.15(a)   

ARTICLE II

PURCHASE AND SALE; CLOSING

Section 2.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, at the Closing, Seller shall, and shall cause the other Seller
Entities to, sell, assign, transfer and convey to Purchaser or any Affiliates
designated by Purchaser, and Purchaser shall, and shall cause any of its
applicable Affiliates to, purchase and acquire from Seller and the other Seller
Entities, all of Seller’s and the other Seller Entities’ right, title and
interest in and to the Purchased Assets.

Section 2.2 Purchase Price. In consideration for the Purchased Assets and the
other obligations of Seller pursuant to this Agreement, at the Closing,
Purchaser shall, on behalf of itself and/or its Affiliates, (i) pay to Seller,
on behalf of the Seller Entities, an aggregate of two hundred and sixty-five
million Dollars ($265,000,000) in cash (the “Base Purchase Price”), as adjusted
in accordance with Section 2.10 and Section 2.15 (the Base Purchase Price, as so
adjusted, the “Purchase Price”); and (ii) assume the Assumed Liabilities.

Section 2.3 Closing Date. The closing of the Transaction (the “Closing”) shall
take place at 9:00 a.m. New York City time, at the offices of Wachtell, Lipton,
Rosen & Katz, 51 West 52nd Street, New York, New York 10019, on the third
(3rd) Business Day following the date on which the last of the conditions set
forth in Article VII (other than those conditions that are to be satisfied by
action taken at the Closing, but subject to the satisfaction or waiver of such
conditions at the Closing) have been satisfied (or, to the extent permitted,
waived by the parties entitled to the benefits thereof) or at such other place,
time and date as may be agreed among Seller and Purchaser. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.” Unless
the parties otherwise agree in writing, the Closing shall be deemed to occur at
12:01 a.m. local time in each applicable jurisdiction on the Closing Date.

Section 2.4 Purchased Assets. Subject to the terms and conditions of this
Agreement, on the Closing Date and at the Closing, Seller shall, and shall cause
the other Seller Entities to, sell, assign, transfer and convey to Purchaser or
to Affiliates designated by Purchaser, and Purchaser shall, and shall cause any
of its applicable Affiliates to, purchase, acquire and accept from the Seller
Entities, all of the Seller Entities’ right, title and interest as of the
Closing in and to (1) any and all of the assets, rights and properties of every
kind and description, whether tangible or intangible or real, personal or mixed,
exclusively used, or held exclusively for use, in the operation of the Business
and (2) the following (together with the assets specified in clause (1), the
“Purchased Assets”):

(a) (i) One hundred percent (100%) of the equity interest (the “Purchased Entity
Shares”) in the entities listed on Section 2.4(a)(i) of the Seller Disclosure
Schedules (each, a “Purchased Entity,” and, collectively, the “Purchased
Entities”); (ii) the issued and outstanding equity interests held by Seller
Entities of each of the entities listed on Section 2.4(a)(ii) of the Seller
Disclosure Schedules (each, a “Purchased Consolidated Venture”); and (iii) the
issued and outstanding equity interests held by Seller Entities (together with
the equity interests referred to in clause (ii), the “Purchased Venture
Interests”) of each of the entities listed on Section 2.4(a)(iii) of the Seller
Disclosure Schedules (each, a “Purchased Non-Consolidated Venture,” and together
with the Purchased Consolidated Ventures, the “Purchased Ventures”);

 

-16-



--------------------------------------------------------------------------------

(b) All Contracts, including each Contract set forth on Section 2.4(b) of the
Seller Disclosure Schedules, to the extent related to the Business
(collectively, such Contracts or portion of such Contracts, as the case may be,
and including any Contracts to the extent related to the Business to which a
Purchased Company or a Subsidiary of a Purchased Company is a party, the
“Specified Business Contracts”), it being agreed that any such Contracts that
are Shared Contracts shall be governed by Section 2.12(c) and shall be treated
as Purchased Assets to the extent provided therein; provided that the Seller
Entities may update Section 2.4(b) of the Seller Disclosure Schedules no later
than ten (10) Business Days prior to the Closing Date to account for Contracts
that were entered into or that have terminated in accordance with their terms
after the date of this Agreement and prior to the Closing Date;

(c) (i) The owned real property listed in Section 2.4(c)(i) of the Seller
Disclosure Schedule (the “Owned Real Property”), together with all improvements,
fixtures and all appurtenances thereto and rights in respect thereof, and
(ii) the leases governing the leased real property listed in Section 2.4(c)(ii)
of the Seller Disclosure Schedules (each, a “Real Property Lease” and such
leased real property, the “Transferred Leased Property”);

(d) All Intellectual Property primarily used or held primarily for use in the
operation of the Business, including the Intellectual Property listed in
Section 2.4(d) of the Seller Disclosure Schedules (collectively with any
Intellectual Property primarily used or held primarily for use in the operation
of the Business by any Purchased Company or a Subsidiary of a Purchased Company,
the “Business Intellectual Property”);

(e) Any and all Tangible Personal Property located on the premises of the Owned
Real Property or the Transferred Leased Property and the Tangible Personal
Property listed in Section 2.4(e) of the Seller Disclosure Schedules, as such
Section 2.4(e) of the Seller Disclosure Schedules is updated pursuant to
Section 5.21; provided that the Seller Entities may update Section 2.4(e) of the
Seller Disclosure Schedules no later than ten (10) Business Days prior to the
Closing Date to account for Tangible Personal Property that has been replaced in
the ordinary course after the date of this Agreement and prior to the Closing
Date;

(f) All Information Technology exclusively used or held exclusively for use in
the operation of the Business, including the Information Technology listed in
Section 2.4(f)

 

-17-



--------------------------------------------------------------------------------

of the Seller Disclosure Schedules (collectively with any Information Technology
exclusively used or held exclusively for use in the operation of the Business by
any Purchased Company or a Subsidiary of a Purchased Company, the “Business
Information Technology”);

(g) Any and all trade receivables and other accounts receivable (other than from
Seller and/or any of its Subsidiaries (other than a Purchased Company)) of the
Business as of 11:59 p.m. Eastern Time on the day immediately preceding the
Closing Date;

(h) Any and all prepaid expenses and security deposits of the Business as of
11:59 p.m. Eastern Time on the day immediately preceding the Closing Date;

(i) Any and all raw materials, work-in-process, finished goods, supplies and
other inventories to the extent used, or held for use, by the Business,
including any such raw materials, work-in-process, finished goods, supplies and
other inventories being held by (i) customers of the Business pursuant to
consignment arrangements or (ii) suppliers of the Business under tolling
arrangements (collectively with any raw materials, work-in-process, finished
goods, supplies and other inventories to the extent used or held for use in the
operation of the Business by any Purchased Company or a Subsidiary of a
Purchased Company, the “Inventory”);

(j) Any and all goodwill, if any, of the Business;

(k) Any and all Business Permits primarily used or held primarily for use in the
operation of the Business, including the Business Permits listed on
Section 2.4(k) of the Seller Disclosure Schedules, and all pending applications
or renewals thereof (including all Business Permits primarily used or held
primarily for use in the operation of the Business and all pending applications
therefor or renewals thereof by any Purchased Company or a Subsidiary of a
Purchased Company, collectively, the “Transferred Permits”);

(l) Any and all claims, causes of action, defenses and rights of offset or
counterclaim, or settlement agreements (in any manner arising or existing,
whether choate or inchoate, known or unknown, contingent or non-contingent)
arising out of the Specified Business Contracts;

(m) Copies of any and all documents, instruments, papers, books, records (other
than Tax Returns and other books and records related to Taxes (other than Tax
Returns and other books and records related to Taxes of the Purchased Companies
or any of their Subsidiaries)), books of account, files and data (including
customer and supplier lists, and repair and performance records), catalogs,
brochures, sales literature, promotional materials, certificates and other
documents to the extent primarily related to the Business and in the possession
of the Seller Entities, other than (i) any books, records or other materials
that the Seller Entities are required by Law to retain (copies of which, to the
extent permitted by Law, will be made available to Purchaser upon Purchaser’s
reasonable request) and (ii) personnel and employment records for employees and
former

 

-18-



--------------------------------------------------------------------------------

employees who are not Current Business Employees; provided that, with respect to
any such books, records or other materials that are Purchased Assets pursuant to
this clause (m), the Seller Entities shall be permitted to keep (A) one (1) copy
of such books, records or other materials to the extent required to demonstrate
compliance with applicable Law or pursuant to bona fide internal compliance
procedures, (B) copies of such books, records or other materials related to any
Excluded Asset and (C) such books, records or other materials in the form of
so-called “back-up” electronic tapes in the ordinary course of business; and

(n) Any and all assets related to the Purchased Entity Benefit Plans.

The parties acknowledge and agree that a single asset may fall within more than
one of clauses (a) through (n) in this Section 2.4; such fact does not imply
that (i) such asset shall be transferred more than once or (ii) any duplication
of such asset is required.

The parties also acknowledge that unless and until Seller has executed and
delivered the Acceptance Notice relating to the French Offer, no French Assets
shall be considered Purchased Assets for the purposes of this Section 2.4.

Section 2.5 Excluded Assets. Notwithstanding anything to the contrary contained
herein, Purchaser expressly understands and agrees that the following assets and
properties of the Seller Entities, the Purchased Companies and their respective
Subsidiaries (the “Excluded Assets”) shall be retained by the Seller Entities
and their Affiliates (other than the Purchased Companies and their
Subsidiaries), and shall be excluded from the Purchased Assets and transferred
out of the Purchased Companies and their Subsidiaries prior to the Closing,
notwithstanding any other provision of this Agreement:

(a) Except as set forth in Section 2.4(n) or Section 5.7, any and all assets
related to the Seller Benefit Plans;

(b) Any and all loans and advances, if any, by the Seller Entities to any of
their Affiliates or otherwise to the Business;

(c) Any and all Intellectual Property, other than the Business Intellectual
Property and the licenses set forth in Section 5.16(a);

(d) Any and all Contracts and portions of Contracts, other than the Specified
Business Contracts and the Real Property Leases;

(e) Except as expressly included in clause (c) of Section 2.4, any and all owned
and leased real property and other interests in real property;

(f) Any and all Information Technology, other than the Business Information
Technology;

(g) Any and all refunds or credits of or against Excluded Business Taxes;

 

-19-



--------------------------------------------------------------------------------

(h) Tax Returns and other books and records related to Taxes paid or payable by
Seller, the Seller Entities or any of their respective Affiliates (other than
the Purchased Companies and their Subsidiaries);

(i) Any and all Cash Amounts (other than the Closing Cash Amounts and any Cash
Amounts of the Purchased Ventures and their Subsidiaries as of immediately prior
to the Closing);

(j) Except to the extent attributable to the Purchased Company Benefit Plans,
any and all insurance policies and binders and interests in insurance pools and
programs and self-insurance arrangements whether or not related to the Business,
for all periods before, through and after the Closing, including any and all
refunds and credits due or to become due thereunder and any and all claims,
rights to make claims and rights to proceeds on any such insurance policies for
all periods before, through and after the Closing;

(k) Any and all Business Permits, other than the Transferred Permits; and

(l) Any and all HomeLink Purchased Assets.

The parties acknowledge and agree that neither Purchaser nor any of its
Subsidiaries will acquire or be permitted to retain hereunder any direct or
indirect right, title and interest in any Excluded Assets.

Section 2.6 Assumed Liabilities. Subject to the terms of this Agreement and
excluding the Retained Liabilities, at the Closing, Purchaser shall assume (or
cause its applicable designated Affiliates to assume) and agrees to pay,
discharge or perform when due (or cause its applicable designated Affiliates to
pay, discharge and perform when due) only the following Liabilities
(collectively, the “Assumed Liabilities”), and no others:

(a) Any and all Liabilities included as Liabilities in the calculation of
Closing Working Capital;

(b) Any and all Closing Funded Debt;

(c) Any and all Liabilities relating to or arising out of the Specified Business
Contracts, other than the Seller Portion of the Shared Contract Liabilities, but
only to the extent such Liabilities (A) arise or are to be performed after the
Closing Date, (B) do not arise from or relate to any breach or violation by any
Seller Entity or any Affiliate of any Seller Entity (other than a Purchased
Company) or, prior to the Closing Date, any Purchased Company of any such
Specified Business Contracts and (C) do not arise from or relate to any event,
circumstance or condition occurring or existing on or prior to the Closing Date
that, with notice or lapse of time, would constitute or result in a breach or
violation of any of such Specified Business Contracts;

(d) Any and all Liabilities to the extent relating to any return, repair,
warranty or similar Liabilities (i) related to products and services of the
Business manufactured after the Closing Date, or (ii) for which a claim is made
more than three (3) years following the Closing Date and relates to products and
services of the Business manufactured or sold prior to the Closing Date;

 

-20-



--------------------------------------------------------------------------------

(e) Any and all Liabilities to the extent relating to any recall or similar
Liabilities relating to products of the Business manufactured after the Closing
Date;

(f) Any and all Liabilities for death, personal injury, advertising injury,
other injury to persons or property damage to the extent relating to products of
the Business manufactured after the Closing Date;

(g) Any and all Liabilities of the Business arising in connection with the
infringement, misappropriation or other violation of the Intellectual Property
of any third party, or allegation thereof, in each case to the extent resulting
or alleged to result from any products of the Business as they are manufactured
or processes of the Business as they are used, respectively, after the Closing
Date, subject to Section 5.11(d);

(h) Any and all Liabilities in respect of Transferred Business Employees arising
on or after the applicable Employee Transfer Date for such Transferred Business
Employee (exclusive of (A) any Liability for severance for which Seller is
responsible pursuant to Section 5.7 and (B) any Liability in respect of
severance payable to Transitional Employees on or after the applicable Employee
Transfer Date for such Transitional Employee) and any and all Liabilities in
respect of Business Employees assumed by Purchaser pursuant to Section 5.7;

(i) Any and all Liabilities relating to or arising out of the Purchased Entity
Benefit Plans;

(j) Any and all Liabilities for Taxes (i) for which Purchaser is responsible
pursuant to Section 6.2 or (ii) imposed on any Purchased Non-Consolidated
Venture or any Subsidiary thereof for any Post-Closing Period;

(k) Any and all Liabilities relating to or arising out of the Overhead
Restructuring in excess of the Overhead Restructuring Cap; and

(l) Other than any Retained Liabilities, any and all Liabilities relating to or
arising out of the Business, accruing after the Closing, whether known or
unknown, fixed or contingent, asserted or unasserted.

The parties acknowledge and agree that a single Liability may fall within more
than one of clauses (a) through (l) in this Section 2.6; such fact does not
imply that (A) such Liability shall be transferred more than once or (B) any
duplication of such Liability is required. The fact that a Liability may be
excluded under one clause does not imply that it is not intended to be included
under another clause.

Section 2.7 Retained Liabilities. Purchaser and its Affiliates shall not assume
or be liable for any of the following Liabilities of Seller or any of its
Affiliates (the “Retained Liabilities”):

(a) Except as set forth in Section 2.6(b), any Indebtedness;

 

-21-



--------------------------------------------------------------------------------

(b) Other than the Assumed Liabilities, any and all Liabilities to the extent
relating to or arising out of the Business, accruing prior to the Closing,
whether known or unknown, fixed or contingent, asserted or unasserted;

(c) Any and all Liabilities for which any Seller Entity or any of their
Affiliates (other than the Purchased Companies after the Closing) expressly has
responsibility pursuant to this Agreement or any other Transaction Documents;

(d) Any and all Liabilities to the extent relating to or arising out of Seller’s
or any of its Affiliates operation of any business or division other than the
Business, accruing prior to the Closing, whether known or unknown, fixed or
contingent, asserted or unasserted;

(e) Any and all Liabilities relating to or arising out of the Specified Business
Contracts to the extent such Liabilities (A) arise from or relate to any breach
or violation by any Seller Entity or any Affiliate of any Seller Entity prior to
the Closing Date and (B) arise from or relate to any event, circumstance or
condition occurring or existing on or prior to the Closing Date that, with
notice or lapse of time, would constitute or result in a breach or violation of
any of such Specified Business Contracts;

(f) Other than the Assumed Liabilities, any Liabilities of any Purchased Company
to the extent accruing prior to the Closing, whether known or unknown, fixed or
contingent, asserted or unasserted;

(g) Any and all Liabilities of any Purchased Company (other than a Purchased
Non-Consolidated Venture) to the extent arising from by virtue (if applicable)
of it being an ERISA Affiliate of Seller or any of its Affiliates, to the extent
not attributable to a Purchased Entity Benefit Plan;

(h) Any and all Liabilities accruing prior to the Closing, whether known or
unknown, fixed or contingent, asserted or unasserted, to the extent arising out
of or related to the Excluded Assets;

(i) Except as set forth in Section 2.6 or Section 5.7, any Liabilities to the
extent relating to or arising under any Seller Benefit Plan or in respect of
Business Employees;

(j) Any and all Liabilities relating to any Environmental Law or Hazardous
Materials to the extent arising from or relating to the ownership, operation or
conduct of the Purchased Assets, the Assumed Liabilities or the Business on or
prior to the Closing Date (including any such Liabilities arising from any
businesses, operations, products or properties for which a former (as of the
Closing Date) owner or operator of the Purchased Assets, the Assumed Liabilities
or the business may be alleged to be responsible as a matter of Law, Contract or
otherwise);

 

-22-



--------------------------------------------------------------------------------

(k) Any and all Liabilities arising from or relating to (i) the infringement,
misappropriation or other violation of the Intellectual Property of any third
party, or allegation thereof, in each case to the extent resulting or alleged to
result from the manufacture or sale of any products of the Business or use of
any processes of the Business prior to the Closing Date, or (ii) any of the
matters described or incorporated in Section 3.9(b) of the Seller Disclosure
Schedules;

(l) Any and all Liabilities relating to a claim that is made prior to or within
the three (3) year period following the Closing Date with respect to any return,
repair, warranty or similar Liabilities related to products and services of the
Business that were manufactured or sold prior to the Closing Date;

(m) Any and all Liabilities relating to or arising out of the Specified
Restructurings; provided that in no event shall Seller’s and its Affiliates’
aggregate liability pursuant to the Overhead Restructuring exceed the amount set
forth on Section 1.1(g)(v) of the Seller Disclosure Schedules (the “Overhead
Restructuring Cap”), regardless of whether such Liabilities are incurred prior
to or after the Closing Date;

(n) Any and all Liabilities to the extent resulting from the litigation listed
on Section 2.7(n) of the Seller Disclosure Schedules (the “Specified Retained
Litigation”);

(o) Any and all Liabilities for Taxes (i) for which Seller is responsible
pursuant to Section 6.1 or (ii) imposed on any Purchased Non-Consolidated
Venture or any Subsidiary thereof for any Pre-Closing Period;

(p) The Seller Portion of the Shared Contract Liabilities;

(q) Any and all Liabilities with respect to any recall or similar Liabilities
relating to products of the Business that were manufactured or sold on or prior
to the Closing Date;

(r) Any and all Liabilities for death, personal injury, advertising injury,
other injury to persons or property damage to the extent relating to products of
the Business that were manufactured or sold on or prior to the Closing Date; and

(s) Any and all fees and expenses of brokers, finders, counsel, financial
advisors, accountants, consultants and other professional advisors incurred by
Seller or any of Seller’s Affiliates in connection with the auction or other
sale process to sell the Business or the HomeLink Business or the negotiation
and execution of this Agreement, the agreement related to the sale of the
HomeLink Business, or similar agreements for other businesses of Seller.

Seller and Purchaser acknowledge and agree that neither Purchaser nor any of its
Affiliates will be required to assume and retain any Retained Liabilities.
Seller and Purchaser further acknowledge and agree that notwithstanding the form
of transaction in any jurisdiction that may otherwise transfer Liabilities
referred to in this Section 2.7 to Purchaser, such Liabilities shall remain
Retained Liabilities and subject to the indemnification provisions of Article
IX.

 

-23-



--------------------------------------------------------------------------------

Section 2.8 Closing Deliveries. (a) At the Closing, Purchaser shall deliver, or
cause to be delivered, to Seller (or one or more other Seller Entities
designated by Seller) the following:

(i) payment, by wire transfer(s) to one or more bank accounts designated in
writing by Seller (such designation to be made by Seller at least two
(2) Business Days prior to the Closing Date), an amount in immediately available
U.S. Dollars equal to the Closing Purchase Price, less any deduction or
withholding in respect of Taxes in compliance with Section 2.13;

(ii) the certificate to be delivered pursuant to Section 7.3(c);

(iii) a receipt for the Purchased Entity Shares and Purchased Venture Interests,
duly executed by Purchaser (or one or more Affiliates of Purchaser designated by
Purchaser);

(iv) to the extent any Purchased Asset or Assumed Liability is not held by a
Purchased Company, a counterpart of the Assignment and Assumption Agreement and
Bill of Sale for the Purchased Assets (other than the Purchased Entity Shares
and the Purchased Venture Interests) and the Assumed Liabilities, by and between
the applicable Seller Entities and Purchaser (or one or more Affiliates of
Purchaser designated by Purchaser), substantially similar in all material
respect to the form attached as Exhibit C hereto (the “Assignment Agreement and
Bill of Sale”), duly executed by Purchaser (or one or more Affiliates of
Purchaser designated by Purchaser);

(v) with respect to jurisdictions outside the United States in which the
Purchased Assets or Assumed Liabilities are located, such bills of sale, share
transfer deeds, stock powers, certificates of title, deeds, assignments and
other agreements or instruments of transfer (in a form that is consistent with
the terms and conditions of this Agreement and otherwise customary in such
jurisdictions) as the parties mutually agree are reasonably necessary or
appropriate to effect the transfer of the Purchased Assets or the assumption of
the Assumed Liabilities pursuant to this Agreement (collectively, the “Foreign
Closing Documents”), in each case duly executed by Purchaser (or one or more
Affiliates of Purchaser designated by Purchaser), to the extent applicable;

(vi) a counterpart of the Supply Agreement, duly executed by Purchaser (or one
or more Affiliates of Purchaser designated by Purchaser); and

(vii) a counterpart of the Transition Services Agreement, duly executed by
Purchaser (or one or more Affiliates of Purchaser designated by Purchaser).

(b) At the Closing, Seller shall deliver, or cause to be delivered, to Purchaser
the following:

(i) the certificate to be delivered pursuant to Section 7.2(c);

 

-24-



--------------------------------------------------------------------------------

(ii) certificates evidencing the Purchased Entity Shares and Purchased Venture
Interests, to the extent that such Purchased Entity Shares and Purchased Venture
Interests are in certificate form, duly endorsed in blank or with stock powers
duly executed in proper form for transfer, and, to the extent such Purchased
Entity Shares and Purchased Venture Interests are not in certificated form,
other evidence of ownership or assignment in form and substance reasonably
satisfactory to Purchaser;

(iii) a counterpart of the Assignment Agreement and Bill of Sale duly executed
by each Seller Entity named as a party thereto;

(iv) a counterpart of the Foreign Closing Documents duly executed by each Seller
Entity named as a party thereto, to the extent applicable;

(v) special warranty deeds, or comparable instruments of transfer and
assignment, with respect to the Owned Real Property (each, a “Warranty Deed”);

(vi) (A) a duly executed certificate of non-foreign status from Seller and each
Seller Entity (other than Seller) that is a United States Person, within the
meaning of Section 7701(a)(30) of the Code, substantially in the form of the
sample certification set forth in Treasury Regulation
Section 1.1445-2(b)(2)(iv)(B) and (B) a duly executed certificate, in form and
substance reasonably satisfactory to Purchaser, from each Seller Entity that is
not described in clause (A) above, to the effect that no Purchased Asset sold by
such Seller Entity constitutes a “United States real property interest” within
the meaning of Section 897(c) of the Code;

(vii) a counterpart of the Supply Agreement, duly executed by each Seller Entity
named as a party thereto; and

(viii) a counterpart of the Transition Services Agreement, duly executed by each
Seller Entity named as a party thereto.

Section 2.9 Reserved.

Section 2.10 Adjustment to Base Purchase Price. (a) Section 2.10 of the Seller
Disclosure Schedules sets forth a classification of the asset and liability line
items and general ledger accounts that constitute the Working Capital of the
Business, the Working Capital of the Purchased Consolidated Ventures, the Cash
Amounts of the Purchased Consolidated Companies and the Funded Debt of the
Purchased Consolidated Companies (the “Sample Post-Closing Statement”).

(b) At least five (5) Business Days prior to the Closing Date, Seller shall
cause to be prepared and delivered to Purchaser a closing statement (the
“Closing Statement”) setting forth its good-faith estimate of (i) the Closing
Working Capital (such estimate, the “Estimated Closing Working Capital”),
(ii) the Adjustment Amount (such estimate, the “Estimated Adjustment Amount”),
(iii) the Closing Cash Amounts (such estimate, the “Estimated Closing Cash
Amounts”) and (iv) the Closing Funded Debt (such estimate, the

 

-25-



--------------------------------------------------------------------------------

“Estimated Closing Funded Debt”). The Closing Statement shall be prepared in
accordance with the accounting principles, practices, methodologies and policies
set forth on Section 2.10 of the Seller Disclosure Schedules (such principles,
practices, methodologies and policies, collectively, the “Transaction Accounting
Principles”). The Estimated Closing Working Capital, the Estimated Adjustment
Amount, the Estimated Closing Cash Amount and the Estimated Closing Funded Debt
shall be used to calculate the Closing Purchase Price to be paid by Purchaser to
Seller at the Closing.

(c) As promptly as reasonably possible and in any event within ninety (90) days
after the Closing Date, Purchaser shall prepare or cause to be prepared, and
will provide to Seller, a written statement (the “Post-Closing Statement”),
setting forth the Closing Working Capital, the Adjustment Amount, the Closing
Cash Amounts and the Closing Funded Debt, and, in each case, any difference from
the estimates included in the Closing Statement. The Post-Closing Statement
shall set forth in reasonable detail the Purchaser’s calculations of such
amounts in a manner consistent with the Sample Post-Closing Statement and shall
be prepared in accordance with the Transaction Accounting Principles.

(d) Within forty-five (45) days following receipt by Seller of the Post-Closing
Statement, Seller shall deliver written notice to Purchaser of any dispute
Seller has with respect to the calculation, preparation or content of the
Post-Closing Statement (the “Dispute Notice”); provided, however, that if Seller
does not deliver any Dispute Notice to Purchaser within such forty-five (45) day
period, the Post-Closing Statement will be final, conclusive and binding on the
parties. The Dispute Notice shall set forth in reasonable detail (i) any item on
the Post-Closing Statement that Seller disputes and (ii) the correct amount of
such item; provided, however, that Seller may not dispute the accounting
principles, practices, methodologies and policies used in preparing the
Post-Closing Statement unless they are not in accordance with the Transaction
Accounting Principles. Upon receipt by Purchaser of a Dispute Notice, Purchaser
and Seller shall negotiate in good faith to resolve any dispute set forth
therein. If Purchaser and Seller fail to resolve any such dispute within thirty
(30) days after delivery of the Dispute Notice (the “Dispute Resolution
Period”), then Purchaser and Seller jointly shall engage, within ten
(10) Business Days following the expiration of the Dispute Resolution Period,
Deloitte LLP or, if Deloitte LLP is unavailable or conflicted, another
nationally recognized independent accounting firm selected jointly by Seller and
Purchaser (the “Independent Accounting Firm”) to resolve any such dispute;
provided that, if Seller and Purchaser are unable to agree on the Independent
Accounting Firm, then each of Seller and Purchaser shall select a nationally
recognized independent accounting firm, and the two (2) firms will mutually
select a third nationally recognized independent accounting firm to serve as the
Independent Accounting Firm. As promptly as practicable, and in any event not
more than fifteen (15) days following the engagement of the Independent
Accounting Firm, Purchaser and Seller shall each prepare and submit a
presentation detailing each party’s complete statement of proposed resolution of
each issue still in dispute to the Independent Accounting Firm. Purchaser and
Seller shall instruct the Independent Accounting Firm to, as soon as practicable
after the submission of the presentations described in the immediately preceding
sentence and in any event not more than twenty (20) days following such
presentations, make a final determination, binding on the parties to this
Agreement, of the appropriate amount of each of the line items that remain in
dispute as indicated in the Dispute Notice. With respect to each disputed line
item, such determination, if not in accordance with the position of either
Seller or Purchaser, shall not be in excess of the

 

-26-



--------------------------------------------------------------------------------

higher, nor less than the lower, of the amounts advocated by Seller or
Purchaser, as applicable, in their respective presentations to the Independent
Accounting Firm described above. Notwithstanding the foregoing, the scope of the
disputes to be resolved by the Independent Accounting Firm shall be limited to
whether any disputed determinations of the Closing Working Capital, the
Adjustment Amount, the Closing Cash Amounts and the Closing Funded Debt were
properly calculated in accordance with the Transaction Accounting Principles.
All fees and expenses relating to the work, if any, to be performed by the
Independent Accounting Firm shall be borne equally by Seller and Purchaser. All
determinations made by the Independent Accounting Firm, and the Post-Closing
Statement, as modified by the Independent Accounting Firm, will be final,
conclusive and binding on the parties. The parties agree that any adjustment as
determined pursuant to this Section 2.10(d) shall be treated as an adjustment to
the Purchase Price, except as otherwise required by applicable Law.

(e) For purposes of complying with the terms set forth in this Section 2.10,
each of Seller and Purchaser shall reasonably cooperate with each other in good
faith and make available to each other and their respective Representatives all
information, records, data and working papers, in each case to the extent
related to the Purchased Assets, Assumed Liabilities, Business, Purchased
Entities or Purchased Consolidated Ventures, and shall permit access to its
facilities and personnel, as may be reasonably required in connection with the
preparation and analysis of the Post-Closing Statement and the resolution of any
disputes thereunder.

(f) The “Final Purchase Price” shall mean the Base Purchase Price, plus (i) the
Closing Cash Amounts, plus (ii) the Adjustment Amount (which may be a positive
or negative number), minus (iii) the Closing Funded Debt, in the case of each of
clauses (i), (ii) and (iii) above, as finally determined pursuant to Sections
2.10(c) and 2.10(d).

(g) If the Closing Purchase Price shall exceed the Final Purchase Price, then
Seller shall pay or cause to be paid an amount in cash equal to such excess to
Purchaser by wire transfer of immediately available funds to an account or
accounts designated in writing by Purchaser to Seller; or if the Final Purchase
Price shall exceed the Closing Purchase Price, then Purchaser shall pay or cause
to be paid an amount in cash equal to such excess to Seller by wire transfer of
immediately available funds to an account or accounts designated in writing by
Seller to Purchaser. Any such payment is to be made within five (5) Business
Days of the date on which the Adjustment Amount, Closing Cash Amounts and
Closing Funded Debt are finally determined pursuant to this Section 2.10.

Section 2.11 Purchase Price Allocation. Seller and Purchaser agree to allocate
and, as applicable, to cause their relevant Affiliates to allocate, the Purchase
Price (as finally determined pursuant to Section 2.10) and any other items that
are treated as additional consideration for Tax purposes among the Purchased
Assets (including among the Purchased Entity Shares and the Purchased Venture
Interests) and the Non-Competition Obligations in accordance with the
“Allocation”, as determined pursuant to this Section 2.11. No later than thirty
(30) days after the date hereof, Seller shall deliver to Purchaser a proposed
allocation of the Purchase Price and any other items that are treated as
additional consideration for Tax purposes as of the Closing Date determined in a
manner consistent with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (the “Seller’s Allocation”). If Purchaser disagrees with
the Seller’s Allocation, Purchaser may, by the later of (i) thirty (30) days
after delivery of the Seller’s

 

-27-



--------------------------------------------------------------------------------

Allocation or (ii) sixty (60) days after the date hereof, deliver a notice (the
“Purchaser’s Allocation Notice”) to Seller to such effect, specifying those
items as to which Purchaser disagrees and setting forth Purchaser’s proposed
allocation. If the Purchaser’s Allocation Notice is duly delivered, Seller and
Purchaser shall, during the thirty (30) days following such delivery, but in no
event any later than thirty (30) days before the Closing Date, use commercially
reasonable efforts to reach agreement on the disputed items or amounts in order
to determine the allocation of the Purchase Price and any other items that are
treated as additional consideration for Tax Purposes. If Seller and Purchaser
are unable to reach such agreement by the date which is thirty (30) days before
the Closing Date, they shall promptly thereafter cause the Independent
Accounting Firm to resolve any remaining disputes. Any allocation of the
Purchase Price and any other items that are treated as additional consideration
for Tax purposes determined pursuant to the decision of the Independent
Accounting Firm shall not take into account the Purchaser’s acquisition
structure, any post-Closing restructuring by Purchaser or any of its Affiliates,
or any other post-Closing transfers by Purchaser or any of its Affiliates
affecting the economic value of any portion of the Business (including transfers
of assets, functions or risks). The allocation, as prepared by Seller if no
Purchaser’s Allocation Notice has been timely given, as adjusted pursuant to any
agreement between Seller and Purchaser or as determined by the Independent
Accounting Firm in accordance with the immediately preceding sentence (the
“Allocation”), shall be conclusive and binding on the parties. None of Seller or
Purchaser shall (and shall cause their respective Affiliates not to) take any
position inconsistent with the Allocation on any Tax Return or in any Tax
Proceeding, in each case, except to the extent otherwise required pursuant to a
“determination” within the meaning of Section 1313(a) of the Code (or any
analogous provision of state, local or foreign law). Any amounts treated as an
adjustment to the purchase price for Tax purposes pursuant to Section 6.9 after
the Closing shall be allocated to the Purchased Assets to which they relate.

Section 2.12 Non-Assignment; Consents. (a) Notwithstanding anything in this
Agreement to the contrary, except as set forth in Section 2.12(a) of the Seller
Disclosure Schedules, this Agreement shall not constitute an agreement to sell,
assign, transfer or convey any Purchased Asset if an attempted sale, assignment,
transfer or conveyance thereof would be prohibited by Law or would, without the
approval, authorization or consent of, filing with, notification to, or granting
or issuance of any license, order, waiver or permit by, any Person
(collectively, “Approvals”), (i) constitute a breach or other contravention
thereof or (ii) be ineffective, void or voidable.

(b) Seller and Purchaser shall use commercially reasonable efforts to obtain, or
cause to be obtained, any Approval (other than Regulatory Approvals, which shall
be governed by Section 5.1) required to sell, assign or transfer any Purchased
Asset. If such Approval is not obtained prior to Closing, until the earlier of
such time as such Approval or Approvals are obtained and two (2) years following
the Closing Date, then Seller will cooperate with Purchaser in any arrangement
reasonably acceptable to Purchaser and Seller intended to both (x) provide
Purchaser, or Affiliates of Purchaser designated by Purchaser, to the fullest
extent practicable, the claims, rights and benefits of any such Purchased Assets
(including by means of any subcontracting, sublicensing or subleasing
arrangement) and (y) cause Purchaser, or such designated Affiliates of
Purchaser, to bear all costs and Liabilities thereunder to the extent an Assumed
Liability from and after the Closing in accordance with this Agreement to the
extent that Purchaser, or such designated Affiliates of Purchaser, receives the
rights and benefits

 

-28-



--------------------------------------------------------------------------------

of such Purchased Assets from and after the Closing in accordance with this
Agreement. In furtherance of the foregoing, Purchaser will, or will cause its
applicable Affiliates to, promptly pay, perform or discharge when due any
related Liability to the extent an Assumed Liability (including any liability
for Taxes, as determined in accordance with Section 2.12(d)) arising thereunder
after the Closing Date to the extent that Purchaser, or such designated
Affiliates of Purchaser, receives the rights and benefits of such Purchased
Assets from and after the Closing in accordance with this Agreement.

(c) Any Contract to be assigned, transferred and conveyed in accordance with
Section 2.4(b) that does not exclusively relate to the Business (each, a “Shared
Contract”) shall be assigned, transferred and conveyed only with respect to (and
preserving the meaning of) those parts that relate to the Business, to either
Purchaser or an Affiliate of Purchaser designated by Purchaser, if so
assignable, transferrable or conveyable, or appropriately amended prior to, on
or after the Closing, so that Purchaser, or such designated Affiliate of
Purchaser, shall be entitled to the rights and benefit of those parts of the
Shared Contract that relate to the Business and shall assume the portion of the
Liabilities that relate to the Business under such Shared Contracts to the
extent as Assumed Liability (such portion of such Liabilities, the “Purchaser
Portion of the Shared Contract Liabilities” and the remainder of such
Liabilities under such Shared Contract, the “Seller Portion of the Shared
Contract Liabilities”); provided, however, that (i) in no event shall any Person
be required to assign (or amend), either in its entirety or in part, any Shared
Contract that is not assignable (or cannot be amended) by its terms without
obtaining one or more Approvals and (ii) if any Shared Contract cannot be so
partially assigned by its terms or otherwise, or cannot be amended, without such
Approval or Approvals, until the earlier of such time as such Approval or
Approvals are obtained and two (2) years following the Closing Date, then Seller
will cooperate with Purchaser to establish an agency type or other similar
arrangement reasonably satisfactory to Seller and Purchaser intended to both
(x) provide Purchaser, or Affiliates of Purchaser designated by Purchaser, to
the fullest extent practicable under such Shared Contract, the claims, rights
and benefits of those parts that relate to the Business (including by means of
any subcontracting, sublicensing or subleasing arrangement) and (y) cause
Purchaser, or such designated Affiliates of Purchaser, to bear the costs and
Liabilities thereunder to the extent an Assumed Liability from and after the
Closing in accordance with this Agreement to the extent that Purchaser, or such
designated Affiliates of Purchaser, receives the rights and benefits of the
parts of the Shared Contracts that relate to the Business. In furtherance of the
foregoing, Purchaser will, or will cause its applicable Affiliates to, promptly
pay, perform or discharge when due any Liability to the extent an Assumed
Liability (including any liability for Taxes, as determined in accordance with
Section 2.12(d)) arising thereunder after the Closing Date to the extent that
Purchaser, or such designated Affiliates of Purchaser, receives the rights and
benefits of the parts of such Shared Contracts that relate to the Business.

(d) To the extent permitted by applicable Tax Laws (and to the extent consistent
with the relevant arrangement agreed to by Seller and Purchaser pursuant to
Section 2.12(b) or 2.12(c)), Seller and Purchaser agree to treat and report, and
to cause their respective applicable Affiliates to treat and report, on their
Tax Returns, the Purchased Assets that are subject to the provisions of this
Section 2.12 (the “Non-Transferred Assets”) as assets owned by the Purchaser or
its Affiliates. Each of Seller and Purchaser agrees to notify the other party
promptly in writing if it determines that such treatment (to the extent
consistent with the relevant

 

-29-



--------------------------------------------------------------------------------

arrangement agreed to by Seller and Purchaser pursuant to Section 2.12(b) or
2.12(c)) is not permitted under applicable Tax Laws. Where such treatment is not
permitted under applicable Tax Laws, and subject to the terms of any relevant
arrangement agreed to by Seller and Purchaser pursuant to Section 2.12(b) or
2.12(c), the amount of the Liability for Taxes imposed on Seller or any of its
Affiliates with respect to any Non-Transferred Asset for any Post-Closing Period
shall be calculated on a “with and without” basis, and Purchaser or its
applicable Affiliates shall pay, be responsible for and indemnify and hold
harmless Seller and its Affiliates from and against any such Tax Liability.
Seller shall provide, and shall cause its applicable Affiliates to provide,
Purchaser with a reasonable opportunity to review the relevant portion of any
applicable Tax Returns relating to any Non-Transferred Assets for any
Post-Closing Period (and accompanying schedules, calculations and other
reasonably requested work papers) as necessary for determining such Tax
Liability; provided, that, in the case of Tax Returns of Seller, any Seller
Entity or any of their respective Affiliates (or of a consolidated, combined,
unitary or Tax group including any of them), Seller may, in lieu of delivering
the Tax Returns, deliver to Purchaser pro-forma statements setting forth in
sufficient detail the information relevant for determining the relevant Tax
Liability. If Seller and Purchaser are unable to reach an agreement in respect
of any dispute concerning such Tax Liability, they shall promptly submit any
such dispute for resolution to the Independent Accounting Firm. All costs and
expenses of the Independent Accounting Firm shall be borne equally by Seller and
Purchaser.

Section 2.13 Tax Withholding. Subject to the below provisions of this
Section 2.13, Seller, Purchaser and each of their respective Affiliates shall be
entitled to deduct and withhold from any amounts otherwise payable under this
Agreement, such amounts as are required to be deducted and withheld with respect
to such payment under any applicable Tax Law. In the event that Purchaser
reasonably determines that any portion of the Purchase Price is or would
reasonably be expected to be subject to withholding under applicable Tax Law
(other than Section 1445 of the Code and the Treasury Regulations promulgated
thereunder), Purchaser shall promptly notify Seller of such determination in
writing, but in no event less than thirty (30) days prior to the Closing Date.
During the ten (10) day period following the delivery of such notice, if any,
Seller shall review such notice and shall advise Purchaser in writing of any
disagreement. Seller and Purchaser shall endeavor in good faith to resolve any
such disagreement. If Seller and Purchaser cannot resolve any such disagreement
within (10) days following the delivery of Seller’s notice of disagreement,
Seller shall have the opportunity to deliver to Purchaser a written opinion of a
nationally recognized tax counsel or adviser in the relevant jurisdiction upon
which Purchaser or an applicable Affiliate of Purchaser may rely under
applicable Law, in form and substance reasonably satisfactory to Purchaser, to
the effect that, at a “more likely than not” confidence level (or such higher
confidence level as may be required to avoid the imposition of penalties on a
taxpayer in the relevant jurisdiction), no such proposed withholding is
required. If such opinion is delivered to the Purchaser at least two (2) days
prior to the Closing Date, none of Purchaser or any of its Affiliates shall
deduct or withhold any amounts from such portion of the Purchase Price (other
than any amounts required to be deducted or withheld under Section 1445 of the
Code and the Treasury Regulations promulgated thereunder with respect to a
payment to a Seller Entity that fails to comply with its obligations under
Section 2.8(b)(vi)). To the extent that amounts are deducted, withheld and
remitted to the appropriate Taxing Authority in compliance with the above
provisions of this Section 2.13, such deducted, withheld and remitted amounts
shall be treated for all purposes of this Agreement as having been paid to the
relevant Person in respect of which such deduction and withholding was made.
Each of the parties agrees to use its reasonable best efforts to mitigate the
imposition of any withholding Taxes.

 

-30-



--------------------------------------------------------------------------------

Section 2.14 Foreign Acquisition Agreements. The transfer of any Purchased
Assets or Purchased Company organized in a jurisdiction in which local Laws
require observance of specified formalities or procedures to legally effect a
transfer of such Purchased Assets or Purchased Company will be effected pursuant
to short-form acquisition agreements (the “Foreign Acquisition Agreements”) on a
country-by-country basis. Each Foreign Acquisition Agreement for the transfer of
Purchased Assets shall be in substantially the same form as the form of Foreign
Acquisition Agreement attached as Exhibit D hereto, and each Foreign Acquisition
Agreement for the transfer of a Purchased Company shall be in substantially the
same form as the form of Foreign Acquisition Agreement attached as Exhibit E
hereto,1 except, in each case, as Seller and Purchaser may otherwise agree,
including for: (i) the deletion of provisions which are inapplicable to such
Purchased Assets or Purchased Company; (ii) such changes as may be necessary to
satisfy the requirements of applicable local Law; and (iii) such changes as may
be reasonably agreed upon by Seller and Purchaser regarding employees and
employee benefit matters in order to adapt such agreement to the particular
circumstances of the relevant Purchased Assets or Purchased Company, as
applicable, and country; provided, in each case that the Foreign Acquisition
Agreements shall serve purely to effect the legal transfer of the applicable
Purchased Assets or Purchased Company and shall not have any significant effect
on the value being received by Purchaser or its Affiliates or transferred by the
Seller Entities, including the allocation of assets and Liabilities as between
them, all of which shall be determined by this Agreement; provided, further that
the Foreign Acquisition Agreements for the transfer of Purchased Assets located
in Japan, Korea, France, Macedonia and Tunisia shall be substantially in all
material respects in the forms attached as Exhibits D-1 and D-2, D-3, E-1, E-2
and E-3 hereto, respectively.

Section 2.15 French Assets; French Interests. (a) The parties acknowledge that,
under French labor laws, one or several of the works’ councils of the French
Entities will need to be informed and consulted (such councils, the “Works’
Councils” and such process of informing and consulting, the “Consultation
Process”) with respect to the offer made by Purchaser to acquire any Purchased
Assets located in France or the share capital or other equity interests of any
Purchased Entity or any Purchased Venture that owns or controls any Purchased
Assets located in France (collectively, the “French Assets,” such share capital
or other equity interests, collectively, the “French Interests,” such Purchased
Entities, the “French Entities,” and such Purchased Ventures, the “French
Ventures”) with the view to completing the Consultation Process with respect to
each Works’ Council by way of one of the following (any of the events in clause
(i) through (iv) having occurred, the “Completion of the Consultation Process”):
(i) an opinion issued by such Works’ Council and confirmed in writing; (ii) if
the minutes of the meeting during which an opinion described in clause (i) was
issued has not been approved by the members of such Works’ Council within five
(5) Business Days from the date of such meeting, a written statement of the
president of such Works’ Council confirming that the opinion was issued;
(iii) the expiration of the maximum period available under applicable Law for
such

 

1 

NTD: If a form is able to be agreed with respect to a particular country prior
to signing, that form will be attached to the agreement in lieu of general
forms.

 

-31-



--------------------------------------------------------------------------------

Works’ Council to issue its opinion, if applicable; or (iv) a decision of the
relevant Governmental Entity that the Consultation Process has been completed.
Notwithstanding anything to the contrary contained in this Agreement, unless and
until Seller has executed and delivered to Purchaser the Acceptance Notice,
(x) the provisions of this Article II shall not be effective with respect to the
French Assets and the French Interests (provided that the other provisions of
this Agreement shall continue to apply to the French Assets and the French
Interests), (y) for the purpose of this Article II (and only this Article II)
the French Assets and the French Interests shall not be considered Purchased
Assets, the French Entities shall not be considered Purchased Entities and the
French Ventures shall not be considered Purchased Ventures, and (z) the Purchase
Price shall be reduced by the French Purchase Price.

(b) On the terms and conditions set forth in the offer letter attached as
Exhibit F hereto (the “French Offer Letter” and the offer set forth therein, the
“French Offer”), including the price specified therein (the “French Purchase
Price”), Purchaser has irrevocably offered to acquire, or to cause its
applicable Affiliates to acquire, the French Assets and the French Interests
(within the time limit set forth therein) and to have the provisions of this
Article II apply to such French Assets and such French Interests following
Completion of the Consultation Process. Subject to acceptance of the French
Offer by Seller following Completion of the Consultation Process, and upon
delivery to Purchaser of the executed Acceptance Notice attached as Schedule III
to the French Offer Letter (the “Acceptance Notice”), this Article II shall be
effective with respect to the French Assets and the French Interests, the French
Assets and the French Interests shall be included in the Purchased Assets, the
French Entities shall be included in the Purchased Entities and the French
Ventures shall be included in the Purchased Ventures, and the Purchase Price
shall no longer be reduced by the French Purchase Price (it being understood
that the Purchase Price assumes delivery of the Acceptance Notice and therefore
already includes the French Purchase Price).

(c) From and after the date Seller receives the French Offer Letter, Seller
shall use reasonable best efforts to convene the Works’ Councils to a meeting or
meetings and to diligently carry out the Consultation Process in compliance with
applicable Law. Seller shall keep Purchaser apprised of the status of the
Consultation Process and provide Purchaser with copies of any relevant document
or materials prepared for the attention of, or issued by, the Works’ Councils in
connection with the Consultation Process, including copies of the minutes of the
meetings where the Works’ Councils’ opinions are delivered. If, as a result of
statements made by the Works’ Councils in connection with the Consultation
Process, changes to the Transaction Documents, or further arrangements in
connection with the Transaction, are considered necessary, Seller shall, after
consultation with Purchaser, negotiate in good faith on such changes (if any) to
the Transaction Documents or further arrangements (if any) in connection with
the Transaction that are appropriate. Purchaser shall reasonably cooperate with
Seller and its relevant French Affiliates in connection with the Consultation
Process (but shall be under no obligation to agree to any amendments to the
French Offer Letter or any amendments to any Transaction Document or to offer
any concessions).

 

-32-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in, or qualified by any matter set forth in the Seller
Disclosure Schedules (it being agreed that the disclosure of any matter in any
section in the Seller Disclosure Schedules shall be deemed to have been
disclosed in any other section in the Seller Disclosure Schedules to which the
applicability of such disclosure is reasonably apparent), Seller hereby
represents and warrants to Purchaser as follows:

Section 3.1 Organization, Standing and Power. Each of the Seller Entities and
each Purchased Company is duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and in which it conducts
activities related to the Business and is required to so qualify, and each of
the Seller Entities and Purchased Companies has all necessary organizational
power and authority to carry on the Business as presently conducted, except as
would not, individually or in the aggregate, reasonably be expected to prevent
or materially impair the ability of the Seller Entities to perform their
obligations under this Agreement or consummate the Transaction or the other
transactions contemplated by this Agreement.

Section 3.2 Purchased Companies. (a) All of the Purchased Entity Shares have
been duly authorized and validly issued and are fully paid and non-assessable,
and such Purchased Entity Shares collectively constitute all of the issued and
outstanding equity interests of the Purchased Entities. Except for the Purchased
Entity Shares, there are no outstanding securities or other similar ownership
interests of any class or type of or in any of the Purchased Entities. Except as
set forth on Section 3.2(a) of the Seller Disclosure Schedules, there are no
outstanding options, warrants, calls, purchase rights, subscription rights,
exchange rights or other rights, convertible securities, agreements or
commitments of any kind pursuant to which any of the Purchased Entities is or
may become obligated to (i) issue, transfer, sell or otherwise dispose of any of
its securities, or any securities convertible into or exercisable or
exchangeable for its securities, or (ii) redeem, purchase or otherwise acquire
any outstanding securities of any of the Purchased Entities.

(b) Section 3.2(b) of the Seller Disclosure Schedules sets forth the holders of
record of all of the outstanding equity interests of each Purchased Venture
(collectively, the “Venture Equity Interests”). The Venture Equity Interests set
forth on Section 3.2(b) of the Seller Disclosure Schedules as being owned by the
Seller Entities have been duly authorized and validly issued and are fully paid
and non-assessable. Except for the Venture Equity Interests, there are no
outstanding securities or other similar ownership interests of any class or type
of or in any of the Purchased Ventures. Except as set forth on Section 3.2(b) of
the Seller Disclosure Schedules, there are no outstanding options, warrants,
calls, purchase rights, subscription rights, exchange rights or other rights,
convertible securities, agreements or commitments of any kind pursuant to which
any of the Purchased Ventures is or may become obligated to (i) issue, transfer,
sell or otherwise dispose of any of its securities, or any securities
convertible into or exercisable or exchangeable for its securities, or
(ii) redeem, purchase or otherwise acquire any outstanding securities of any of
the Purchased Ventures.

(c) Except as set forth on Section 3.2(c) of the Seller Disclosure Schedules,
there are no Contracts to which Seller or any of its Affiliates is a party with
respect to any

 

-33-



--------------------------------------------------------------------------------

Purchased Venture that contain (i) any change of control provisions, put options
or call options related to the equity of such Purchased Venture, (ii) any rights
of first refusal or other similar provisions related to the equity of such
Purchased Venture, or (iii) any commitment (whether or not contingent) for
future investment of capital to be directly or indirectly made by Seller,
Purchaser or their respective Affiliates. A copy of each Contract set forth on
Section 3.2(c) of the Seller Disclosure Schedules that is a true, accurate and
complete copy of such Contract and in effect as of the date hereof has been made
available to Purchaser.

Section 3.3 Authority; Execution and Delivery; Enforceability. Seller has all
necessary power and authority to execute this Agreement and to consummate the
Transaction and the other transactions contemplated hereby. The execution and
delivery by Seller of this Agreement and the consummation by the Seller Entities
of the Transaction and the other transactions contemplated hereby have been duly
authorized by all necessary corporate or other action of the Seller Entities.
Seller has duly executed and delivered this Agreement, and assuming due
authorization, execution and delivery by Purchaser, this Agreement will
constitute its valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effect of any Laws relating to
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance or
preferential transfers, or similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to the effect of general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at law).

Section 3.4 No Conflicts; Consents. The execution and delivery by Seller of this
Agreement does not, and the consummation by the Seller Entities of the
Transaction and the other transactions contemplated hereby and compliance by
Seller with the terms hereof will not, conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, require
the Approval of any Person (other than any Governmental Entity) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to a loss of benefit under, or result in the creation of any Lien (other than
Permitted Liens) upon any of the Purchased Assets or assets of any Purchased
Company or any Subsidiary of a Purchased Company under, any provision of (a) the
certificate of incorporation, bylaws or equivalent governing documents of any
Seller Entity or Purchased Company, (b) any Judgment or Law applicable to the
Business, the Purchased Assets, any Purchased Company or any Subsidiary of a
Purchased Company or (c) any Specified Business Contract to which any Seller
Entity, Purchased Company or any Subsidiary of a Purchased Company is a party or
by which any Seller Entity’s, Purchased Company’s or any Subsidiary of a
Purchased Company’s property or assets are bound, except, in each case, for any
such items that would not reasonably be expected to be, individually or in the
aggregate, material to the Business. No Approval of any Governmental Entity is
required to be obtained or made by or with respect to the Seller Entities, the
Purchased Companies or any Subsidiary of a Purchased Company in connection with
the execution, delivery and performance of this Agreement or the consummation of
the Transaction and the other transactions contemplated hereby, other than
(i) in respect of any applicable Law or other legal restraint designed to govern
competition, trade regulation, foreign investment, or national security or
defense matters or to prohibit, restrict or regulate actions with the purpose or
effect of monopolization or restraint of trade (collectively, the “Antitrust
Laws”), (ii) in respect of any licenses or permits relating to the Business
listed on Section 3.4 of the Seller Disclosure Schedules and (iii) those that,
if not obtained, made or given, would not reasonably be expected to be,
individually or in the aggregate, material to the Business.

 

-34-



--------------------------------------------------------------------------------

Section 3.5 Proceedings. There are no Proceedings or claims pending or, to the
Knowledge of Seller, threatened in writing, against the Seller Entities,
Purchased Consolidated Ventures, Purchased Entities or any Subsidiary of a
Purchased Consolidated Venture or Purchased Entity with respect to the Business,
the Purchased Assets, the Purchased Consolidated Ventures, the Purchased
Entities, any Subsidiary of a Purchased Consolidated Venture or Purchased Entity
or the assets of any Purchased Consolidated Venture, any Purchased Entity or any
Subsidiary of a Purchased Consolidated Venture or Purchased Entity, except as
would not reasonably be expected to be, individually or in the aggregate,
material to the Business or prevent or materially impair the ability of Seller
to perform its obligations under this Agreement or of the Seller Entities to
consummate the Transaction and the other transactions contemplated hereby.

Section 3.6 Financial Statements; Absence of Undisclosed Liabilities.
(a) Section 3.6(a) of the Seller Disclosure Schedules sets forth true and
complete copies of (i) the audited balance sheet of the Business (together with
the notes and schedules thereto, if any, the “Business Balance Sheet”) as of
September 30, 2013 (the “Balance Sheet Date”) and (ii) the audited statements of
income for the fiscal years ended September 30, 2013 and 2012, together with the
notes and schedules thereto, if any (clauses (i) and (ii), collectively, the
“Business Financial Statements”).

(b) The Business Financial Statements (i) have been prepared in accordance with
the books and records of the Business, (ii) have been prepared in accordance
with GAAP and (iii) fairly present in all material respects the financial
condition and results of operations of the Business as of the respective dates
thereof and for the respective periods covered thereby in conformity with GAAP
consistently applied during the periods covered except as may be noted therein.

(c) None of the Business, any Purchased Consolidated Venture, any Purchased
Entity or any Subsidiary of any Purchased Consolidated Venture or Purchased
Entity has any Liabilities that would be required by GAAP to be reflected on a
balance sheet, other than Liabilities that: (i) are reflected or reserved
against in the Business Balance Sheet, (ii) were incurred since the Balance
Sheet Date in the ordinary course of business, (iii) are Retained Liabilities,
or (iv) are Liabilities for Excluded Business Taxes.

(d) The Seller Entities, the Purchased Consolidated Ventures, the Purchased
Entities and the Subsidiaries of the Purchased Consolidated Ventures or the
Purchased Entities maintain systems of internal accounting controls with respect
to the Business designed to provide reasonable assurances that: (i) transactions
are executed in accordance with management’s general or specific authorization;
(ii) transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP in all material respects and to
maintain accountability for items; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and
(iv) recorded accountability for items is compared with actual levels at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

-35-



--------------------------------------------------------------------------------

(e) The Funded Debt and Cash Amounts of the Purchased Consolidated Ventures as
of November 30, 2013 is set forth on Section 3.6(e) of the Seller Disclosure
Schedules.

Section 3.7 Absence of Changes or Events. (a) Except in connection with or in
preparation for the Transaction and the other transactions contemplated by this
Agreement, since the Balance Sheet Date through the date of this Agreement, the
Business has been conducted in all material respects in the ordinary course
consistent with past practice.

(b) Since the Balance Sheet Date through the date of this Agreement, none of the
Seller Entities, Purchased Consolidated Ventures, Purchased Entities or any
Subsidiary of any Purchased Consolidated Venture or Purchased Entity has taken
any action that, if taken after the date of this Agreement, would have required
the consent of Purchaser under clauses (i), (ii), (iv), (v), (vi), (vii),
(xi) and (xvi) of Section 5.2(b).

(c) Since the Balance Sheet Date through the Closing Date, there has not been
nor has there occurred any condition, event, change, development or effect that
has had, or would reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.

Section 3.8 Title; Sufficiency of Assets. (a) The applicable Seller Entities own
all rights, title and interests in and to the Purchased Assets free and clear of
all Liens, other than Permitted Liens. The Purchased Consolidated Ventures and
the Purchased Entities and their respective Subsidiaries own all right, title
and interest in and to the Purchased Assets held by such Purchased Consolidated
Ventures, Purchased Entities or Subsidiaries, free and clear of all Liens, other
than Permitted Liens. As of the execution of the conveyance documents from the
Seller Entities to Purchaser or any of its designated Affiliates for any
Purchased Asset, Purchaser or its applicable Affiliates shall own all the
rights, title and interest in and to such Purchased Assets free and clear of all
Liens, other than Permitted Liens.

(b) As of the Closing, the Purchased Assets (including the Purchased Entity
Shares and the Purchased Venture Interests) and the assets held by the Purchased
Companies and their Subsidiaries, (i) taking into account the Transaction
Documents and all of the assets, services, products, real property, Intellectual
Property and Know-How to be provided, acquired, leased or licensed under the
Transaction Documents and (ii) assuming all Approvals and Business Permits have
been obtained or transferred, are sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitute all of the rights, property and assets necessary
to conduct the Business in all material respects in the manner currently
conducted. Except for Excluded Assets used to provide services, assets or
products pursuant to the Transition Services Agreement or the Lease Agreement,
none of the Excluded Assets are material to the Business.

Section 3.9 Intellectual Property. (a) Section 3.9(a) of the Seller Disclosure
Schedules sets forth a true and complete list of all registrations for Patents,
Marks and Copyrights, including applications therefor, included in the Business
Intellectual Property, as of the date of this Agreement, and, to the Knowledge
of Seller, all such listed Intellectual Property is subsisting, valid and
enforceable.

 

-36-



--------------------------------------------------------------------------------

(b) Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Business: (i) none of the Business Intellectual
Property is subject to any Judgment adversely affecting the use thereof or
rights thereto by Seller, any Seller Entity, any Purchased Consolidated Company
or any Subsidiary of a Purchased Consolidated Company; (ii) there is no
opposition or cancellation Proceeding pending or, to the Knowledge of Seller,
threatened in writing against Seller, any of its Subsidiaries, any Purchased
Consolidated Company or any Subsidiary of a Purchased Consolidated Company
concerning the ownership, validity, enforceability or infringement of any
Business Intellectual Property; (iii) there is no infringement or
misappropriation, or other violation of or conflict with, or any written
allegation made thereof, of any Business Intellectual Property; (iv) the conduct
of the Business (including all products and services of the Business) and the
Business Intellectual Property, currently and during the past two (2)-year
period (or such longer period to the extent there is, to the Knowledge of
Seller, any current liability therefor), do not infringe, misappropriate,
violate or otherwise conflict with the Intellectual Property of any Person; and
(v) none of Seller, any of its Subsidiaries, any Purchased Consolidated Company
or any Subsidiary of a Purchased Consolidated Company has received any written
notice within the past two (2)-year period (or such longer period to the extent
there is, to the Knowledge of Seller, any current liability therefor) alleging
that the conduct of the Business (including all products and services of the
Business) or any of the Business Intellectual Property infringes,
misappropriates, violates or otherwise conflicts with the Intellectual Property
of any other Person.

(c) Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Business, Seller, a Seller Entity, a Purchased
Company or any Subsidiary of a Purchased Company owns, is licensed or otherwise
possesses rights to use or exploit all Business Intellectual Property necessary
to conduct the Business as presently conducted.

(d) Seller, its Subsidiaries, the Purchased Consolidated Companies and the
Subsidiaries of the Purchased Consolidated Companies have taken reasonable
measures to protect the confidentiality of material confidential Know-How
included in the Business Intellectual Property. To the Knowledge of Seller,
there has not been any disclosure of any material confidential Know-How included
in the Business Intellectual Property to any Person in a manner that has
resulted or is likely to result in the loss of material trade secret or other
rights in and to such information.

(e) Each current and former employee and officer and, to the Knowledge of
Seller, contractor and consultant of Seller, its Subsidiaries, a Purchased
Company or a Subsidiary of a Purchased Company who has delivered, developed,
contributed to, modified, or improved material Intellectual Property owned or
purported to be owned by Seller, such Subsidiary, such Purchased Company or such
Subsidiaries of a Purchased Company and included or purported to be included in
the Business Intellectual Property has executed a proprietary information and
inventions agreement assigning to Seller, such Subsidiary, such Purchased
Company or such Subsidiaries of a Purchased Company all of such individual’s
rights, title and interest therein and thereto.

(f) With respect to the use of Software included in the Business Intellectual
Property, except as would not reasonably be expected to be, individually or in
the aggregate,

 

-37-



--------------------------------------------------------------------------------

material to the Business, none of Seller, its Subsidiaries, the Purchased
Consolidated Companies or any Subsidiary of a Purchased Consolidated Company has
experienced any defects in such Software, including any error or omission in the
processing of any transactions other than defects that have been corrected.
During the two (2) years immediately prior to the date hereof, to the Knowledge
of Seller, (i) there have been no security breaches in any Business Information
Technology and (ii) there have been no failures of such Business Information
Technology, except, in each case of (i) and (ii), as was not, or would not
reasonably be expected to be, individually or in the aggregate, material to the
Business. Seller has evaluated the disaster recovery and backup needs of the
Business and taken commercially reasonable steps to implement plans and systems
that reasonably address such needs. With respect to the Software included in the
Business Intellectual Property, to the Knowledge of Seller, no such Software is
subject to the terms of any “open source” or other similar license that provides
for any source code of the Software to be disclosed, licensed, publicly
distributed, or dedicated to the public.

Section 3.10 Real Property. (a) The applicable Seller Entities or Purchased
Entities have good and valid title to all Owned Real Property, free and clear of
all Liens, other than Permitted Liens. No Seller Entity nor any of their
respective Affiliates (including the Purchased Consolidated Ventures, Purchased
Entities and Subsidiaries of the Purchased Consolidated Ventures or Purchased
Entities) has received written notice of any default under any restrictive
covenants affecting the Owned Real Property, and there has not occurred any
event that with the lapse of time or the giving of notice or both would
constitute such a default under any such restrictive covenants, in each case,
except as would not reasonably be expected to be, individually or in the
aggregate, material to the Business.

(b) The applicable Seller Entities, Purchased Consolidated Companies and/or
Subsidiaries of the Purchased Consolidated Companies have good and valid title
to the leasehold estate (as lessee) in all Transferred Leased Property as lessee
or sublessee, in each case free and clear of all Liens, other than Permitted
Liens. Seller has delivered to Purchaser a true and owned complete copy of each
Real Property Lease. With respect to each Real Property Lease: (i) such Real
Property Lease is valid, binding, enforceable and in full force and effect in
accordance with its respective terms, subject to the terms thereof and subject
to the effect of any Laws relating to bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or preferential transfers, or similar Laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a Proceeding in equity or at law)
and (ii) the applicable Seller Entity, Purchased Consolidated Company or
Subsidiary of a Purchased Consolidated Company has not received written notice
of any, and to the Knowledge of Seller there is no, breach or default under such
Real Property Lease, except, in each case, as would not reasonably be expected
to be, individually or in the aggregate, material to the Business.

(c) Except as set forth on Section 3.10(c) of the Seller Disclosure Schedules,
none of the applicable Seller Entities, Purchased Consolidated Companies or
Subsidiaries of a Purchased Consolidated Company has leased or otherwise granted
to any Person the right to use or occupy such Owned Real Property, Transferred
Leased Property or any material portion thereof.

 

-38-



--------------------------------------------------------------------------------

(d) Except as set forth on Section 3.10(d) of the Seller Disclosure Schedules,
the Owned Real Property, the Transferred Leased Property and the Holland
Facility are the only real property owned or leased by the Seller Entities or
the Purchased Consolidated Companies or Subsidiaries of a Purchased Consolidated
Company and used in the Business.

(e) During the two (2) years immediately prior to the date hereof, none of the
applicable Seller Entities, Purchased Consolidated Companies or Subsidiaries of
a Purchased Consolidated Company has received any notice of (i) any violations
of building codes and/or zoning ordinances or other Laws affecting the Owned
Real Property or Transferred Leased Property or (ii) existing, pending or, to
the Knowledge of Seller, threatened condemnation proceedings affecting the Owned
Real Property or Transferred Leased Property except, in each case, as would not
reasonably be expected to be, individually or in the aggregate, material to the
Business.

Section 3.11 Contracts. (a) Section 3.11 of the Seller Disclosure Schedules sets
forth as of the date of this Agreement a true and complete list of the following
Contracts (other than purchase orders and invoices that have standard terms and
conditions that have been made available to Purchaser prior to the date of this
Agreement) to which (1) any Purchased Consolidated Venture, Purchased Entity or
Subsidiary of a Purchased Consolidated Venture or Purchased Entity is a party or
(2) that is related to the Business and to which Seller, any of its Subsidiaries
or any Purchased Consolidated Venture, Purchased Entity or Subsidiary of a
Purchased Consolidated Venture or Purchased Entity is a party (in each case,
other than any Contract that is an Excluded Asset) (the “Material Contracts”):

(i) any Contract or group of Contracts with the same party under which the
Business is expected to purchase during the twelve (12)-month period immediately
following, or pursuant to which the Business has purchased during the twelve
(12)-month period immediately preceding, the date hereof, in the aggregate, a
minimum of $1,000,000 of goods and/or services on an annual basis;

(ii) any Contract or group of Contracts with the same party under which the
Business has committed to purchase in the aggregate, a minimum of $5,000,000 of
goods and/or services, other than any Contract that is a Material Contract under
another provision of this Section 3.11(a);

(iii) any Contract or group of Contracts with the same party under which the
Business is expected to sell during the twelve (12)-month period immediately
following, or pursuant to which the Business has sold during the twelve
(12)-month period immediately preceding, the date hereof, in the aggregate, a
minimum of $1,000,000 of goods and/or services on an annual basis;

(iv) any Contract or group of Contracts with the same party under which the
Business is expected to sell in the aggregate, a minimum of $5,000,000 of goods
and/or services, other than any Contract that is a Material Contract under
another provision of this Section 3.11(a);

 

-39-



--------------------------------------------------------------------------------

(v) any Contract requiring future capital expenditure obligations of the
Business in excess of $1,000,000;

(vi) any Contract with any independent contractor who is an individual for the
provision of services to the Business at an annualized compensation in excess of
$500,000;

(vii) any joint venture, partnership or other similar agreement or written
arrangement involving co-investment or the sharing of material revenues,
profits, losses, costs or Liabilities between the Business and a third party;

(viii) any Contract relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of assets or otherwise) under which,
after the Closing, the Business will have an obligation with respect to an “earn
out,” contingent purchase price, or similar contingent payment obligation;

(ix) any Contract requiring Seller or its Affiliates to pay royalties to a third
party with respect to a product of the Business;

(x) any Contract (A) granting Seller, its Affiliates, a Purchased Consolidated
Venture, a Purchased Entity or any Subsidiary of a Purchased Consolidated
Venture or Purchased Entity any right to use any material Business Intellectual
Property (other than Contracts granting rights to use readily available shrink
wrap or click wrap software), (B) restricting the right of Seller, its
Affiliates, any Purchased Consolidated Venture or Purchased Entity or any
Subsidiary of a Purchased Consolidated Venture or Purchased Entity to use or
register any material Business Intellectual Property or (C) permitting any other
Person to use, enforce or register any material Business Intellectual Property,
including any license agreements, coexistence agreements and covenants not to
sue;

(xi) any Contract containing covenants that would restrict or limit in any
material respect the ability of the Business after the Closing to engage or
compete in any business or with any Person or in any geographic area;

(xii) promissory notes, loans, Contracts, indentures, evidences of Indebtedness
or other instruments related to the lending of money, whether as borrower,
lender or guarantor, in excess of $1,000,000 individually or $2,000,000 in the
aggregate, other than Indebtedness that is repaid prior to Closing or that does
not constitute an Assumed Liability;

(xiii) any Contract providing for the lease of Tangible Personal Property to or
from any Person providing for lease payments in excess of $250,000 per annum;

(xiv) any material warranty, guarantee or other similar undertaking not
consistent with the standard terms and conditions of purchase of customers of
the Business with respect to a contractual performance extended by Seller, any
of its Subsidiaries, any other Purchased Consolidated Venture or Purchased
Entity or any other Subsidiary of any Purchased Consolidated Venture or
Purchased Entity to a customer of the Business, other than those entered into in
the ordinary course of business;

 

-40-



--------------------------------------------------------------------------------

(xv) any Contract requiring the Business to indemnify or hold harmless any
Person other than those entered into in the ordinary course of business;

(xvi) any Contract containing a requirement to deal exclusively with or grant
exclusive rights or rights of first refusal to any customer, vendor, supplier,
distributor, contractor or other party under which the Business is expected to
make or receive aggregate payments in excess of $1,000,000;

(xvii) any material Contract with any Affiliate of the Seller Entities, any
Purchased Consolidated Company or any Subsidiary of a Purchased Consolidated
Company, other than Contracts that will be terminated at or prior to Closing;
and

(xviii) any Contract or agreement with a Governmental Entity (other than
Permits).

(b) (i) As of the date hereof, each Material Contract is in full force and
effect and is valid, binding and enforceable against the Seller Entity,
Purchased Consolidated Venture, Purchased Entity or Subsidiary of a Purchased
Consolidated Venture or Purchased Entity party thereto, and, to the Knowledge of
Seller, the other parties thereto, in accordance with its terms, in each case,
subject to the effect of any Laws relating to bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or preferential transfers, or
similar Laws relating to or affecting creditors’ rights generally and subject,
as to enforceability, to the effect of general principles of equity (regardless
of whether such enforceability is considered in a Proceeding in equity or at
law) and (ii) as of the date hereof, neither Seller (or its applicable
Subsidiary or any Purchased Consolidated Venture, Purchased Entity or any
Subsidiary of a Purchased Consolidated Venture or Purchased Entity) nor, to the
Knowledge of Seller, any other party to a Material Contract is in breach or
violation of, or default under, any Material Contract and no event has occurred
that with or without notice or lapse of time or both would constitute a breach
or default (whether by lapse of time or notice or both), except, in each case,
as would not reasonably be expected to be, individually or in the aggregate,
material to the Business.

(c) A copy of each Specified Business Contract that is a true, accurate and
complete copy of such Contract and in effect as of the date hereof has been made
available to Purchaser, except for purchase orders and invoices for the sale of
products or services by or to the Business that do not deviate in any material
respect from the standard forms made available to Purchaser prior to the date
hereof.

Section 3.12 Compliance with Applicable Laws; Permits. (a) None of the Seller
Entities, the Purchased Consolidated Ventures, the Purchased Entities or any of
their respective Subsidiaries is in violation in any material respect of any Law
applicable to the conduct of the Business.

(b) The Seller Entities, the Purchased Companies or the Subsidiaries of the
Purchased Companies hold all Permits necessary for the conduct of the Business
as presently conducted, other than any such Permits the absence of which would
not reasonably be expected to be, individually or in the aggregate, material to
the Business (the “Business Permits”). The Seller Entities, the Purchased
Consolidated Ventures, the Purchased Entities and the Subsidiaries

 

-41-



--------------------------------------------------------------------------------

of the Purchased Consolidated Ventures and Purchased Entities are in compliance
in all material respects with the terms of the Business Permits. From and after
the Closing, Seller and its Affiliates shall not initiate or prosecute, directly
or indirectly, any Proceedings challenging the Business Permits to the extent
relating to the operation of the Business.

Section 3.13 Environmental Matters. Except for such matters that would not
reasonably be expected to be, individually or in the aggregate, material to the
Business, (a) the Seller Entities, the Purchased Consolidated Ventures, the
Purchased Entities and the Subsidiaries of the Purchased Consolidated Ventures
or the Purchased Entities are in compliance with all applicable Environmental
Laws with respect to the Business, the Purchased Assets or the other assets and
businesses of the Purchased Consolidated Ventures, the Purchased Entities or any
Subsidiary of any Purchased Consolidated Venture or Purchased Entity, (b) the
Seller Entities, the Purchased Consolidated Venture, the Purchased Entities and
the Subsidiaries of the Purchased Consolidated Venture or the Purchased Entities
have obtained and are in compliance in all material respects with all Permits
pursuant to Environmental Laws required for the operation of the Business as
presently conducted, the Purchased Assets or the other assets and businesses of
the Purchased Consolidated Ventures, the Purchased Entities or any Subsidiary of
any Purchased Consolidated Venture or Purchased Entity, as applicable, (c) there
are no Proceedings pending against the Seller Entities, the Purchased
Consolidated Ventures, the Purchased Entities or any Subsidiary of any Purchased
Consolidated Venture or Purchased Entity alleging a violation of Environmental
Laws with respect to the Business, the Purchased Assets or the other assets and
businesses of the Purchased Consolidated Ventures, the Purchased Entities or any
Subsidiary of any Purchased Consolidated Venture or Purchased Entity, as
applicable. From and after the Closing, Seller and its Affiliates shall not
initiate or prosecute, directly or indirectly, any Proceedings challenging the
Permits pursuant to Environmental Laws that are transferred to Purchaser, or an
Affiliate of Purchaser designated by Purchaser, pursuant to this Agreement, to
the extent relating to the operation of the Business, the Purchased Assets or
the other assets and businesses of the Purchased Consolidated Ventures, the
Purchased Entities or any Subsidiary of any Purchased Consolidated Venture or
Purchased Entity, as applicable. (i) During the two (2) years immediately prior
to the date hereof, none of the Seller Entities (solely with respect to the
Business or the Purchased Assets), the Purchased Consolidated Ventures, the
Purchased Entities or any Subsidiary of any Purchased Consolidated Venture or
Purchased Entity has received written notice alleging any unresolved material
violation of any Environmental Laws, and (ii) there has been no Contamination or
release of Hazardous Materials on or at any of the Owned Real Property or
Transferred Leased Property, in each case, that would be reasonably likely to
form the basis of any material Liability of the Business, the Purchased Assets
or the other assets and businesses of the Purchased Consolidated Ventures, the
Purchased Entities or any Subsidiary of any Purchased Consolidated Venture or
Purchased Entity under Environmental Laws. The Seller Entities, the Purchased
Consolidated Ventures, the Purchased Entities or the Subsidiaries of the
Purchased Consolidated Ventures or Purchased Entities have delivered or
otherwise made available for inspection to Purchaser true, complete and correct
copies and results of any material reports, investigations, audits, assessments
(including Phase I environmental site assessments and Phase II environmental
site assessments if available), studies, analyses, tests or monitoring in the
possession of or reasonably available to the Seller Entities, the Purchased
Consolidated Ventures, the Purchased Entities or the Subsidiaries of the
Purchased Consolidated Ventures or Purchased Entities pertaining to: (A) any
unresolved Liabilities under Environmental Laws; (B) any Hazardous Materials in,
on, beneath or adjacent

 

-42-



--------------------------------------------------------------------------------

to any property currently or formerly owned, operated or leased by the Seller
Entities, the Purchased Consolidated Ventures, the Purchased Entities or the
Subsidiaries of any Purchased Consolidated Venture or Purchased Entity with
respect to the Business, the Purchased Assets or the other assets and businesses
of the Purchased Consolidated Ventures, the Purchased Entities or any Subsidiary
of any Purchased Consolidated Venture or Purchased Entity, as applicable; or
(C) compliance with applicable Environmental Laws as relates to the Business,
the Purchased Assets or the other assets and businesses of the Purchased
Consolidated Ventures, the Purchased Entities or any Subsidiary of any Purchased
Consolidated Venture or Purchased Entity, as applicable.

Section 3.14 Taxes.

(a) All income and other material Tax Returns required to be filed with respect
to the Purchased Assets, the Assumed Liabilities, the Business or by or with
respect to any Purchased Consolidated Company or any Subsidiary thereof have
been timely filed (taking into account extensions) and all such Tax Returns are
true, correct and complete in all material respects.

(b) All material Taxes required to be paid with respect to the Purchased Assets,
the Assumed Liabilities, the Business or by or with respect to any Purchased
Consolidated Company or any Subsidiary thereof have been or will be timely paid
by the due date thereof, other than any such Taxes that are being contested in
good faith by appropriate proceedings or for which adequate reserves have been
established and reflected in the Business Financial Statements.

(c) As of the date hereof, there is no material Tax Proceeding pending or
threatened in writing with respect to the Purchased Assets, the Business or any
Taxes of any Purchased Consolidated Company or any Subsidiary thereof.

(d) Each of the Purchased Consolidated Companies and their respective
Subsidiaries has complied in all material respects with all applicable Laws
relating to the withholding of Taxes.

(e) In the past five (5) years, no claim has been made in writing by a Taxing
Authority in a jurisdiction in which a Purchased Consolidated Company or
Subsidiary thereof does not file income or franchise Tax Returns to the effect
that such Purchased Consolidated Company or Subsidiary thereof is or may be
subject to income or franchise taxation in that jurisdiction.

(f) As of the date hereof, none of the Purchased Consolidated Companies or any
of their respective Subsidiaries has executed any currently effective extension
or waiver of any statute of limitations with respect to the assessment or
collection of any material Tax of a Purchased Consolidated Company or any
Subsidiary thereof.

(g) None of the Purchased Consolidated Companies or any Subsidiary thereof will
be required to include any material item of income in, or exclude any material
item of deduction from, taxable income for any Post-Closing Period (or portion
thereof) as a result of (A) any adjustment required by reason of a change in a
method of accounting under Section 481

 

-43-



--------------------------------------------------------------------------------

of the Code (or any similar provision of state, local or foreign Tax Law) prior
to the Closing, (B) “closing agreement” within the meaning of Section 7121 of
the Code (or any similar provision of state, local or foreign Tax Law) entered
into prior to the Closing, (C) intercompany transaction, installment sale or
other open transaction disposition entered into or made on or prior to the
Closing or (D) prepaid amount received on or prior to the Closing.

(h) None of the Purchased Consolidated Companies or any Subsidiary thereof has
been a “distributing corporation” or a “controlled corporation” in a transaction
that was purported or intended to be governed in whole or in part by Section 355
of the Code within the past two (2) years.

(i) None of the Purchased Consolidated Companies or any Subsidiary thereof has
participated in any “listed transaction” within the meaning of Treasury
Regulations Section 1.6011-4.

(j) Section 3.14(j) of the Seller Disclosure Schedules sets forth each Purchased
Consolidated Company and each Subsidiary thereof for which an entity
classification election, for U.S. federal income tax purposes, has been made by
or at the direction of Seller or any of its Affiliates, the entity
classification elected, and the effective date of such election.

(k) None of the Purchased Consolidated Companies or any Subsidiary thereof
(A) is a party to or subject to any agreement relating to the sharing or
allocation of, or indemnification for, Taxes (other than any credit agreements,
leases, or commercial agreements), (B) has been a member of an affiliated,
combined, consolidated or unitary group for Tax purposes (other than a group of
which the Seller or any of its Subsidiaries is the common parent), or (C) has
any Liability for Taxes of another Person as a transferee or successor.

(l) There are no material Liens for Taxes upon any of the Purchased Assets or
assets of any Purchased Consolidated Companies or any of their respective
Subsidiaries, other than Permitted Liens.

(m) As of the date hereof, Johnson Controls Tunisie Sarl qualifies as a “wholly
exporting enterprise” within the meaning of the following Tunisian Law: Loi n°
93-120 du 27 Décembre 1993 portant promulgation du Code d’Incitations aux
Investissements.

(n) As of the date hereof, Johnson Controls Macedonia Dooel Skopje is located
within a “Technological Industrial Development Zone” (as defined in Macedonia’s
Law on Technological Industrial Development Zones).

(o) As of the date hereof, Shanghai Johnson Controls Automotive Electronics Co.,
Ltd. has been granted “High Technology Enterprise” status by the Science and
Technology Commission of the Shanghai Municipality, the Shanghai Municipal
Finance Bureau, the Shanghai Municipal Office of State Administration of
Taxation and the Shanghai Local Taxation Bureau under Guokefahuo [2008] No.172
through November 2015 and its status as a “High Technology Enterprise” has not
been revoked, suspended or amended.

 

-44-



--------------------------------------------------------------------------------

(p) Each of the Purchased Consolidated Companies and their respective
Subsidiaries is duly registered as required for the purposes of sales Tax or VAT
in its country of incorporation.

(q) The shares of Johnson Controls Automotive Electronics SAS are not considered
shareholdings in a predominantly real estate company within the meaning of
Article 726-I.2 of the French General Tax Code.

Section 3.15 Labor Relations; Employees and Employee Benefit Plans.

(a) Section 3.15(a) of the Seller Disclosure Schedules sets forth a list of each
material Benefit Plan and separately identifies as such each material Purchased
Company Benefit Plan and material Purchased Entity Benefit Plan. Seller has made
available to Purchaser correct and complete copies of each such material Benefit
Plan (or, to the extent that no such copy exists, an accurate written
description thereof) and, to the extent applicable, the currently effective
summary plan description required under ERISA. In addition, with respect to each
Purchased Entity Benefit Plan, Seller has made available to Purchaser, to the
extent applicable, (i) any related trust agreement or other funding instrument;
(ii) the most recent Internal Revenue Service determination letter, if
applicable; and (iii) the most recent (A) Form 5500 and attached schedules,
(B) audited financial statements, and (C) actuarial valuation reports.

(b) Each Purchased Company Benefit Plan intended to be qualified within the
meaning of Section 401(a) of the Code has received a favorable determination
letter from the United States Internal Revenue Service as to its qualification
and, to the Knowledge of Seller, no event has occurred that would reasonably be
expected to give rise to a revocation of such determination or opinion.

(c) Each Purchased Company Benefit Plan has been operated in material compliance
with its terms and applicable Law. All material contributions, premiums and
expenses required to be made to or paid in respect of a Purchased Company
Benefit Plan, whether by Law or by the terms of the Purchased Company Benefit
Plan or any agreement relating thereto, have been timely made.

(d) Except as set forth on Section 3.15(d) of the Seller Disclosure Schedules,
no Purchased Company Benefit Plan is subject to Title IV of ERISA, is a
Multiemployer Plan or is a “multiple employer welfare arrangement” within the
meaning of Section 3(40) of ERISA. No condition exists that would reasonably be
expected to result in Purchaser or any of its Affiliates incurring a Liability
under Title IV of ERISA by reason of any Benefit Plan.

(e) Except as required by applicable Law or as set forth on Section 3.15(e) of
the Seller Disclosure Schedules, neither the execution of this Agreement nor the
consummation of the transactions contemplated by this Agreement (whether alone
or together with any other events) will (i) result in any payment that is the
Liability of the Business becoming due to any Business Employee, (ii) increase
any benefits otherwise payable by the Business to or in respect of any Business
Employee (other than any increases for which Seller and its Affiliates (other
than the Purchased Companies) are exclusively liable) or (iii) result in the
acceleration of the time of payment or vesting of any such benefits. No
Purchased Consolidated Venture, Purchased

 

-45-



--------------------------------------------------------------------------------

Entity or Subsidiary of a Purchased Consolidated Venture or Purchased Entity is
a party to any plan, program, policy, agreement or arrangement that would
reasonably be expected to result, separately or in the aggregate, in the payment
of any “excess parachute payments” within the meaning of Section 280G of the
Code by reason of the Transaction.

(f) There are no pending or, to the Knowledge of Seller, threatened material
claims by or on behalf of any Purchased Company Benefit Plan, by any employee or
beneficiary covered under any Purchased Company Benefit Plan in their capacity
as such or otherwise involving any Purchased Company Benefit Plan (in each case,
other than routine claims for benefits).

(g) No Purchased Company Benefit Plan provides welfare benefits in respect of
Business Employees beyond their retirement or other termination of service,
other than (i) coverage mandated by applicable Law, (ii) death benefits under
any “pension plan” within the meaning of Section 3(2) of ERISA, or
(iii) benefits the costs of which are borne by the Business Employee or his
beneficiary.

(h) Each Purchased Company Benefit Plan has been maintained to the extent
applicable in material compliance with Section 409A of the Code.

(i) With respect to each International Benefit Plan that is a Purchased Company
Benefit Plan: (i) all employer and employee contributions required by Law or by
the terms of such International Benefit Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (ii) the fair market
value of the assets of such International Benefit Plan, the liability of each
insurer for such International Benefit Plan funded through insurance or the book
reserve established for such International Benefit Plan, together with any
accrued contributions, is sufficient to provide for the accrued benefit
obligations with respect to all current and former participants in such
International Benefit Plan according to the actuarial assumptions and valuations
most recently used to determine required contributions to or in respect of such
International Benefit Plan; and (iii) each such International Benefit Plan
required to be registered with any Governmental Entity has been registered and
has been maintained in good standing with all applicable Governmental Entities.

(j) Set forth on Section 3.15(j) of the Seller Disclosure Schedules is a true,
correct and complete list, as of the date of this Agreement, of each collective
bargaining or other labor-related agreement or arrangement with any labor union,
labor organization, works council or other body representing Current Business
Employees. During the two (2)-year period immediately prior to the date of this
Agreement, there have been no actual, or to the Knowledge of Seller, threatened
labor disputes, work stoppages, strikes or lockouts involving Current Business
Employees, except for such labor disputes, work stoppages, strikes or lockouts
the existence of which would not reasonably be expected to be, individually or
in the aggregate, material to the Business.

(k) To the Knowledge of Seller, with respect to the Business, (i) there is no
organizational effort currently being made or threatened by, or on behalf of,
any labor union, works council or other labor organization to organize any
Current Business Employees and (ii) no demand for recognition of any Current
Business Employee has been made by, or on behalf of, any labor union, works
council or other labor organization.

 

-46-



--------------------------------------------------------------------------------

(l) Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Business, with respect to Business Employees and
independent contractors who provide services to the Business, Seller and each of
its Affiliates is, and for the past two (2) years has been, in compliance with
all applicable Laws respecting employment and employment practices, including,
without limitation, all Laws respecting terms and conditions of employment,
classification of employees and independent contractors, health and safety,
wages and hours, child labor, immigration, employment discrimination, disability
rights or benefits, equal opportunity, equal pay, plant closures and layoffs,
affirmative action, workers’ compensation, labor relations, employee leave
issues and unemployment insurance.

(m) Seller has provided to Purchaser a true and correct list of each Person who
would be a Current Business Employee assuming the Closing had occurred on
November 19, 2013, and for each such Current Business Employee such Current
Business Employee’s (i) job title, (ii) principal work location, (iii) hire
date, (iv) status as exempt or non-exempt (if a Current U.S. Business Employee),
(v) active or inactive status, (vi) base salary or base wage rate and
(vii) annual bonus potential.

(n) Except as would not reasonably be expected to be, individually or in the
aggregate, material to the Business, with respect to Business Employees, the
Seller and each of its Affiliates have not received (i) notice of any unfair
labor practice charge or complaint pending or threatened before the National
Labor Relations Board or any other Governmental Entity against them, (ii) notice
of any complaints, grievances or arbitrations arising out of any collective
bargaining agreement, (iii) notice of any charge, complaint or investigation
with respect to or relating to them pending by or before the Equal Employment
Opportunity Commission or any other Governmental Entity responsible for the
prevention of unlawful employment practices, or (iv) notice of any complaint,
lawsuit or other proceeding pending or threatened in any forum by or on behalf
of any Business Employee of such entities, any applicant for employment or
classes of the foregoing alleging breach of any applicable law governing
employment or the termination thereof.

(o) To the Knowledge of Seller, as of the date of this Agreement, no Business
Employee at the level of Grades 181-185 or Grades 610 and above is in any
material respect in violation of any term of any employment agreement,
nondisclosure agreement, non-competition agreement, restrictive covenant or
other, similar obligation with or to Seller or any of its Affiliates. To the
Knowledge of Seller, as of the date of this Agreement, neither Seller nor any of
its Affiliates has received notice that any Business Employee at the level of
Grades 181-185 or Grades 610 and above is in any material respect in violation
of any of the aforementioned agreements with or similar obligations to a former
employer of any such employee relating (A) to the right of any such employee to
be employed by the Seller or any of its Affiliates or (B) to the knowledge or
use of trade secrets or proprietary information.

(p) To the Knowledge of the Seller, as of the date of this Agreement, no Current
Business Employee at the level of Grades 181–185 or Grades 610 and above has
given or has been given, notice of termination of employment with Seller or any
of its Affiliates.

 

-47-



--------------------------------------------------------------------------------

(q) Neither Seller nor any of its Affiliates has, during the two (2)-year period
immediately prior to the date hereof, taken any action affecting Business
Employees that would constitute a “mass layoff” or “plant closing” within the
meaning of the Worker Adjustment Retraining and Notification Act or would
otherwise trigger notice requirements or Liability under any similar foreign,
state or local Law.

Section 3.16 Warranty and Product Liability. Except for Liabilities for which
there is a reserve reflected in the Business Financial Statements (a) there are
no material actual or potential claims outstanding, pending or, to the Knowledge
of Seller, threatened involving a service provided or a product designed,
manufactured, serviced, produced, modified, distributed or sold by or on behalf
of the Business relating to an alleged defect in design, manufacture, materials
or workmanship, performance, or alleged failure to warn, or an alleged breach of
any guarantee or warranties or representations, other than notices or claims
that have been settled or resolved prior to the date of this Agreement or that
are within normal warranty experience or those that would not reasonably be
expected to be, individually or in the aggregate, material to the Business and
(b) to the Knowledge of the Seller, there is no material design defect with
respect to any of the Business’s products.

Section 3.17 Related Party Transactions. Except as set forth on Section 3.17 of
the Seller Disclosure Schedules, no officer, director, interest holder or
Affiliate of Seller, any of its Affiliates, any Purchased Entity or Subsidiary
of a Purchased Entity or, to the Knowledge of Seller, any Purchased Venture or
Subsidiary of a Purchased Venture has any direct or indirect interest in any
client, customer or supplier of Seller, its Affiliates or any other Purchased
Company or Subsidiary of a Purchased Company or in any Person from whom or to
whom Seller, its Affiliates or any other Purchased Company or Subsidiary of a
Purchased Company leases any real or personal property or in any other Person
with whom Seller, its Affiliates or any other Purchased Company or Subsidiary of
a Purchased Company has any material business relationship, in each case as it
relates to the Business or the Purchased Assets or the assets or other
businesses of the Purchased Companies or Subsidiaries of the Purchased
Companies. Except as set forth on Section 3.17 of the Seller Disclosure
Schedules, as it relates to the Business or the Purchased Assets or the assets
or other businesses of the Purchased Companies or Subsidiaries of the Purchased
Companies, no Affiliate of Seller or any other Purchased Company or Subsidiary
of a Purchased Company: (i) owns any property or right, whether tangible or
intangible, which is used by Seller or its Affiliates (excluding the Purchased
Companies and the Subsidiaries of the Purchased Companies); (ii) has any claim
or cause of action against Seller or its Affiliates (excluding the Purchased
Companies and the Subsidiaries of the Purchased Companies); (iii) owes any money
to Seller or its Affiliates (excluding the Purchased Companies and the
Subsidiaries of the Purchased Companies) or is owed money from Seller or its
Affiliates (excluding the Purchased Companies and the Subsidiaries of the
Purchased Companies) and which is not an Excluded Liability, in each case other
than (A) intercompany receivables and payables that will be settled on or prior
to Closing and (B) trade receivables or payables and other accounts receivable
or payable that are of a nature or type that would result in their inclusion in
the calculation of Closing Working Capital; (iv) is a party to any Contract or
other arrangement, written or oral, with Seller or its Affiliates (excluding the
Purchased Companies and the Subsidiaries of the Purchased Companies); or
(v) provides services or resources to Seller or its Affiliates (excluding the
Purchased Companies and the Subsidiaries of the Purchased Companies) or is
dependent on services or resources provided by Seller or its Affiliates
(excluding the Purchased Companies and the Subsidiaries of the Purchased
Companies).

 

-48-



--------------------------------------------------------------------------------

Section 3.18 Brokers. Other than JP Morgan Securities LLC, no broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transaction and the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Seller.

Section 3.19 Insurance. Seller, the Purchased Consolidated Ventures, the
Purchased Entities and the Subsidiaries of the Purchased Consolidated Ventures
and the Purchased Entities carry or are entitled to the benefits of insurance,
with financially sound and reputable insurers, in such amounts and covering
(i) the Seller Entities, the Purchased Consolidated Ventures, the Purchased
Entities and the Subsidiaries of the Purchased Consolidated Ventures and the
Purchased Entities and (ii) the Purchased Assets and the other assets of the
Purchased Consolidated Ventures, the Purchased Entities and the Subsidiaries of
the Purchased Consolidated Ventures and the Purchased Entities, in each case,
against such risks as Seller believes is generally maintained by companies of
established repute engaged in the same or similar business and sufficient and
reasonably necessary to conduct the Business in all material respects and all
such insurance is in full force and effect.

Section 3.20 OFAC. Neither Seller, the Seller Entities, the Purchased Companies
or the Subsidiaries of the Purchased Companies nor, to the Knowledge of the
Seller, any director or officer of the Seller, the Seller Entities, the
Purchased Companies or the Subsidiaries of the Purchased Companies is (i) the
target of any executive order, law, regulation, or sanction promulgated or
administered by the U.S. Department of the Treasury Office of Foreign Assets
Control (“OFAC”) or the U.S. Department of State (collectively, “U.S. Sanctions
Law”) or any law, regulation, or export control administered by the U.S.
Department of Commerce (collectively, “U.S. Export Control Law”) or (ii) owned
or controlled by any person or entity that is the target of any U.S. Sanctions
Law or U.S. Export Control Law. The Seller will not directly or indirectly use
the proceeds of the sale of the Purchased Assets, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person or entity currently the target of any U.S. Sanctions Law or U.S. Export
Control Law. There is no pending or, to the Knowledge of Seller, threatened
Proceeding against, or investigation by a Governmental Entity of, the Business,
any Purchased Company or any Subsidiary of any Purchased Company, nor is there
any judgment imposed (or, to the Knowledge of Seller, threatened to be imposed)
upon the Business, any Purchased Company or any Subsidiary of any Purchased
Company by or before any Governmental Entity, in each case, in connection with
an alleged violation of any applicable U.S. Sanctions Law or U.S. Export Control
Law. Except as otherwise disclosed on Section 3.20 of the Seller Disclosure
Schedules, to the Knowledge of the Seller, for the five (5) years preceding the
date of this Agreement, neither the Purchased Companies nor the Subsidiaries of
the Purchased Companies have, directly or indirectly, (A) sold, shipped, or
transshipped any goods to or through Iran, Cuba, Sudan, Syria, Libya or to any
person or entity that is or was the target of any U.S. Sanctions Law or U.S.
Export Control Law, or (B) provided any goods to a third-party that were
subsequently sold, shipped, or transshipped to or through, or incorporated into
another product that was sold, shipped, or transshipped to or through, Iran,
Cuba, Sudan, Syria, Libya or to any person or entity that is or was the target
of any U.S. Sanctions Law or U.S. Export Control Law.

 

-49-



--------------------------------------------------------------------------------

Section 3.21 Foreign Corrupt Practices Act. Neither the Seller, the Seller
Entities, the Purchased Companies or the Subsidiaries of the Purchased Companies
nor, to the knowledge of Seller, any director or officer of Seller, the Seller
Entities, the Purchased Companies or the Subsidiaries of the Purchased Companies
has, with respect to the Business, the Purchased Companies or the Subsidiaries
of the Purchased Companies, violated the Foreign Corrupt Practices Act of 1977,
as amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, by making use of the mails or any means or instrumentality
of interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and (ii) Seller, the Seller Entities, the
Purchased Companies and the Subsidiaries of the Purchased Companies have
instituted and maintained reasonable policies and procedures designed to ensure,
and which are reasonably expected to continue to ensure, continued compliance
with the FCPA.

Section 3.22 Money Laundering Laws. The operations of the Seller and its
Subsidiaries (other than any of the Purchased Companies), with respect to the
Business, and the Purchased Companies and their Subsidiaries, are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
Action by or before any Governmental Entity involving the Seller and its
Subsidiaries (other than any of the Purchased Companies), with respect to the
Business, or any of the Purchased Companies and their Subsidiaries with respect
to a violation of the Money Laundering Laws is pending or, to the Knowledge of
Seller, threatened.

Section 3.23 Customers and Suppliers. Section 3.23 of the Seller Disclosure
Schedules lists the top 11 customers and top 20 suppliers of the Business for
the fiscal year ended September 30, 2013 (determined on a consolidated basis
based on, in the case of customers, the amount of revenues recognized by the
Business), it being understood that “customers” refers to automotive original
equipment manufacturer programs awarded to the Business. Except as described on
Section 3.23 of the Seller Disclosure Schedules, to the Knowledge of Seller,
from December 31, 2012 until the date hereof, the Business has not received any
written indication that (a) any such customer or supplier plans to stop or
materially decrease the amount of business done with the Business, (b) any such
customer received a material decrease in the prices paid to the Business that is
inconsistent with the terms of its existing agreement or order with the Business
or (c) any such supplier received a material increase in the prices charged to
the Business that is inconsistent with the terms of its existing supply
agreement with the Business. In addition, the Business is not involved with any
material claim or dispute with respect to any top 11 customer or with any top 20
supplier of the Business set forth on Section 3.23 of the Seller Disclosure
Schedules.

 

-50-



--------------------------------------------------------------------------------

Section 3.24 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article III, the
certificate contemplated by Section 7.2(c) or in the Transaction Documents
(a) none of Seller, the Seller Entities or any of their respective Affiliates
has made any other representation or warranty, expressed or implied, as to the
Purchased Assets, the Assumed Liabilities, the Business, the Purchased Companies
or the Subsidiaries of the Purchased Companies on behalf of Seller, the Seller
Entities or any of their respective Affiliates, (b) Purchaser has not relied on
any representation or warranty from Seller, the Seller Entities or any of their
respective Affiliates in determining to enter into this Agreement and
(c) Purchaser acknowledges that, should the Closing occur, Purchaser shall
acquire the Purchased Assets (including the Purchased Entity Shares and the
Purchased Venture Interests), the Assumed Liabilities and the Business without
any representation or warranty as to merchantability or fitness thereof for any
particular purpose, in an “as is” condition and on a “where is” basis.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Except as set forth in the Purchaser Disclosure Schedules (it being agreed that
the disclosure of any matter in any section in the Purchaser Disclosure
Schedules shall be deemed to have been disclosed in any other section in the
Purchaser Disclosure Schedules to which the applicability of such disclosure is
reasonably apparent), Purchaser hereby represents and warrants to Seller as
follows:

Section 4.1 Organization, Standing and Power. Purchaser is duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is organized and in which it is required to qualify, and has all
necessary organizational power and authority to carry on its business as
presently conducted, except as would not, individually or in the aggregate,
reasonably be expected to prevent or materially impair the ability of Purchaser
to (a) perform its obligations under this Agreement or (b) consummate the
Transaction or the other transactions contemplated hereby (each of clause
(a) and clause (b), a “Purchaser Material Adverse Effect”).

Section 4.2 Authority; Execution and Delivery; Enforceability. Purchaser has all
necessary power and authority to execute this Agreement and to consummate the
Transaction and the other transactions contemplated hereby. The execution and
delivery by Purchaser of this Agreement and the consummation by Purchaser of the
Transaction and the other transactions contemplated hereby have been duly
authorized by all necessary corporate or other action of Purchaser. Purchaser
has duly executed and delivered this Agreement, and assuming due authorization,
execution and delivery by Seller, this Agreement will constitute its valid and
binding obligation, enforceable against it in accordance with its terms, subject
to the effect of any Laws relating to bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or preferential transfers, or similar Laws
relating to or affecting creditors’ rights generally and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether such enforceability is considered in a Proceeding in equity or at law).

Section 4.3 No Conflicts; Consents. The execution and delivery by Purchaser of
this Agreement does not, and the consummation by Purchaser of the Transaction
and the other transactions contemplated hereby and compliance by Purchaser with
the terms hereof will not,

 

-51-



--------------------------------------------------------------------------------

conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, require the Approval of any Person (other than
any Governmental Entity) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to a loss of benefit under, or
result in the creation of any Lien (other than Permitted Liens) upon any of the
properties or assets of Purchaser or any of its Subsidiaries under, any
provision of (a) the certificate of incorporation, bylaws or equivalent
governing documents of Purchaser or (b) any Judgment or Law applicable to
Purchaser or its Subsidiaries, or the properties or assets of Purchaser or its
Subsidiaries, except, in each case, for any such items that would not reasonably
be expected to have, individually or in the aggregate, a Purchaser Material
Adverse Effect. No Approval of any Governmental Entity is required to be
obtained or made by or with respect to Purchaser or its Subsidiaries in
connection with the execution, delivery and performance of this Agreement or the
consummation of the Transaction and the other transactions contemplated hereby,
other than in respect of Antitrust Laws set forth on Section 4.3 of the
Purchaser Disclosure Schedules.

Section 4.4 Financial Ability to Perform. Purchaser has available to it as of
the date hereof, and will have available to it at the Closing, funds sufficient
to enable Purchaser to perform all of its obligations hereunder, including
delivering the Purchase Price to Seller, as and when contemplated by this
Agreement and to pay or otherwise perform all of the obligations of Purchaser
under the other Transaction Documents.

Section 4.5 Brokers. Other than Rothschild, Inc., no broker, investment banker,
financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transaction and the other transactions contemplated by this Agreement based upon
arrangements made by or on behalf of Purchaser.

Section 4.6 Acquisition of Shares for Investment. Purchaser is acquiring the
Purchased Entity Shares and the Purchased Venture Interests for investment
purposes and not with a view toward or for offer or sale in connection with any
distribution thereof, or with any present intention of offering, distributing or
selling any of the Purchased Entity Shares or the Purchased Venture Interests.
Purchaser acknowledges that the Purchased Entity Shares and the Purchased
Venture Interests have not been registered under the U.S. Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), or any state securities Laws, and agrees that the Purchased
Entity Shares and the Purchased Venture Interests may not be sold, transferred,
offered for sale, pledged, hypothecated or otherwise disposed of without
registration under the Securities Act, except pursuant to an exemption from such
registration available, or in a transaction not subject to registration, under
the Securities Act and without compliance with foreign securities Laws, in each
case, to the extent applicable. Purchaser is an “accredited investor” within the
meaning of Rule 501 under the Securities Act, and any Purchased Entity Shares or
Purchased Venture Interests that Purchaser receives hereunder will be received
only on its own behalf and its Affiliate assignees and not for the account or
benefit of any other person or entity. Purchaser is able to bear the economic
risk of holding the Purchased Entity Shares and the Purchased Venture Interests
for an indefinite period (including, without limitation, total loss of its
investment).

Section 4.7 No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in this Article IV, the
certificate contemplated by Section 7.3(c)

 

-52-



--------------------------------------------------------------------------------

or in the Transaction Documents, (a) neither Purchaser nor any of its Affiliates
has made any other representation or warranty, expressed or implied, on behalf
of Purchaser or any of its Affiliates, and (b) Seller has not relied on any
representation or warranty from Purchaser or any its Affiliates in determining
to enter into this Agreement.

ARTICLE V

COVENANTS

Section 5.1 Efforts. (a) From and after the date hereof, Purchaser and Seller
shall use reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable under
any applicable Law to consummate and make effective in the most expeditious
manner possible the Transaction and the other transactions contemplated by this
Agreement, including (i) the preparation and filing of all forms, registrations
and notices required to be filed to consummate the Transaction and the other
transactions contemplated by this Agreement as soon as practicable and (ii) the
execution and delivery of any additional instruments necessary to consummate the
Transaction and the other transactions contemplated by this Agreement and to
fully carry out the purposes of this Agreement. Without limiting the foregoing,
Purchaser and Seller shall use their reasonable best efforts to take all actions
necessary to obtain (and shall cooperate with each other in obtaining) any
Regulatory Approvals (which actions shall include furnishing all information
required in connection with such Approvals) required to be obtained or made by
Purchaser, Seller, the other Seller Entities or the Purchased Entities in
connection with the Transaction or the other transactions contemplated by this
Agreement. Additionally, each of Purchaser and Seller shall use their respective
reasonable best efforts to fulfill all conditions precedent to this Agreement
(including those set forth in Section 7.1) and shall not take any action after
the date of this Agreement that would reasonably be expected to impair or
materially delay the obtaining of, or result in not obtaining, any Regulatory
Approval necessary to be obtained prior to the Closing. To the extent that
transfers of any Permits are required as a result of the execution of this
Agreement or the consummation of the Transaction or the other transactions
contemplated by this Agreement, the parties shall use reasonable best efforts to
effect such transfers.

(b) Prior to the Closing, Purchaser and Seller shall each keep the other
apprised of the status of matters relating to the completion of the Transaction
and the other transactions contemplated by this Agreement and work cooperatively
in connection with obtaining all required Regulatory Approvals. In that regard,
prior to the Closing, subject to the Confidentiality Agreement and Section 5.3
of this Agreement, each party shall promptly consult with the other party to
this Agreement to provide any necessary information with respect to (and, in the
case of correspondence, provide the other party (or their counsel) copies of)
all filings made by such party with any Governmental Entity or any other
information supplied by such party to, or correspondence with, a Governmental
Entity in connection with this Agreement, the Transaction and the other
transactions contemplated by this Agreement. Subject to the Confidentiality
Agreement and Section 5.3 of this Agreement, each party shall promptly inform
the other party, and if in writing, furnish the other party with copies of (or,
in the case of material oral communications, advise the other party orally of)
any communication from any Governmental Entity regarding the Transaction and the
other transactions contemplated by this Agreement, and permit the other party to
review and discuss in advance, and consider in good faith the views of the other
party in connection with, any proposed written (or any material

 

-53-



--------------------------------------------------------------------------------

proposed oral) communication with any such Governmental Entity. If either party
or any Representative of such party receives a request for additional
information or documentary material from any Governmental Entity with respect to
the Transaction or the other transactions contemplated by this Agreement, then
such party will use reasonable best efforts to make, or cause to be made,
promptly and after consultation with the other party, an appropriate response in
compliance with such request. Except with respect to Taxes, each party and its
Representatives shall be entitled to participate in any substantive meeting or
telephone or other conversation with any Governmental Entity in connection with
this Agreement and the Transaction or the other transactions contemplated by
this Agreement (or to make submissions at meetings or in telephone or other
conversations); provided that neither party shall initiate such a meeting or
conversation unless it consults with the other party reasonably in advance and,
to the extent not prohibited by such Governmental Entity, gives the other party
the reasonable opportunity to attend and participate thereat. Except with
respect to Taxes, and subject to the Confidentiality Agreement and Section 5.3,
each party shall furnish the other party with copies of all correspondence,
filings and communications (and memoranda setting forth the substance thereof)
between it and any such Governmental Entity with respect to this Agreement and
the Transaction or the other transactions contemplated by this Agreement, and
furnish the other party with such necessary information and reasonable
assistance as the other party may reasonably request in connection with its
preparation of filings or submissions of information to any such Governmental
Entity. Purchaser and Seller may, as each deems advisable and necessary,
reasonably designate any competitively sensitive material provided to the other
under this Section 5.1 as “outside counsel only.” Such materials and the
information contained therein shall be given only to the outside legal counsel
and will not be disclosed by such outside counsel to employees, officers, or
directors of the recipient unless express permission is obtained in advance from
the source of the materials (Purchaser or Seller, as the case may be) or its
legal counsel; provided, however, that materials provided pursuant to this
Section 5.1(b) may be redacted (i) to remove references concerning the valuation
of or future plans for the Business, (ii) as necessary to comply with
contractual obligations, and (iii) as necessary to address reasonable privilege
concerns.

(c) Each of Purchaser and Seller shall use reasonable best efforts to take, or
cause to be taken, all other actions and do, or cause to be done, all other
things necessary, proper or advisable to consummate and make effective the
transactions contemplated hereby, including using reasonable best efforts to
take all such further action as may be necessary to resolve such objections, if
any, as any Governmental Entity or any other Person may assert under any
Antitrust Law with respect to the transactions contemplated hereby, so as to
enable the Closing to occur as soon as reasonably possible (and in any event no
later than the Outside Date).

(d) Purchaser shall be responsible for its filing or similar fees payable in
connection with any filings or submissions under the HSR Act and Purchaser and
Seller shall split the filing or similar fees with respect to any other
Regulatory Approval required pursuant to any other Antitrust Law.

(e) Except as set forth in Section 5.1(d), any provision in this Agreement
notwithstanding, none of Seller, the other Seller Entities, the Purchaser or any
of their respective Affiliates (including the Purchased Companies) shall under
any circumstance be required to pay or commit to pay any amount or incur any
obligation in favor of or offer or grant any

 

-54-



--------------------------------------------------------------------------------

accommodation (financial or otherwise, regardless of any provision to the
contrary in the underlying Contract, including any requirements for the securing
or posting of any bonds, letters of credit or similar instruments, or the
furnishing of any guarantees) to any Person to obtain any Approval.

Section 5.2 Covenants Relating to Conduct of Business. (a) Except as set forth
in Section 5.2 of the Seller Disclosure Schedules or as required by applicable
Law or as otherwise expressly permitted or required by the terms of this
Agreement (including Section 5.13), from the date of this Agreement to the
Closing, and except as Purchaser may otherwise consent to in writing (such
consent not to be unreasonably withheld, conditioned or delayed), Seller shall
(and shall cause its Subsidiaries, the Purchased Consolidated Companies and any
Subsidiary of a Purchased Consolidated Company (but, in the case of Purchased
Consolidated Ventures and Subsidiaries of Purchased Consolidated Ventures,
solely to the extent Seller has authority over such entity) to) (i) conduct the
Business in the ordinary course consistent with past practice, and (ii) use
commercially reasonable efforts to preserve intact the Business, and with
respect to the Business keep available the services of its employees and agents,
and maintain its relations and goodwill with its suppliers, customers,
employees, agents and others having business relationships with any Seller
Entity, any of their respective Affiliates, any Purchased Consolidated Venture
or Subsidiary of a Purchased Consolidated Venture in respect of the Business.

(b) Except as set forth in Section 5.2 of the Seller Disclosure Schedules or as
required by applicable Law or as otherwise expressly permitted or required by
the terms of this Agreement (including Section 5.13), and solely with respect to
the Purchased Assets, the Purchased Consolidated Companies, the Subsidiaries of
the Purchased Consolidated Companies, the Assumed Liabilities and the Business,
Seller shall not, and shall cause each Seller Entity, each Purchased
Consolidated Company and any Subsidiary of a Purchased Consolidated Company
(but, in the case of Purchased Consolidated Ventures and Subsidiaries of
Purchased Consolidated Ventures, solely to the extent Seller has authority over
such entity) not to, do any of the following without the prior consent of
Purchaser (such consent not to be unreasonably withheld, conditioned or
delayed):

(i) except as may be required by applicable Law or under the terms of any
Benefit Plan in existence on the date of this Agreement, (A) transfer the
employment of any Current Business Employee to a different employer except in
the ordinary course of business, (B) amend or terminate any Purchased Entity
Benefit Plan or amend or terminate any other Benefit Plan in respect of Business
Employees, in each case, except in connection with any action that applies
uniformly to Current Business Employees and other similarly situated employees
of Seller and its Affiliates, or (C) in respect of any Current Business
Employee, increase any compensation or benefits, establish any new compensation
or benefit programs or enter into or amend any employment or consulting
agreement, except in each case, in the ordinary course of business consistent
with past practices;

(ii) enter into or materially amend any collective bargaining agreement or other
agreement with a labor union, works council or similar organization covering
Current Business Employees;

 

-55-



--------------------------------------------------------------------------------

(iii) grant, create, assume or otherwise incur any Lien (other than Permitted
Liens) on any of the material Purchased Assets or any material assets of any
Purchased Consolidated Venture, Purchased Entity or any Subsidiary of a
Purchased Consolidated Venture or Purchased Entity other than in the ordinary
course of business consistent with past practice;

(iv) sell, assign, license, transfer, encumber or otherwise dispose of any
material Purchased Asset, any Retained Intellectual Property (unless the
recipient of such Retained Intellectual Property agrees in writing to license
such Retained Intellectual Property to Purchaser and its Affiliates on terms and
conditions that are consistent with those set forth in Section 5.16 and further
require each subsequent recipient to so agree in writing) or any material assets
of any Purchased Consolidated Venture, Purchased Entity or any Subsidiary of a
Purchased Consolidated Venture or Purchased Entity (excluding de minimis assets
no longer used in the Business) other than in the ordinary course of business
consistent with past practice;

(v) change the general level of pricing of services and products of the Business
other than in the ordinary course of business consistent with past practice;

(vi) waive any of their rights under the confidentiality, non-solicit or
non-compete provisions of any Contracts relating to the Business, except in the
ordinary course of business consistent with past practice;

(vii) terminate, suspend, amend or modify in any material respect, any Business
Permit, except (A) as required by applicable Law or a Governmental Entity or
(B) in the ordinary course of business consistent with past practice;

(viii) (A) terminate a Material Contract or (B) enter into a new Contract that
would be a Material Contract under clauses (vii), (viii), (x), (xi), (xiii),
(xiv), (xv) or (xvi) of Section 3.11(a) if entered into prior to the date
hereof, other than in the ordinary course of business consistent with past
practice and except for renewals or terminations in accordance with the terms of
any Material Contract;

(ix) authorize or effect any amendment to or change the organizational documents
of any Purchased Entity or any Subsidiary of a Purchased Entity or consent to
any amendment of the organizational documents of any Purchased Venture;

(x) issue, authorize the issuance of or consent to the issuance of any equity
interests or grant any options, warrants, or other rights to purchase or obtain
any of its equity securities or issue, sell or otherwise dispose of any of its
equity securities or redeem, repurchase or otherwise acquire any securities of
any Purchased Consolidated Venture or Purchased Entity (other than to another
Purchased Entity);

 

-56-



--------------------------------------------------------------------------------

(xi) except for transactions among the Seller Entities, Seller, the Purchased
Entities and their respective Affiliates in the ordinary course, not (A) incur
any Indebtedness other than in the ordinary course of business or for amounts
not exceeding $2,000,000, (B) make any material acquisition of any assets or
businesses in excess of $1,000,000 other than acquisitions in the ordinary
course of business and acquisitions of businesses or assets already contracted
by any Seller Entity, Seller, any Purchased Consolidated Ventures, any Purchased
Entity or their respective Affiliates, (C) sell, pledge, dispose of or encumber
any material assets or businesses other than in the ordinary course of business
and sales or dispositions of businesses or assets already contracted by any
Seller Entity, Seller, any Purchased Consolidated Ventures, any Purchased Entity
or their respective Affiliates, to a wholly owned Purchased Entity or as may be
required by applicable Law, or (D) enter into any binding Contract with respect
to any of the foregoing;

(xii) fail to make capital expenditures necessary to operate the Business in the
ordinary course;

(xiv) enter into any Contract in relation to the Business for the purchase of
real property in excess of $1,000,000 or lease (as lessee) of real property or
exercise any option to extend any leases related to the Transferred Leased
Property providing for annual payments in excess of $1,500,000;

(xv) settle any Proceeding other than in the ordinary course of business
consistent with past practice involving solely money damages;

(xvi) make any material change in any method of financial accounting or
financial accounting practice or policy applicable to the Business, other than
such changes as are required by GAAP or applicable Law or are consistent with
the Transaction Accounting Principles or otherwise apply generally to Seller;

(xvii) (A) change any method of tax accounting other than as required by a
change in applicable accounting rules, (B) make, revoke, or amend any Tax
election, (C) file any amended Tax Return or material claim for refund of Taxes,
(D) settle or compromise any Tax Proceeding, (E) enter into any closing
agreement affecting any Tax Liability or refund, or (F) except in the ordinary
course of business consistent with past practice, extend or waive the
application of any statute of limitations regarding the assessment or collection
of any material Tax, in each case, (x) of any Purchased Consolidated Company or
any Subsidiary of any Purchased Consolidated Company and (y) if such action
would reasonably be expected to result in a material increase in Taxes (or a
material decrease in a Tax Asset) of any Purchased Consolidated Company or a
Subsidiary thereof;

(xviii) except in the ordinary course of business consistent with past practice,
including as contemplated or required by the terms of any Material Contract or
the governing documents of any Purchased Venture, grant to or acquire from any
third party, or dispose of or permit to lapse any rights to any

 

-57-



--------------------------------------------------------------------------------

material Business Intellectual Property, or disclose to any third party, other
than representatives of Purchaser, any material confidential Know-How included
in the Business Intellectual Property;

(xix) modify in any material respects any payment terms with any customers or
suppliers pursuant to any Material Contracts existing on the date of this
Agreement or Contract entered into prior to the Closing in compliance with this
Agreement that would be a Material Contract; or

(xx) authorize any of, or commit or agree to take, whether in writing or
otherwise, or do any of, the foregoing actions in this Section 5.2(b).

(c) Anything to the contrary in this Agreement notwithstanding, the parties
acknowledge and agree that nothing in this Section 5.2 shall be deemed to limit
the transfer of Excluded Assets prior to, at or after the Closing.

(d) Seller shall not, and shall not permit any of its Subsidiaries to, consent
to, or otherwise veto, any action by a Purchased Non-Consolidated Venture that
would require the consent of Purchaser pursuant to Section 5.2(b) if taken by a
Purchased Consolidated Company and that requires Seller’s or any of its
Subsidiaries’ consent or veto under the governing documents of the Purchased
Non-Consolidated Ventures without the written consent of the Purchaser, which
shall not be unreasonably withheld, conditioned or delayed. Seller will exercise
its rights with respect to the Purchased Consolidated Ventures to prevent the
Purchased Consolidated Ventures from increasing their aggregate Funded Debt as
of the Closing Date by more than $2,000,000 in excess of the amount set forth on
Section 3.6(e) of the Seller Disclosure Schedules.

(e) Anything to the contrary in this Agreement notwithstanding, nothing in this
Section 5.2 shall prohibit or otherwise restrict in any way the operation of the
business of Seller, the other Seller Entities or their respective Affiliates
(excluding the Purchased Companies), except solely with respect to the conduct
of the Business by Seller, the other Seller Entities, the Purchased Companies
and their respective Affiliates.

Section 5.3 Confidentiality. (a) Purchaser acknowledges that the information
being provided to it in connection with the Transaction and the other
transactions contemplated hereby is subject to the terms of that certain
confidentiality agreement between Purchaser and J.P. Morgan Securities LLC, on
behalf of Seller, dated as of March 12, 2013 (the “Confidentiality Agreement”),
the terms of which are incorporated herein by reference in their entirety and
shall, subject to the following sentence, survive the Closing; provided, that
actions taken by the parties hereunder to the extent necessary in order to
comply with their respective obligations under Section 5.1 hereunder shall not
be deemed to be in violation of this Section 5.3 or the Confidentiality
Agreement; provided, however, that the foregoing shall not affect Section 5.1(b)
to the extent that Section 5.1(b) specifies that it is subject to this
Section 5.3 or the Confidentiality Agreement. Effective upon, and only upon, the
Closing, the Confidentiality Agreement shall terminate with respect to
information relating solely to the Business or the Purchased Assets; provided,
however, that Purchaser acknowledges that its obligations of confidentiality and
non-disclosure with respect to any and all other information provided to it by

 

-58-



--------------------------------------------------------------------------------

or on behalf of Seller, the other Seller Entities, the Purchased Entities or any
of their respective Affiliates or Representatives, concerning Seller, the other
Seller Entities or any of their respective Affiliates (other than solely with
respect to the Business, the Purchased Assets and the Purchased Entities) shall
continue to remain subject to the terms and conditions of the Confidentiality
Agreement (but subject to the term therein), any termination of the
Confidentiality Agreement that has or would otherwise occur notwithstanding.

(b) Seller hereby agrees with Purchaser that it shall not, and shall not permit
its Affiliates or their respective Representatives and agents to, at any time on
or after the Closing Date, directly or indirectly, without the prior written
consent of Purchaser, disclose to any third party (other than Seller’s
Affiliates and its and their respective Representatives) or use any confidential
or proprietary information included in the Purchased Assets (“Confidential
Business Information”); provided, however, that the term “Confidential Business
Information” will not include any information (i) that becomes available to
Seller or its Affiliates or their respective Representatives from and after the
Closing, from a third party source that is not known by Seller to be under any
obligations of confidentiality in respect of such information, (ii) that is or
becomes generally available to, or known by, the public (other than as a result
of disclosure in violation hereof) or (iii) that is or was derived independently
by Seller, its Affiliates or any of their respective Representatives without use
of Confidential Business Information. In addition, the foregoing shall not
prohibit Seller, its Affiliates or any of their respective Representatives
(A) from using Confidential Business Information for the purpose of complying
with the terms of any of the Transaction Documents or any Contract that has not
been assigned or transferred pursuant to Section 2.12, or (B) disclosing
Confidential Business Information that Seller, any of its Affiliates or its or
their Representatives are required by Law (by oral questions, interrogatories,
requests for information, subpoena, civil investigative demand, or similar
process) to disclose (provided that Seller will, to the extent not legally
prohibited, provide Purchaser with prompt written notice of such request so that
Purchaser may seek, at its sole expense, an appropriate protective order and/or
waive compliance with this Section 5.3(b)). Furthermore, the provisions of this
Section 5.3(b) will not prohibit any retention of copies of records or any
disclosure in connection with the preparation and filing of financial statements
or Tax Returns of Seller or its Affiliates or any disclosure made in connection
with the enforcement of any right or remedy relating to this Agreement, the
other Transaction Documents or the transactions contemplated hereby and thereby.
The Parties acknowledge and agree that (x) Seller, the Seller Entities and their
respective Affiliates currently, and may continue following the Closing, to
maintain and expand business and commercial relationships (whether as a
customer, supplier or otherwise) with the same Persons and engage in commercial
relationships with such Persons and with Purchaser and the other Purchaser
Entities, and may employ, or continue to employ, individuals who previously
worked in or with the Business and possess knowledge and Know-How used in,
relating to, or arising from the Business and (y) nothing in this Section 5.3(b)
shall prohibit or restrict the maintenance or expansion of any such
relationships or employment of any such individuals.

Section 5.4 Access to Information. (a) Seller shall afford to Purchaser and its
Representatives reasonable access, upon reasonable notice during normal business
hours, consistent with applicable Law and in accordance with the reasonable
procedures established by Seller, during the period prior to the Closing, to the
properties, books, Contracts, records and personnel of Seller and its
Subsidiaries related to the Business, the Purchased Assets and the

 

-59-



--------------------------------------------------------------------------------

Purchased Entities; provided, however, that (i) neither Seller nor any of its
Affiliates shall be required to violate any obligation of confidentiality to
which it or any of its Affiliates may be subject in discharging their
obligations pursuant to this Section 5.4(a); (ii) to the extent prohibited by
Law, Seller shall not make, or cause to be made, available medical records,
workers compensation records or the results of any drug testing with respect to
any Current Business Employees; and (iii) prior to the Closing Date, Purchaser
shall not conduct any Phase II Environmental Site Assessment or conduct any
invasive testing or any sampling of soil, sediment, surface water, ground water
or building material at, on, under or within any facility on the Owned Real
Property or the Transferred Leased Property, or any other property of Seller,
the other Seller Entities, the Purchased Companies or any of their respective
Affiliates.

(b) Purchaser agrees that any investigation undertaken pursuant to the access
granted under Section 5.4(a) shall be conducted in such a manner as not to
unreasonably interfere with the operation of the Business, and none of Purchaser
or any of its Affiliates or Representatives shall communicate with any of the
employees of the Business without the prior written consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding anything to the contrary in this Agreement, neither Seller nor
any of its Affiliates shall be required to provide access to or disclose
information where, upon the advice of counsel, such access or disclosure would
jeopardize attorney-client privilege or contravene any Laws.

(c) At and after the Closing, Purchaser shall, and shall cause its Affiliates
to, afford Seller, its Affiliates and their respective Representatives, during
normal business hours, upon reasonable notice, consistent with applicable Law
and in accordance with the reasonable procedures established by Purchaser or its
Affiliates, as applicable, access to the properties, books, Contracts, records
and employees of the Business and the Purchased Entities to the extent that such
access may be reasonably requested by Seller, including in connection with
financial statements, taxes, reporting obligations and compliance with
applicable Laws; provided, however, that nothing in this Agreement shall limit
any of Seller’s or any of its Affiliates’ rights of discovery.

(d) Purchaser agrees to hold all the books and records of the Business existing
on the Closing Date and not to destroy or dispose of any thereof for a period of
ten (10) years from the Closing Date or such longer time as may be required by
applicable Law, and thereafter, if it desires to destroy or dispose of such
books and records, to offer first in writing at least sixty (60) days prior to
such destruction or disposition to surrender them to Seller.

(e) Notwithstanding the provisions of this Section 5.4, while the existence of
an adversarial proceeding between the parties will not abrogate or suspend the
provisions of this Section 5.4, as to such records or other information directly
pertinent to such dispute, the parties may not utilize this Section 5.4 but
rather, absent agreement, must utilize the rules of discovery.

Section 5.5 Publicity. The initial press release with respect to the Transaction
shall be a joint press release and has been agreed upon by Seller and Purchaser.
Other than such joint press release, from the date of this Agreement until the
Closing, no party to this Agreement nor any Affiliate or Representative of such
party shall issue or cause the publication of any press release or public
announcement in respect of this Agreement, the Transaction or the other

 

-60-



--------------------------------------------------------------------------------

transactions contemplated by this Agreement without the prior written consent of
the other party hereto (which consent shall not be unreasonably withheld,
conditioned or delayed), except as may be required by applicable Law or stock
exchange rules.

Section 5.6 Intercompany Accounts and Intercompany Arrangements. Except for (a),
the Transaction Documents to be entered into in connection with this Agreement,
(b) trade payables or receivables arising in the ordinary course of business
that are reflected in the Closing Working Capital or (c) as set forth in
Section 5.6 of the Seller Disclosure Schedules, effective at least one (1) day
prior to the Closing, all intercompany accounts among Seller and its Affiliates
(excluding the Purchased Consolidated Companies), on the one hand, and the
Purchased Consolidated Companies, on the other hand, shall be settled or
otherwise eliminated in such a manner as Seller shall determine in its sole
discretion (including by the Seller Entities or any of their Affiliates removing
from any Purchased Consolidated Company all Cash Amounts or funds from cash
pools by means of dividends, distributions, contributions, the creation or
repayment of intercompany debt, increasing or decreasing of cash pool balances
or otherwise). Intercompany balances and accounts solely among any of the
Purchased Companies shall not be affected by this provision.

Section 5.7 Employee Matters. (a) Continuation of Employment. As of the
applicable Employee Transfer Date, Purchaser shall (i) cause each of the
Purchased Consolidated Ventures, the Purchased Entities and their respective
Subsidiaries to continue to employ on the applicable Employee Transfer Date its
respective Current Purchased Company Employees, and (ii) with respect to each
other Current Business Employee, either (A) continue to employ such other
Current Business Employee, to the extent employment continues by operation of
Law, or (B) offer, or cause its applicable Affiliate to offer, employment to
such other Current Business Employee (subject to Section 5.7(f), exclusive of
any such individual who is receiving short- or long-term disability benefits as
of the applicable Employee Transfer Date), to the extent employment does not
continue by operation of Law, in all cases, on terms consistent with this
Section 5.7. Each Current Purchased Company Employee, each other Current
Business Employee whose employment continues by operation of Law (including any
such Delayed Transfer Employee), each Current Business Employee who accepts
Purchaser’s offer of employment pursuant to this Section 5.7(a) and actually
commences employment with Purchaser or its Affiliates, and each Current Business
Employee who accepts an offer of employment from Purchaser in accordance with
Section 5.7(f) and actually commences employment with Purchaser or its
Affiliates, shall be referred to herein as a “Transferred Business Employee.”
Except as otherwise expressly set forth herein, from and after the Closing,
Seller and its Affiliates shall retain all Liabilities under Seller Benefit
Plans, and Purchaser and its Affiliates shall assume or retain, as applicable,
all Liabilities under Purchased Entity Benefit Plans. From the date hereof
through the applicable Employee Transfer Date, Seller shall use good-faith
efforts to encourage Current Business Employees to accept employment offers from
Purchaser or any of its applicable Affiliates as contemplated by this
Section 5.7.

(b) Terms and Conditions of Employment. With respect to each Transferred
Business Employee who is not covered by a collective bargaining or other labor
Contract, Purchaser shall maintain, for a period of at least twelve (12) months
following the applicable Employee Transfer Date, (i) the same base wage rate or
base salary level in effect for such Transferred Business Employee immediately
prior to the applicable Employee Transfer Date,

 

-61-



--------------------------------------------------------------------------------

(ii) incentive compensation opportunities for such Transferred Business Employee
that are no less favorable than those applicable to similarly situated employees
of Purchaser or its Affiliates, and (iii) employee benefits that are no less
favorable in the aggregate than those provided to similarly situated employees
of Purchaser or its Affiliates. The compensation and benefits of Transferred
Business Employees who are covered by a collective bargaining or other labor
Contract shall be provided in accordance with the applicable Contract. As of and
after the applicable Employee Transfer Date, Purchaser shall provide to each
Transferred Business Employee full credit for all purposes under any Purchased
Entity Benefit Plan and under each other employee benefit plan, policy or
arrangement maintained by Purchaser or any of its Affiliates, in each case for
such Transferred Business Employee’s service prior to the applicable Employee
Transfer Date with Seller or any of its Affiliates to the same extent such
service is recognized for such purpose by Seller and its Affiliates immediately
prior to the applicable Employee Transfer Date; provided that such service shall
not be credited for purposes of benefit accrual under any defined benefit
pension plan.

(c) Health Coverages. Purchaser shall cause each Transferred Business Employee
and his or her eligible dependents who is covered by a group health Benefit Plan
immediately prior to the applicable Employee Transfer Date to be covered on and
after such Employee Transfer Date by group health plans maintained by Purchaser
or any of its Affiliates that: (i) do not limit or exclude coverage on the basis
of (A) any preexisting condition of such Transferred Business Employee or
dependent (other than any limitation already in effect under the applicable
group health Benefit Plan covering such individual immediately prior to such
Employee Transfer Date) or (B) any other exclusion or waiting period not in
effect under the applicable group health Benefit Plan immediately before such
Employee Transfer Date; and (ii) provide each such Transferred Business Employee
full credit under Purchaser’s or such Affiliate’s group health plans, for the
plan year in which the applicable Employee Transfer Date occurs, for any
deductible, co-payment or out-of-pocket expenses already incurred by such
Transferred Business Employee or dependent under the applicable group health
Benefit Plan for the plan year in which the applicable Employee Transfer Date
occurs.

(d) Severance. Subject to Purchaser’s compliance with its obligations under this
Section 5.7 in respect of terms of offers to, and terms of continued employment
(and employment following the applicable Employee Transfer Date) of, respective
Current International Business Employees, Seller and its Affiliates shall retain
any Liability in respect of, and indemnify Purchaser and its Affiliates for, any
severance benefits payable to the Current International Business Employee (other
than any Current International Business Employee located in Shanghai, China)
that arises as a result of the termination of such employee’s employment with
Seller and its Affiliates and the transfer of the employment of such employee to
Purchaser or its Affiliates (it being understood that Purchaser shall indemnify
and hold harmless Seller and its Affiliates for any such Liabilities arising in
respect of a Current International Business Employee with respect to whom
Purchaser has not complied with its obligations referenced in this sentence).
Purchaser and its Affiliates shall assume (i) any Liability in respect of
severance benefits payable to any Current International Business Employee
located in Shanghai, China that arises as a result of the termination of such
employee’s employment with Seller and its Affiliates and the transfer of the
employment of such employee to Purchaser or its Affiliates, and (ii) any
Liability in respect of severance benefits payable to any Transferred Business
Employee that may arise by reason of events following the

 

-62-



--------------------------------------------------------------------------------

transfer of employment of such employee to Purchaser and its Affiliates, and
Purchaser shall, and shall cause its Affiliates to, reimburse and otherwise
indemnify and hold harmless Seller and its Affiliates (including the other
Seller Entities) and their respective Affiliates for all such severance
benefits. Without limiting Section 5.7(b) or Section 5.7(j), with respect to
each Transferred Business Employee whose employment is terminated by Purchaser
or its Affiliates without Cause during the period commencing on the applicable
Employee Transfer Date and ending twelve (12) months after such Employee
Transfer Date, Purchaser shall, or shall cause its Affiliates to, provide such
Transferred Business Employee with severance benefits equal in value to the
greater of (A) those that such Transferred Business Employee would receive under
the applicable severance policy, program or arrangement of Purchaser or its
Affiliates, and (B) the severance benefits determined in accordance with the
policy set forth on Section 5.7(d) of the Seller Disclosure Schedules, in each
case, taking into account such Transferred Business Employee’s service with
Seller and its Affiliates prior to the applicable Employee Transfer Date and
with Purchaser and its Affiliates on and after the applicable Employee Transfer
Date.

(e) Accrued Vacation, Sick Leave and Personal Time. Purchaser shall recognize
and assume all Liabilities with respect to accrued but unused vacation, sick
leave and personal time for all Transferred Business Employees (including any
Liabilities to Transferred Business Employees in respect of earned but unused
vacation time that arise as a result of the transfer of employment contemplated
by this Section 5.7) to the extent not required to be cashed out by applicable
Law. Seller shall promptly (and, in any event, within ten (10) Business Days
following the applicable Employee Transfer Date) notify Purchaser of the amount
of accrued but unused vacation time credited to each Transferred Business
Employee as of the Closing.

(f) Disability Benefits. If any Current Purchased Company Employee who does not
become or remain an employee of Purchaser or its Affiliates as of the applicable
Employee Transfer Date by operation of applicable Law and who is receiving
short- or long-term disability benefits as of such Employee Transfer Date is,
within six (6) months following such Employee Transfer Date, able to return to
work, Purchaser shall offer employment to such employee on terms consistent with
those applicable to Transferred Business Employees generally under this
Section 5.7. Purchaser shall return to work any inactive employee of the
Business who is subject to a collective bargaining or other labor Contract
assumed by Buyer or its Affiliates and who is receiving short- or long-term
disability benefits as of the applicable Employee Transfer Date, but who
subsequently becomes able to return to work within the period provided in such
collective bargaining or other labor Contract.

(g) 401(k) Plan. Effective as of the applicable Employee Transfer Date,
Purchaser shall establish participation by the Transferred Business Employees in
Purchaser’s tax-qualified defined contribution plan or plans with a cash or
deferred feature (the “Purchaser 401(k) Plan”) for the benefit of each
Transferred Business Employee who, as of immediately prior to such Employee
Transfer Date, was eligible to participate in a tax-qualified defined
contribution plan maintained by Seller or its Affiliates (collectively, the
“Seller 401(k) Plans”). As soon as practicable after the applicable Employee
Transfer Date, Seller shall cause the Seller 401(k) Plans, to the extent
permitted by Section 401(k)(10) of the Code, to make distributions available to
Transferred Business Employees, and for not less than six (6) months following
the applicable Employee Transfer Date, the Purchaser shall cause the Purchaser
401(k) Plan to accept any such distribution (excluding loans) as a rollover
contribution if so directed by the Transferred Business Employee.

 

-63-



--------------------------------------------------------------------------------

(h) Annual Bonuses. Seller or its applicable Affiliate shall pay an annual bonus
for the year in which the applicable Employee Transfer Date occurs prorated
through such Employee Transfer Date (which will be based upon actual performance
determinations made by Seller, unless such determinations have not been made as
of the time of payment, in which case the amount will be based upon the
applicable target level) to each Transferred Business Employee who is or would
be eligible to receive an annual bonus under any Benefit Plan pursuant to the
terms thereof.

(i) Collective Bargaining Agreements. Exclusive of the Purchased
Non-Consolidated Ventures, Purchaser agrees that, as of and following the
applicable Employee Transfer Date, Purchaser shall, and shall cause the
Purchased Companies and its Affiliates, as applicable, to recognize the unions
and works councils that are signatories to the collective bargaining or other
labor Contracts as the representatives of the Transferred Business Employees of
the bargaining units described therein, in each case, to the extent required by
applicable Law or the applicable collective bargaining or other labor Contract.

(j) Treatment of International Business Employees. Without limiting the
generality of the foregoing provisions of this Section 5.7:

(i) As a condition to the severance treatment of any respective Current
International Business Employee (other than with respect to Shanghai, China)
described in Section 5.7(d), with respect to each Current International Business
Employee, Purchaser shall, or shall cause its applicable Affiliate to, offer (or
continue, as applicable) employment on terms and conditions of employment
that (A) for a period of not less than twelve (12) months following the
applicable Employee Transfer Date, maintain (x) the same base wage rate or base
salary level in effect for such Current International Business Employee
immediately prior to the applicable Employee Transfer Date and (y) incentive
compensation opportunities and employee benefits that are substantially no less
favorable in the aggregate than the incentive compensation opportunities and
employee benefits provided to such Current International Business Employee
immediately prior to the applicable Employee Transfer Date, and (B) on the
applicable Employee Transfer Date, provide employment at the same location at
which the applicable Current International Business Employee is employed as of
immediately prior to such Employee Transfer Date, provided that a Current
International Business Employee employed at any of the locations set forth on
Section 5.7(j)(i)(B) of the Seller Disclosure Schedules immediately prior to
such Employee Transfer Date may be relocated to a location owned by Purchaser or
its Affiliates that is no more than fifty (50) kilometers from the location at
which such Current International Business Employee is employed as of immediately
prior to such Employee Transfer Date.

(ii) In the case of Current International Business Employees who become
Transferred Business Employees, Purchaser and its Affiliates shall comply with
obligations or standards arising under applicable Laws or Contracts governing
the terms and conditions of their employment or severance of employment in
connection with the Transaction or otherwise to the extent any such obligations
or standards require terms and conditions that exceed the otherwise applicable
terms and conditions of this Section 5.7.

 

-64-



--------------------------------------------------------------------------------

(iii) In the case of any International Benefit Plan other than a Purchased
Company Benefit Plan, Seller or its Affiliates, as the case may be, shall take
any necessary actions to cause, effective as of the applicable Employee Transfer
Date, any International Business Employees (and their respective eligible
dependents and beneficiaries) who are participating in any such International
Benefit Plan to cease participation in such International Benefit Plan.

(iv) Notwithstanding any other provision of this Agreement to the contrary, to
the extent Purchaser or its Affiliates assumes any Liability attributable to the
employment before the applicable Employee Transfer Date of Former International
Business Employees by Seller or its Affiliates, whether by operation of
applicable Law or otherwise, Seller shall, and shall cause its Affiliates to,
reimburse and otherwise indemnify and hold harmless Purchaser and its Affiliates
for all such Liabilities, except to the extent attributable to a Purchased
Company Benefit Plan.

(v) Purchaser and Seller agree to their respective covenants and agreements set
forth in Section 1.1(c) of the Seller Disclosure Schedules and paragraph (iii)
of Section 1.1(g) of the Seller Disclosure Schedules.

(k) Immigration Compliance. Exclusive of the Purchased Non-Consolidated
Ventures, Purchaser agrees that, to the extent permitted by Law, from and after
the applicable Employee Transfer Date, it will, or will cause its applicable
Affiliate to, continue to process and support green card or similar applications
that are in process in respect of Current Business Employees as of such Employee
Transfer Date.

(l) No Third-Party Beneficiaries. Without limiting the generality of
Section 10.4, the provisions of this Section 5.7 are solely for the benefit of
the parties to this Agreement and no current or former employee, director or
independent contractor or any other individual associated therewith shall be
regarded for any purpose as a third-party beneficiary of this Agreement, and
nothing herein shall be construed as an amendment to any Benefit Plan or other
employee benefit plan for any purpose.

Section 5.8 Financial Obligations. At or prior to the Closing, Purchaser shall
at its sole expense arrange for substitute letters of credit, surety bonds,
Purchaser guarantees and other obligations to replace the outstanding letters of
credit, surety bonds, guarantees and other contractual obligations entered into
by or on behalf of Seller, any Seller Entity or any of their respective
Affiliates (other than the Purchased Entities) in connection with or relating to
the Business, the Purchased Assets or the Assumed Liabilities, in each case that
are listed on Section 5.8 of the Seller Disclosure Schedules and shall use its
commercially reasonable efforts to replace any other outstanding letters of
credit, surety bonds and guarantees entered into by or on behalf of Seller, any
Seller Entity or any of their respective Affiliates (other than the Purchased
Companies) in connection with or related to the Business, the Purchased Assets
or the Assumed Liabilities (any letters of credit, surety bonds and guarantees
listed on Section 5.8 of the Seller Disclosure Schedules or otherwise
substituted or replaced by Purchaser, the “Identified Guarantees”). Purchaser
further agrees that to the extent Seller or any of its Affiliates incurs any
cost or expense, or is required to make any payment, in connection with such
Identified Guarantees on or after the Closing, Purchaser shall indemnify and
hold harmless Seller and its

 

-65-



--------------------------------------------------------------------------------

Affiliates against, and reimburse Seller and its Affiliates for, any and all
amounts paid, including costs or expenses in connection with such Identified
Guarantees, including Seller’s and any of their respective Affiliates’
reasonable and documented, out-of-pocket expenses in maintaining such Identified
Guarantees, whether or not any such Identified Guarantee is drawn upon or
required to be performed, and shall in any event promptly and in no event later
than three (3) Business Days after written demand therefor from Seller,
reimburse Seller and any of its Affiliates to the extent that any Identified
Guarantee is called upon and Seller or any of its Affiliates makes any payment
or incurs any Liability in respect of any such Identified Guarantee.

Section 5.9 Names Following Closing. (a) Except for those trademarks and trade
names expressly assigned to Purchaser pursuant to this Agreement or as provided
in Section 5.9(b), neither Purchaser nor any of its Affiliates (including the
Purchased Companies) shall have the right to use the JCI Name and JCI Marks or
any name or mark that is confusingly similar to or embodying the JCI Name and
JCI Marks.

(b) From the Closing until expiration of the applicable time period provided
herein, Purchaser and its Affiliates (including the Purchased Companies) shall
have the right to use the JCI Name and JCI Marks solely in connection with
(i) any Inventory that, as of the Closing Date, bears or incorporates the JCI
Name and JCI Marks, until such time as usable Inventory existing as of the
Closing Date has been exhausted; (ii) any Purchased Entity or Purchased Venture
that, as of the Closing, bears or incorporates the JCI Name, for a period of
ninety (90) days following the Closing Date; provided that such time period
shall be automatically extended to the extent required in connection with
obtaining any necessary Approvals of any Governmental Entity; (iii) machines,
tools, dies and other similar materials or equipment bearing or using the JCI
Name and JCI Marks as of the Closing Date, until such time as such materials or
equipment have been retooled or otherwise modified to remove the JCI Name and
JCI Marks; (iv) building and other signage, for a period of one hundred twenty
(120) days following the Closing Date; provided that such time period shall be
automatically extended to the extent required in connection with obtaining any
necessary Approvals of any landlord or other third party with respect thereto;
and (v) otherwise transitioning to new names and Marks, for a period of one
hundred twenty (120) days following the Closing Date.

(c) This Section 5.9 is not intended to and shall not preclude or limit any use
of names and Marks by Purchaser and its Affiliates (including the Purchased
Companies) that are required by applicable Law, not in commerce or are
references in archival, internal or other non-public systems, Software or
materials or historical, Tax or similar records, to the extent that such use
would not otherwise constitute a violation of Seller’s and its Affiliates’
rights in the JCI Name and JCI Marks under applicable Law.

Section 5.10 Insurance. (a) Subject to Section 5.10(b), from and after the
Closing Date, the Business, the Purchased Companies, the Purchased Assets, the
Assumed Liabilities, and the operations and assets and Liabilities in respect
thereof, shall cease to be insured by Seller’s or its Affiliates’ insurance
policies or by any of their self-insured programs, and neither Purchaser nor its
Affiliates (including the Business and the Purchased Companies) shall have any
access, right, title or interest to or in any such insurance policies (including
to all claims and rights to make claims and all rights to proceeds) to cover the
Business, the Purchased Companies, the Purchased Assets, the Assumed
Liabilities, or the operations or assets or

 

-66-



--------------------------------------------------------------------------------

Liabilities in respect thereof. Seller or its Affiliates may amend any insurance
policies in the manner it deems appropriate to give effect to this
Section 5.10(a). From and after the Closing, Purchaser shall be responsible for
securing all insurance it considers appropriate for the Business, the Purchased
Companies, the Purchased Assets, the Assumed Liabilities, and the operations and
assets and Liabilities in respect thereof. Subject to Section 5.10(b), Purchaser
further covenants and agrees not to seek to assert or to exercise any rights or
claims of, or in respect of, the Business, the Purchased Companies, the
Purchased Assets, the Assumed Liabilities, and the operations and assets and
Liabilities in respect thereof, under or in respect of any past or current
insurance policy under which any of the foregoing is a named insured.

(b) Seller and its Affiliates will keep each of the workers compensation
insurance policies set forth on Section 5.10(b) of the Seller Disclosure
Schedules (“Workers Compensation Policies”), or suitable replacements therefor,
in full force and effect through the Closing. Notwithstanding the last sentence
of Section 5.10(a), with respect to claims relating to acts, omissions, events
or circumstances relating to Business Employees that occurred or existed prior
to the Closing that are covered by Workers Compensation Policies (“Pre-Closing
WC Claims”), Seller hereby authorizes Purchaser to report Pre-Closing WC Claims
directly to the provider of such Workers Compensation Policies and Seller shall
be liable for, and indemnify and hold harmless Purchaser and its Affiliates
against, the amount of each claim, including any deductibles or self-insured
retentions associated with any claims under the Workers Compensation Policies
and shall be liable for and indemnify and hold harmless Purchaser and its
Affiliates and their respective Affiliates against all uninsured, uncovered,
unavailable or uncollectible amounts of such claims, but solely to the extent
that Seller would otherwise be liable to indemnify Purchaser and its Affiliates
for such claim under Article IX. Following the Closing, Seller shall not, and
shall cause its Affiliates to not, release, commute, buy-back or otherwise
eliminate insurance coverage under each of the Workers Compensation Policies
with respect to acts, omissions, events or circumstances relating to Business
Employees that occurred or existed prior to the Closing.

Section 5.11 Litigation Support. (a) In the event that and for so long as Seller
or any of its Affiliates is prosecuting, contesting or defending any Proceeding
or Action by a third party (other than Tax Proceedings or any Action relating to
Taxes or Tax Returns) or otherwise for legal compliance in connection with
(i) the Transaction or any of the other transactions contemplated under this
Agreement, or (ii) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction relating to, in connection with or arising from the Business, the
Purchased Companies, the Purchased Assets, the Assumed Liabilities or the
Specified Retained Litigation, Purchaser shall, and shall cause its Affiliates
(and its and their officers and employees) to, reasonably cooperate with Seller
and its counsel in such prosecution, contest or defenses, including making
available its personnel, and provide such testimony and access to its books and
records as shall be reasonably necessary in connection with such prosecution,
contest or defense.

(b) In the event that and for so long as Purchaser or any of its Affiliates is
prosecuting, contesting or defending any Proceeding or Action by a third party
(other than Tax Proceedings or any Action relating to Taxes or Tax Returns) or
otherwise for legal compliance in connection with (i) the Transaction or any of
the other transactions contemplated under this Agreement, or (ii) any fact,
situation, circumstance, status, condition, activity, practice, plan,

 

-67-



--------------------------------------------------------------------------------

occurrence, event, incident, action, failure to act, or transaction relating to,
in connection with or arising from the Business, the Purchased Entities, the
Purchased Assets, the Assumed Liabilities or the Specified Retained Litigation,
Seller shall, and shall cause its Affiliates (and its and their officers and
employees) to, reasonably cooperate with Purchaser and its counsel in such
prosecution, contest or defenses, including making available its personnel, and
provide such testimony and access to its books and records as shall be
reasonably necessary in connection with such prosecution, contest or defense.

(c) Without limiting the generality of Section 5.11(a) and (b), the parties
agree that, with respect to the Specified Retained Litigations listed as items
1, 2, 3, 4, 5 and 7 on Section 2.7(n) of the Seller Disclosure Schedules
(collectively, the “IP Retained Litigations”): without Purchaser’s prior written
consent, neither Seller nor its Affiliates shall agree to any settlement of such
IP Retained Litigation if such settlement (i) would require Purchaser or its
Affiliates to make a payment to the settling party or (ii) would require
Purchaser or its Affiliates to agree to any injunctive relief or (iii) does not
release Purchaser, its Affiliates and their respective successors and assigns,
each in their capacity as successors to the Business, to the same extent as it
releases Seller and its Affiliates. At Seller’s request, Purchaser shall enter
into a common interest agreement with Seller with respect to the IP Retained
Litigations, in a form to be mutually agreed by the parties

(d) With respect to each of the IP Retained Litigations listed as items 6 and 7
on Section 2.7(n) of the Seller Disclosure Schedules (each, a “Named IP Retained
Litigation”), in the event that, at any time following the Closing, a payment
(whether one-time, ongoing or otherwise) to a third party is required to be made
for the use in the Business post-Closing of the Intellectual Property asserted
in such Named IP Retained Litigation, Seller will bear the portion of such
payment attributable to sales of the accused products in the Business (or
Business Products incorporating the accused products) by Purchaser and its
Affiliates for the first year immediately following the Closing. In addition,
with respect to each Named IP Retained Litigation, in the event that, within the
first year immediately following the Closing, the court issues an injunction in
such Named IP Retained Litigation that prevents sales of the accused products in
the Business (or Business Products incorporating the accused products) by
Purchaser and its Affiliates post-Closing, but there are no required payments of
the type described in the immediately preceding sentence in connection with such
Named IP Retained Litigation, Seller will bear up to fifty percent (50%) of the
costs incurred by Purchaser and its Affiliates in connection with the re-design
of such products or Business Products and the implementation of such re-design,
provided that Seller’s aggregate Liability pursuant to this sentence shall not
exceed $500,000.

Section 5.12 Payments. (a) Seller shall, or shall cause its applicable Affiliate
to, promptly pay or deliver to Purchaser (or its designated Affiliates) any
monies or checks to the extent they are related to the Business or the Purchased
Companies that have been sent to Seller or any of its Affiliates after the
Closing Date by customers, suppliers or other contracting parties of the
Business or the Purchased Companies to the extent that they are in respect of a
Purchased Asset or Assumed Liability hereunder.

(b) Purchaser shall, or shall cause its applicable Affiliate to, promptly pay or
deliver to Seller (or its designated Affiliates) any monies or checks that have
been sent to

 

-68-



--------------------------------------------------------------------------------

Purchaser (including the Business and the Purchased Companies) after the Closing
Date to the extent that they are not due to the Business or a Purchased Company
or are in respect of an Excluded Asset or Retained Liability hereunder.

Section 5.13 Pre-Closing Restructuring. At least one day prior to the Closing,
Seller will cause its Affiliates, including the Seller Entities and the
Purchased Entities, to complete the transactions substantially as described on
Section 5.13 of the Seller Disclosure Schedules. The transactions contemplated
by Section 5.13 of the Seller Disclosure Schedules (as may be amended) are
referred to as the “Pre-Closing Restructuring.”

Section 5.14 Non-Solicitation of Employees; Non-Competition. (a) For a period of
eighteen (18) months from the Closing Date, without the prior written consent of
Purchaser, as to any Current Business Employee with the titles set forth on
Section 5.14(a)(i) of the Seller Disclosure Schedules who became employed by
Purchaser or Purchaser’s Subsidiaries (a “Covered Person”), Seller agrees that
none of Seller or any of its Subsidiaries will solicit for employment any
Covered Person or hire any Covered Person whose name is set forth on
Section 5.14(a)(ii) of the Seller Disclosure Schedules; provided that Seller and
its Subsidiaries shall not be precluded from soliciting or hiring, or taking any
other action with respect to any Covered Person (i) whose employment with
Purchaser or a Subsidiary of Purchaser has ceased prior to commencement of
employment discussions between Seller or its Subsidiaries and such individual,
(ii) who responds to solicitation not specifically targeted at employees of
Purchaser or any of its Affiliates (including by a search firm or recruiting
agency) or (iii) who initiates discussions regarding such employment without any
solicitation by Seller or its Subsidiaries in violation of this agreement; and
provided, further, that Seller and its Affiliates shall not be restricted from
engaging in solicitations or advertising not targeted at any such Persons
described above.

(b) For a period of four (4) years from the Closing Date, without the prior
written consent of Purchaser, Seller agrees not to engage in the Business;
provided, however, that nothing herein shall preclude Seller from:

(i) owning five percent (5%) or less of the outstanding securities of any
Person;

(ii) acquiring and, after such acquisition, owning an interest in any Person (or
its successor) that is engaged in a business activity that would otherwise
violate this Section 5.14(b) (a “Competing Business”) if such Competing Business
generated less than ten percent (10%) of such Person’s consolidated annual
revenues in the last completed fiscal year of such Person;

(iii) acquiring and, after such acquisition, owning an interest in any Person
(or its successor) that is engaged in a Competing Business if (A) such Competing
Business generated ten percent (10%) or more (but in no event greater than
twenty percent (20%)) of such Person’s consolidated annual revenues in the last
completed fiscal year of such Person and (B) Seller enters, within nine
(9) months after the consummation of such acquisition, into a definitive
agreement to cause the divestiture of a sufficient portion of the Competing
Business of such Person such that the restrictions set forth in

 

-69-



--------------------------------------------------------------------------------

this Section 5.14(b) would not operate to restrict such ownership and has
completed such disposition within six (6) months of the date of such definitive
agreement (the “Divestiture Period”); provided that if such divestiture has not
been consummated due to (x) any applicable waiting period (including extension
thereof) applicable to such divestiture under the HSR Act, or under any other
applicable Law not having expired or been terminated, or (y) the failure to
procure or obtain any required governmental, regulatory or third-party consents,
approvals, permits or authorizations applicable to such divestiture, then the
Divestiture Period will automatically be extended so that it expires one
(1) week following the later of the expiration or termination of such waiting
period and the procurement or obtainment of all such consents, approvals,
permits and authorizations; provided, further, that in no event shall the
Divestiture Period extend beyond fifteen (15) months following the acquisition
of the Competing Business;

(iv) exercising its rights or complying with its obligations under this
Agreement or any of the Transaction Documents;

(v) designing, manufacturing, researching and developing, marketing or selling
any product, component or system (including any seating system, seating
component, overhead system, headliner system, visor, interior lighting, door
system, door panel, floor console or any other automotive interior or seating
product or system) apart from the Business that may incorporate or contain
Business Products, provided that Seller acquires such Business Product from
Purchaser or another third party; or

(vi) providing or engaging in activities, services, products or systems of a
nature provided by Seller (or any of its Affiliates) apart from the Business as
of the date of this Agreement or the Closing Date.

Section 5.15 Misallocated Assets. If, following the Closing, any right, property
or asset not forming part of the Business is found to have been transferred to
Purchaser in error, either directly or indirectly (including as a result of the
Pre-Closing Restructuring), Purchaser shall transfer, or shall cause its
Affiliates (including the Purchased Entities) to transfer, at no cost to the
Seller Entities (other than as provided in Section 6.12), such right, property
or asset (and any related liability) as soon as practicable to the Seller Entity
indicated by Seller. If, following the Closing, any right, property or asset
forming part of the Business is found to have been retained by Seller or any
other Seller Entity in error, either directly or indirectly (including as a
result of the Pre-Closing Restructuring), Seller shall transfer, or shall cause
the other Seller Entities to transfer, at no cost to Purchaser (other than as
provided in Section 6.12), such right, property or asset (and any related
liability) as soon as practicable to Purchaser or an Affiliate (including a
Purchased Entity) indicated by Purchaser.

Section 5.16 Intellectual Property. (a) From and after the Closing, Seller and
its Affiliates hereby grant to Purchaser and its Affiliates (including each
Purchased Company) a non-exclusive, perpetual, irrevocable, sublicensable (for
use in connection with the Purchaser Field of Use but not for the independent
use by third parties), and royalty-free worldwide license to all Intellectual
Property (other than Marks) owned as of the Closing Date by Seller or any of its
Subsidiaries and used in the Business as of the Closing Date and not included in
the Business

 

-70-



--------------------------------------------------------------------------------

Intellectual Property or specifically provided to the Business pursuant to the
Transaction Documents (the “Retained Intellectual Property”), solely for use in
the Business including natural extensions and evolutions thereof (it being
understood that, for these purposes, any seating system, seating component,
overhead system, headliner system, visor, interior lighting, door system, door
panel, floor console or any other automotive interior or seating product or
system manufactured, marketed or sold by Seller or its Affiliates shall not be a
natural extension or evolution of the Business) (the “Purchaser Field of Use”),
including the rights to make, have made, use, sell, have sold, offer for sale or
import products, services and methods in the Purchaser Field of Use. The rights
granted pursuant to this Section 5.16(a) are collectively referred to herein as
the “Retained Intellectual Property License.” Seller shall, and shall cause its
applicable Subsidiaries to, promptly provide to Purchaser one complete copy of
all Retained Intellectual Property not in the possession or control of Purchaser
or its Affiliates and requested by the Purchaser within the twelve (12) months
following the Closing Date, in such format and together with such documentation
thereof sufficient to enable Purchaser and its Affiliates (including the
Purchased Companies) to use the Retained Intellectual Property and otherwise
fully exercise their rights under the Retained Intellectual Property License, it
being understood and agreed that Purchaser shall comply with any confidentiality
or nondisclosure obligations applicable to Seller or its Subsidiaries with
respect to such Retained Intellectual Property which Seller provides to
Purchaser in writing promptly following such request (unless Purchaser rescinds
such request promptly after reviewing such writing).

(b) Without limiting the obligations set forth in Section 5.14(b), from and
after the Closing, Purchaser and its Affiliates shall grant to Seller and its
Affiliates a nonexclusive, perpetual, irrevocable, sublicensable (for use in
connection with the Seller Field of Use but not for the independent use by third
parties) and royalty-free worldwide license to each item of Business
Intellectual Property listed in Section 5.16(b) of the Seller Disclosure
Schedules solely for use in the business of designing, researching and
developing, manufacturing, marketing or selling any seating system, seating
component, overhead system, headliner system, visor, interior lighting, door
system, door panel, floor console or any other automotive interior or seating
product or system (the “Seller Field of Use”), including the rights to make,
have made, use, sell, have sold, offer for sale or import products, services and
methods in the Seller Field of Use, it being understood that the Seller Field of
Use does not include the business of designing, researching and developing,
manufacturing, marketing or selling, as applicable, Business Products. From and
after the date hereof until the earlier of (A) the termination of this Agreement
in accordance with Article VIII and (B) the date that is ten (10) Business Days
prior to the anticipated Closing Date (the “Specified Schedules Update Period”),
Seller and Purchaser shall negotiate in good faith to update Sections 5.16(b) of
the Seller Disclosure Schedules to reflect all and only such Business
Intellectual Property that is used in the business of manufacturing, marketing
or selling Retained Business Products. During the twelve (12) months from and
after the Closing (the “Licensing Request Period”), Seller shall notify
Purchaser of any specific items of Business Intellectual Property that are used
in manufacturing, marketing or selling Retained Business Products and were not
included in Section 5.16(b) of the Seller Disclosure Schedules, which notice
shall separately and uniquely identify each such item of Business Intellectual
Property and the applicable Retained Business Product(s) in detail (a “Licensing
Notice”). “Retained Business Products” means any product or system manufactured,
marketed or sold by Seller or its Affiliates as of the Closing Date, including
any seating system, seating component, overhead system, headliner system, visor,
interior lighting, door system, door

 

-71-



--------------------------------------------------------------------------------

panel, floor console or any other automotive interior or seating product or
system, in each case as it exists as of the Closing Date, provided that the
Retained Business Products shall not include any Business Products. During the
thirty (30) days following Purchaser’s receipt of a Licensing Notice, subject to
Section 5.14(b), the parties shall reasonably cooperate to determine the
appropriate scope and terms and conditions of a license with respect to such
item of Business Intellectual Property so as to enable Seller or its applicable
Affiliate to continue such use specifically identified in such Licensing Notice
and such license shall take effect as of the Closing Date on such terms as may
be mutually agreed by the parties in writing during such thirty (30) days (or
any mutually agreed extension thereof), provided that Purchaser shall have no
obligation to cooperate with Seller with respect to any license for use outside
the Seller Field of Use. The rights granted pursuant to this Section 5.16(b) are
collectively referred to herein as the “Business Intellectual Property License.”

(c) Without limiting Section 5.16(a) or Section 5.16(b), each licensee and its
Affiliates (including, in the case of Purchaser, the Purchased Companies) shall
have the full and unconditional right with respect to the licensed Intellectual
Property covered by such license described in Section 5.16(a) or
Section 5.16(b), as applicable, solely in the field of use covered by such
license, to (i) alter or modify the licensed Intellectual Property (including
the source code thereof for Software), (ii) prepare derivative works,
(iii) duplicate or reproduce the licensed Intellectual Property and
(iv) distribute the licensed Intellectual Property among licensee and its
Affiliates (including, in the case of Purchaser, the Purchased Companies). Such
licensee and its Affiliates (including, in the case of Purchaser, the Purchased
Companies) may permit their respective suppliers, contractors, service providers
and consultants to exercise any or all of the rights and licenses granted under
the Retained Intellectual Property License or the Business Intellectual Property
License, as applicable, solely for the benefit of the licensee or its Affiliates
(including, in the case of Purchaser, the Purchased Companies), as applicable.
Furthermore, although Retained Business Products do not include Business
Products, subject to Section 5.14(b), the Business Intellectual Property License
will permit Seller and its Affiliates to incorporate Business Products purchased
from Purchaser or its Affiliates (including the Purchased Companies) into
Retained Business Products (subject to the terms and conditions of such
purchases).

(d) In the event that one or more third parties purchases or acquires (whether
by way of merger, asset acquisition, share exchange, consolidation, business
combination, consolidation or similar transaction or otherwise) any of
Purchaser’s or Seller’s segments, divisions, business or assets (an “Acquiring
Party”), Purchaser and its Affiliates or Seller and its Affiliates, as
applicable, may assign or sublicense to such Acquiring Party and its Affiliates
all or a portion of the Retained Intellectual Property License or the Business
Intellectual Property License, as applicable, related or applicable to such
segments, divisions, business or assets.

(e) The Business Intellectual Property License and the Retained Intellectual
Property License shall each be binding on assignees and transferees of any of
the Business Intellectual Property or the Retained Intellectual Property
License, as applicable.

Section 5.17 Environmental Permits. Within thirty (30) days of the date of this
Agreement, Seller shall provide Purchaser with a list of all permits and other
governmental authorizations, consents, approvals or licenses required under any
Environmental Law with

 

-72-



--------------------------------------------------------------------------------

respect to the Business, the Purchased Assets or the other assets and businesses
of any Purchased Entity or any Subsidiary of any Purchased Entity (the
“Environmental Permits”). The list shall identify the type of permit, the permit
number, the facility holding the permit and a summary of the requirements to
transfer the permit or have it reissued to the Purchaser or its designated
Affiliate. Purchaser and Seller shall then cooperate to develop and execute a
plan to effectuate the transfer and/or reissuance of the Environmental Permits
in accordance with Section 5.1.

Section 5.18 Product Warranty. From and after the Closing, Purchaser shall be
responsible for the administration and management of all requests relating to
product warranty claims by customers of the Business that are Retained
Liabilities (each, a “Warranty Claim”). In connection with the foregoing,
Purchaser will promptly notify Seller in writing of any request relating to a
Warranty Claim. Within forty-five (45) days after receipt of such notification
or if Seller shall otherwise directly receive a Warranty Claim, Seller may
request that Purchaser repair or replace the products subject to the Warranty
Claim, upon the terms and conditions, including pricing, to be mutually agreed
by Purchaser and Seller. If Seller does not respond in writing to Purchaser
within forty-five (45) days after receipt of notification of a Warranty Claim or
denies liability for a Warranty Claim, Purchaser may determine to honor or deny
such claim without prejudicing any of its rights or obligations hereunder.
Purchaser and Seller agree to make available for inspection upon reasonable
notice all records relating to the need for such work, the cost of performing
such work and the applicability of Seller’s warranties to any Warranty Claim.
Purchaser shall provide Seller with all scientific and engineering assistance,
including access to Purchaser’s scientific and engineering employees at no cost
to Seller, as may be reasonably requested by Seller to evaluate each Warranty
Claim.

Section 5.19 Further Assurances. From and after the Closing, each party shall,
and shall cause its Affiliates, as applicable, to, provide all cooperation
reasonably requested by the other party in order to effectuate the transactions
contemplated by this Agreement and the other Transaction Documents and to
establish, perfect, defend, or enforce its rights in or to the Purchased Assets,
Purchased Companies and Subsidiaries of the Purchased Companies by executing
further consistent assignments, transfers and releases, and causing its
Representatives to provide good faith testimony by affidavit, declaration, and
in person. Each party will reimburse the other party for any reasonable
out-of-pocket expenses incurred by the other party in causing the other party’s
Representatives to provide the cooperation described in the prior sentence.
After the Closing, Seller shall, and shall cause its Affiliates and their
respective Representatives to, refer all customer inquiries relating to the
Business, the Purchased Assets, the Purchased Companies or the Subsidiaries of
the Purchased Companies to Purchaser.

Section 5.20 Lease Agreement. From the date hereof until the Closing Date,
Seller and Purchaser shall use reasonable best efforts to negotiate, execute (or
cause their applicable Affiliates to execute) and deliver a lease agreement in a
form reasonably acceptable to both parties pursuant to which Seller or its
applicable Affiliates shall agree to lease a portion of Seller’s facility
located at 915 East 32nd Street, Holland, Michigan 49423, United States (such
lease, the “Lease Agreement” and such facility, the “Holland Facility”), which
Lease Agreement shall contain the terms set forth in Exhibit G and other such
terms as may be mutually agreed by Seller and Purchaser. If the Lease Agreement
is not executed and delivered at or prior to the Closing, each party shall
continue to use its reasonable best efforts after the Closing to negotiate,
execute (or cause their applicable Affiliates to execute) and deliver the Lease
Agreement as soon

 

-73-



--------------------------------------------------------------------------------

as commercially practicable after the Closing, and during any such time after
the Closing and before the execution and delivery of the Lease Agreement, Seller
shall provide Purchaser with the benefits and use of the portion of the Holland
Facility described in Exhibit G pursuant to an arrangement reasonably acceptable
to both Seller and Purchaser that is consistent with the terms set forth in
Exhibit G.

Section 5.21 Tangible Personal Property Matters. Section 2.4(e) of the Seller
Disclosure Schedule describes the Tangible Personal Property that, to the
Knowledge of Seller as of the date hereof, constitutes the Tangible Personal
Property exclusively used or held exclusively for use in the operation of the
Business and that is not located on the premises of any Owned Real Property or
Transferred Leased Property. During the Specified Schedules Update Period,
Seller and Purchaser shall negotiate in good faith to update Section 2.4(e) of
the Seller Disclosure Schedules to reflect Tangible Personal Property located at
Seller’s or its Affiliates’ facilities set forth on Section 5.21 of the Seller
Disclosure Schedules that is exclusively used or held exclusively for use in the
operation of the Business. If, following the Closing, either party identifies
any Tangible Personal Property located at a facility set forth on Section 5.21
of the Seller Disclosure Schedules that is exclusively used or held exclusively
for use in the operation of the Business and was not included in the Purchased
Assets, the parties shall each designate one (1) individual to negotiate in good
faith to determine whether such Tangible Personal Property should be transferred
to Purchaser (or its applicable Affiliate).

Section 5.22 Purchased Ventures. Between the date hereof and the Closing Date,
the parties will use commercially reasonable efforts to obtain the consent of
(a) Pricol Limited to (i) the purchase by Purchaser or its designated Affiliate
of all of the Purchased Venture Interests in Johnson Controls Pricol Pune
Limited (the “Pricol Venture”) and (ii) the amendment of the Joint Venture
Agreement, dated as of December 26, 2011, by and among Johnson Controls
Enterprise Limited, Pricol Limited and the Pricol Venture on the terms and
conditions set forth on Section 5.22(a) of the Seller Disclosure Schedules and
(b) each owner of Purchased Venture Interests of any other Purchased Venture to
(i) the purchase by Purchaser or its designated Affiliate of all of the
Purchased Venture Interests in such Purchased Venture and (ii) the amendment of
the Contracts set forth on Section 5.22(b) of the Seller Disclosure Schedules to
which such owner of Purchased Venture Interests or its Affiliate is a party on
the terms and conditions set forth on Section 5.22(b) of the Seller Disclosure
Schedules with respect to such Contracts (a “Venture Consent”). To the extent
that the parties are unable to obtain a Venture Consent with respect to the
Pricol Venture or the other Purchased Non-Consolidated Venture prior to the
Closing Date, (A) the Purchased Venture Interests with respect to the Pricol
Venture or such other Purchased Non-Consolidated Venture will be deemed an
Excluded Asset, (B) Section 2.4(a)(ii) of the Seller Disclosure Schedules shall
be updated to remove the Pricol Venture or such other Purchased Non-Consolidated
Venture, (C) all Contracts between Seller or its Affiliates and the Pricol
Venture or such other Purchased Non-Consolidated Venture will be deemed Excluded
Assets and Section 2.4(b) of the Seller Disclosure Schedules shall be updated to
remove any Contracts relating to the Pricol Venture or such other Purchased
Non-Consolidated Venture, as applicable, and (D) solely in the case of the
Pricol Venture, Seller shall remit to Purchaser fifty percent (50%) of the cash
proceeds (net of any Taxes, costs and expenses) received by Seller in respect of
the Pricol Venture, including by way of dividends, sale or otherwise, (E),
solely in the case of the Pricol Venture, Purchaser shall grant to Seller a
non-exclusive, non-transferable, royalty-free license, solely in the Republic of
India, under the terms set forth in the term sheet attached hereto

 

-74-



--------------------------------------------------------------------------------

as Exhibit H, to the Business Intellectual Property listed in Annex 1 to
Exhibit H, for the sole purpose of sublicensing to the Pricol Venture, and
(F) Purchaser and Seller shall, between the date hereof and the Closing Date,
use commercially reasonable efforts to execute and deliver a license agreement
memorializing the terms set forth on the term sheet attached hereto as Exhibit H
and containing such other terms as the parties may mutually agree (the “Pricol
JV License Agreement”). In the event that the consent of any of the Purchased
Non-Consolidated Ventures set forth on Section 5.22(c) of the Seller Disclosure
Schedules shall not be obtained and the applicable Purchased Venture Interests
related thereto shall be an Excluded Asset, then the Purchase Price shall be
reduced by the amount set forth on Section 5.22(c) of the Seller Disclosure
Schedules with respect to the Purchased Non-Consolidated Venture for which the
consent shall not have been obtained.

Section 5.23 Transition Services Agreement and Supply Agreement. Between the
date hereof and the Closing Date, the parties will work together in good faith
to finalize the schedules attached to the Transition Services Agreement and the
Supply Agreement, forms of which are attached hereto as Exhibits B and A,
respectively.

Section 5.24 Purchased Entities Cash. Seller shall use commercially reasonable
efforts to satisfy the condition set forth in Section 7.2(e), including by
distributing prior to the Closing any Cash Amounts to Seller, a Seller Entity or
another Affiliate of Seller (other than any Purchased Company).

Section 5.25 China JV Separation. Between the date hereof and the Closing Date,
Seller and its Affiliates shall use commercially reasonable efforts to complete
the legal transfer of the Purchased Assets owned as of the date hereof by the
joint venture set forth on Section 5.25 of the Seller Disclosure Schedules (the
“China JV”), including the Purchased Assets set forth on Section 5.25 of the
Seller Disclosure Schedules, into the PRC Purchased Entity (the “China JV
Separation”). If Seller does not complete the China JV Separation prior to or at
the Closing, then the Purchase Price shall be reduced by the amount set forth on
Section 5.25 of the Seller Disclosure Schedules and such Purchased Assets shall
be retained by the China JV.

Section 5.26 St. Petersburg Agreement. From the date hereof until the Closing
Date, Seller and Purchaser shall work in good faith to negotiate, execute and
deliver (or cause their applicable Affiliates to execute) a contract
manufacturing agreement in a form reasonably acceptable to both parties pursuant
to which Seller or its applicable Affiliate in Russia shall provide to Purchaser
or an Affiliate designated by Purchaser contract manufacturing services out of
Seller’s facility located at Moskovskoye shosse 70, St. Petersburg, Russia
196625 (such agreement, the “St. Petersburg Agreement”), which St. Petersburg
Agreement shall contain the terms set forth in Exhibit I and other such terms as
may be mutually agreed by Seller and Purchaser.

Section 5.27 Open Source. As soon as practicable (and in any event, within one
(1) Business Day) following the date on which each of the conditions set forth
in (i) Section 7.1(a) as it relates to Regulatory Approvals under the HSR Act
only, (ii) Section 7.2(d) as it relates to item 1 of Section 7.2(d) of the
Seller Disclosure Schedules only and (iii) Section 7.2(f) have been satisfied
(or, to the extent permitted, waived by the parties entitled to the benefits
thereof), Seller shall provide to Purchaser a copy of the most recent report
produced by Black Duck to identify

 

-75-



--------------------------------------------------------------------------------

potential open source code in the Software included in the Business Intellectual
Property. Seller and Purchaser shall cooperate between the date of this
Agreement and the Closing Date to (a) discuss Seller’s method of evaluation of
the output of the Black Duck report and to assess any risks raised by the report
and (b) review and discuss Seller’s policies, guidelines, governance and
compliance procedures with respect to use of open source code in the conduct of
the Business.

ARTICLE VI

CERTAIN TAX MATTERS

Section 6.1 Tax Indemnification by Seller. Effective as of and after the Closing
Date, Seller shall pay or cause to be paid, and shall indemnify Purchaser and
its Affiliates (including the Purchased Consolidated Companies and their
respective Subsidiaries after the Closing Date) (collectively, the “Purchaser
Tax Indemnified Parties”) and hold each Purchaser Tax Indemnified Party harmless
from and against (A) any Taxes imposed on a Purchased Consolidated Company or a
Subsidiary of a Purchased Consolidated Company for any Pre-Closing Period;
(B) any Taxes (other than Taxes imposed on any of the Purchased Companies)
imposed with respect to the Purchased Assets, the Assumed Liabilities or the
Business for any Pre-Closing Period (the “Excluded Business Taxes”); (C) any
Taxes (i) of the Seller Entities or any of their respective Affiliates (other
than any Purchased Company) for which any Purchased Company or a Subsidiary of a
Purchased Company is liable under Treasury Regulation Section 1.1502-6 (or under
any similar provision of state, local or foreign Law), or as a transferee or
successor, or (ii) imposed with respect to the Purchased Assets, the Assumed
Liabilities or the Business for any Pre-Closing Period for which Purchaser or
any of its Affiliates are liable by way of secondary liability (Haftungsschuld),
e.g., under sec. 75 of the German Fiscal Code (Abgabenordnung), including, for
the avoidance of doubt, any secondary Liability for such Taxes which are
triggered by the sale or transfer of the German Assets pursuant to this
Agreement; (D) any Liabilities of any Purchased Consolidated Company or any
Subsidiary of any Purchased Consolidated Company pursuant to any agreement
relating to the sharing or allocation of, or indemnification for, Taxes (other
than any credit agreements, leases or commercial agreements) but only if
(i) such agreement was entered into prior to the Closing and (ii) unless such
agreement was not disclosed to Purchaser prior to the date hereof (it being
understood that an agreement shall be treated as having been disclosed only if
such agreement was (x) posted (and made accessible to Purchaser or its
Representatives) in the electronic data room maintained by Intralinks on behalf
of Seller under the title “Project Nina” as of 11:59 p.m. Eastern Time as of the
date prior to the date of this Agreement or made available as of such time to
Purchaser or its Representatives in a “clean room” established by one of
Seller’s Representatives or (y) included or referenced in the Seller Disclosure
Schedules on the date hereof), such Liability arose prior to the Closing; (E) an
amount equal to the product of (1) thirty-five percent (35%) and (2) any amount
required to be included by Purchaser or any of its Affiliates (including the
Purchased Companies and their respective Subsidiaries after the Closing Date) in
income under Section 951(a) of the Code with respect to a Pre-Closing Period of
a Purchased Company or a Subsidiary of a Purchased Company (determined based on
a “closing of the books”); (F) any Taxes arising out of or resulting from any
breach of any representation or warranty contained in Section 3.14(g) or
Section 3.14(q) or of any covenant or agreement of Seller, the Seller Entities
or any of their Affiliates contained in this Agreement; (G) any Taxes for which
Seller is responsible under Section 6.12; (H) any Taxes required to be withheld
by any Purchaser Tax Indemnified Party with respect to the payment of the
Purchase Price to (or for the benefit of) any Seller Entity

 

-76-



--------------------------------------------------------------------------------

(which Taxes are imposed in lieu of or as a means of collection of income Taxes
imposed on or with respect to such Seller Entity) to the extent not withheld
pursuant to Section 2.13 (other than Taxes described in Section 6.2(G)); (I) any
Taxes arising out of or resulting from the Tax Relief Cancellation described in
Section 3.4 of the Seller Disclosure Schedules; (J) any VAT liabilities
resulting from input VAT corrections pursuant to sec. 15a of the German VAT Act
(Umsatzsteuergesetz)) to the extent they relate to input VAT claimed by the
Seller or any of its Affiliates prior to or on the Closing Date, but only if the
act giving rise to such VAT liability resulting from such input VAT corrections
occurred prior to the Closing; (K) any incremental Taxes imposed upon a taxable
disposition by Purchaser or any of its Affiliates of any PRC Interest as a
result of the failure by the Affiliate of Seller transferring such PRC Interest
pursuant to this Agreement to pay Taxes imposed on it by the PRC upon such
transfer; and (L) any costs and expenses, including reasonable legal fees and
expenses attributable to any item described in clauses (A) to (K); provided,
however, that Seller shall be liable, pursuant to this Section 6.1, for Taxes of
any Purchased Consolidated Venture or Subsidiary of a Purchased Consolidated
Venture only to the extent of Seller’s, the relevant Seller Entity’s, or the
relevant Purchaser Tax Indemnified Party’s, as applicable, allocable share of
such Taxes at the relevant time, as determined by reference to such Person’s
direct or indirect ownership interest, at the relevant time, in such Purchased
Consolidated Venture or such Subsidiary of a Purchased Consolidated Venture.

Section 6.2 Tax Indemnification by Purchaser. Effective as of and after the
Closing Date, Purchaser shall pay or cause to be paid, and shall indemnify
Seller and its Affiliates (collectively, the “Seller Tax Indemnified Parties”)
and hold each Seller Tax Indemnified Party harmless from and against (A) any
Taxes imposed on a Purchased Consolidated Company or a Subsidiary of a Purchased
Consolidated Company for any Post-Closing Period; (B) any Taxes imposed with
respect to the Purchased Assets, the Assumed Liabilities or the Business (other
than Taxes imposed on any of the Purchased Companies or any Subsidiary of any
Purchased Company) for any Post-Closing Period; (C) any Taxes arising from any
action or transaction by Purchaser, the Purchased Consolidated Companies or
their respective Subsidiaries outside of the ordinary course of business on the
Closing Date after the Closing; (D) any Taxes arising out of or resulting from
any breach of any covenant or agreement of Purchaser contained in this
Agreement; (E) an amount equal to the product of (1) thirty-five percent
(35%) and (2) the amount equal to the excess, if any, of (x) any amount required
to be included by Seller or any of its Affiliates in income under Section 951(a)
of the Code with respect to a Purchased Company or a Subsidiary of a Purchased
Company for the tax year of Seller or such Affiliate that includes the Closing
Date, over (y) the amount that would have been required to be included by Seller
or any of its Affiliates in income under Section 951(a) of the Code with respect
to such Purchased Company or such Subsidiary of a Purchased Company for the tax
year of Seller or such Affiliate that includes the Closing Date had the taxable
year of such Purchased Company or such Subsidiary of a Purchased Company ended
on the Closing Date; (F) any Taxes for which Purchaser is responsible under
Section 6.12; (G) any incremental amount of deduction or withholding required
under any applicable Law with respect to the payment of the Purchase Price by
Purchaser, any of its Affiliates or any of their respective assignees (or any
assignee of any such assignee) to the extent such incremental amount of
deduction or withholding arises out of, results from or relates to any of the
Purchased Assets being acquired (or any of the Assumed Liabilities being
assumed) by (x) an Affiliate of Purchaser or (y) any assignee of Purchaser, any
of its Affiliates or any of their respective assignees pursuant to Section 10.2,
in each case, that is

 

-77-



--------------------------------------------------------------------------------

neither (I) a tax resident of the same jurisdiction of which the Seller Entity
transferring such Purchased Assets (or assigning such Assumed Liabilities) is a
tax resident nor (II) a tax resident of Hungary or the United States (including
any such deduction or withholding applicable to (or additional Taxes imposed
with respect to) additional sums payable by Purchaser pursuant to this clause
(G)); and (H) any costs and expenses, including reasonable legal fees and
expenses, attributable to any item described in clauses (A) to (G); provided,
however, that Purchaser shall be liable, pursuant to this Section 6.2, for Taxes
of any Purchased Consolidated Venture or Subsidiary of a Purchased Consolidated
Venture only to the extent of Purchaser’s or the relevant Seller Tax Indemnified
Party’s, as applicable, allocable share of such Taxes at the relevant time, as
determined by reference to such Person’s direct or indirect ownership interest,
at the relevant time, in such Purchased Consolidated Venture or such Subsidiary
of a Purchased Consolidated Venture.

Section 6.3 Straddle Periods. To the extent permitted or required by applicable
Law, the taxable year of each of the Purchased Companies and their respective
Subsidiaries that includes the Closing Date shall be treated as closing on (and
including) the Closing Date. To the extent such treatment is not permitted or
required by applicable Law, for purposes of this Agreement, in the case of any
Straddle Period, (i) Property Taxes allocable to the Pre-Closing Period shall be
equal to the amount of such Property Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of calendar days
during the Straddle Period that are in the Pre-Closing Period and the
denominator of which is the number of calendar days in the entire Straddle
Period, and (ii) Taxes (other than Property Taxes) allocable to the Pre-Closing
Period shall be computed as if such taxable period ended as of the end of the
day on which the Closing occurs; provided that exemptions, allowances or
deductions that are calculated on an annual basis (including, but not limited
to, depreciation and amortization deductions) shall be allocated between the
period ending on the Closing Date and the period beginning after the Closing
Date in proportion to the number of days in each period.

Section 6.4 Tax Returns.

(a) Seller shall prepare or shall cause to be prepared (i) any combined,
consolidated or unitary Tax Return that includes Seller or any of its Affiliates
(other than the Purchased Companies or their respective Subsidiaries), on the
one hand, and any of the Purchased Companies or their respective Subsidiaries,
on the other hand (a “Combined Tax Return”), and (ii) any Tax Return (other than
any Combined Tax Return) that is required to be filed by or with respect to any
of the Purchased Entities or any of their Subsidiaries or, to the extent within
the power of Seller or any of its Affiliates (other than solely the Purchased
Ventures or their Subsidiaries) using commercially reasonable efforts, any of
the Purchased Consolidated Ventures or any of their Subsidiaries, for any
taxable period that ends on or before the Closing Date (a “Pre-Closing Separate
Tax Return”). Seller shall prepare or cause to be prepared all Pre-Closing
Separate Tax Returns in a manner consistent with past practices of the Purchased
Consolidated Companies and their Subsidiaries, as applicable, except to the
extent that Seller or the relevant Purchased Consolidated Company or Subsidiary
of a Purchased Consolidated Company determines in good faith that there is not
at least “substantial authority,” within the meaning of Section 6662(d)(2)(B)(i)
of the Code, for a particular position. Seller shall timely file or cause to be
timely filed any Combined Tax Return and any Pre-Closing Separate Tax Return
that is required to be filed on or before the Closing Date (taking into account
any

 

-78-



--------------------------------------------------------------------------------

extensions). Seller shall deliver, or cause to be delivered, to Purchaser all
Pre-Closing Separate Tax Returns that are required to be filed after the Closing
Date at least fifteen (15) days prior to the due date for filing such Tax
Returns (taking into account any extensions). Purchaser shall timely file or
cause to be timely filed such Tax Returns other than any Tax Return with respect
to which Purchaser reasonably determines that such Tax Return reflects a
position with respect to a material item for which there is no reasonable basis.
In such case, Purchaser shall promptly notify the Seller in writing and
Purchaser and Seller shall negotiate in good faith to reach agreement on any
disputed items. If Purchaser and Seller are unable to reach such agreement, any
remaining dispute shall be resolved by the Independent Accounting Firm as
promptly as practicable, and Purchaser shall or shall cause to be filed a Tax
Return that reflects the resolution of such disputed item (as agreed by the
parties or as determined by the Independent Accounting Firm). Except as
otherwise required by applicable Law, Purchaser shall not amend or revoke any
Combined Tax Return or any Pre-Closing Separate Tax Return (or any notification
or election relating thereto) without the prior written consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed. Purchaser
shall promptly provide (or cause to be provided) to Seller any information
reasonably requested by Seller to facilitate the preparation and filing of any
Tax Returns described in this Section 6.4(a) and Purchaser shall use
commercially reasonable efforts to prepare (or cause to be prepared) such
information in a manner and on a timeline requested by Seller, which information
and timeline shall be consistent with the past practice of the Purchased
Consolidated Companies or their respective Subsidiaries, as applicable.

(b) Except for any Tax Return required to be prepared or caused to be prepared
by Seller pursuant to Section 6.4(a), Purchaser shall prepare and timely file or
cause to be prepared and timely filed all Tax Returns required to be filed by or
with respect to the Purchased Entities or any of their Subsidiaries, and, to the
extent within the power of Purchaser or any of its Affiliates (other than solely
the Purchased Ventures or their Subsidiaries) using commercially reasonable
efforts, the Purchased Consolidated Ventures or any of their Subsidiaries. In
the case of any such Tax Return for a Straddle Period (a “Straddle Period
Separate Tax Return”), Purchaser shall prepare or cause to be prepared such Tax
Return in a manner consistent with past practices of the Purchased Consolidated
Companies and their Subsidiaries, as applicable, except to the extent that
Purchaser or the relevant Purchased Consolidated Company or Subsidiary of a
Purchased Consolidated Company determines in good faith that there is not at
least “substantial authority,” within the meaning of Section 6662(d)(2)(B)(i) of
the Code, for a particular position. Purchaser shall deliver to Seller for its
review and comment a copy of each such Straddle Period Separate Tax Return at
least thirty (30) days prior to the due date thereof (taking into account any
extensions). Purchaser shall revise such Straddle Period Separate Tax Return to
reflect any reasonable comments received from Seller not later than fifteen
(15) days before the due date thereof (taking into account any extensions);
provided, however, that Purchaser shall not be required to reflect any comments
received from Seller that are not consistent with past practices of the
Purchased Consolidated Companies or their Subsidiaries, as applicable, or for
which Seller or the relevant Purchased Consolidated Company or Subsidiary of a
Purchased Consolidated Company determines in good faith that there is not at
least “substantial authority,” within the meaning of Section 6662(d)(2)(B)(i) of
the Code, for the particular position requested by Seller. In such case,
Purchaser shall promptly notify the Seller in writing and Purchaser and Seller
shall negotiate in good faith to reach agreement on any disputed items. If
Purchaser and Seller are unable to reach

 

-79-



--------------------------------------------------------------------------------

such agreement, any remaining dispute shall be resolved by the Independent
Accounting Firm as promptly as practicable, and Purchaser shall or shall cause
to be filed a Straddle Period Separate Tax Return that reflects the resolution
of such disputed item (as agreed by the parties or as determined by the
Independent Accounting Firm). Purchaser shall not file any Straddle Period
Separate Tax Return without the prior approval of Seller (which approval shall
not be unreasonably withheld, conditioned or delayed) or prior to the resolution
of the Independent Accounting Firm of all disputes with respect to such Straddle
Period Separate Return, as applicable; provided that Purchaser may file or cause
to be filed such a Straddle Period Separate Tax Return to the extent necessary
to avoid the imposition of any penalties for failure to timely file such Tax
Return. If Purchaser files a Straddle Period Separate Tax Return without the
prior written consent of Seller or prior to the resolution of the Independent
Accounting Firm pursuant to the immediately preceding sentence, Purchaser shall
promptly amend or cause to be amended such Straddle Period Separate Tax Return
to reflect any agreement between the parties or the resolution of the
Independent Accounting Firm. Except to the extent required pursuant to the
immediately preceding sentence, Purchaser shall not amend or revoke any Straddle
Period Separate Tax Return (or any notification or election relating thereto)
without the prior written consent of Seller (which consent shall not be
unreasonably withheld, conditioned or delayed). At Seller’s request and expense,
Purchaser shall amend any Straddle Period Separate Tax Return unless such
amendment would have an adverse effect on Purchaser, any Purchased Consolidated
Company or any Affiliate thereof that is material.

Section 6.5 Certain Tax Benefits, Refunds, Credits and Carrybacks.

(a) If Purchaser or any of its Affiliates (including, after the Closing Date,
the Purchased Consolidated Companies or their respective Subsidiaries) realizes
a Tax Benefit in respect of any taxable period (or portion thereof) ending on or
prior to the end of its second taxable year beginning after the taxable year
that includes the Closing Date as a result of any audit adjustment (or
adjustment in any other Tax Proceeding) made with respect to any Tax Item by any
Taxing Authority with respect to Taxes for which Seller is responsible under
Section 6.1, then Purchaser shall pay (or cause to be paid) to Seller the amount
of such Tax Benefit within fifteen (15) days of the later of the filing of the
Tax Return in which such Tax Benefit is realized or Purchaser’s receipt of a
written request by Seller for payment of such amount.

(b) Seller shall be entitled to any Tax Benefit arising from any Tax Item
arising in respect of any payment, loss, obligation, liability or Tax that
Seller is responsible for under this Agreement. Purchaser acknowledges and
agrees that neither Purchaser nor any of its Subsidiaries or Affiliates
(including, after the Closing Date, the Purchased Consolidated Companies) shall
claim any such Tax Item on any Tax Return for a Post-Closing Period; provided,
that if any such Tax Item is not permitted by Law to be claimed on a Tax Return
for which Seller has filing responsibility pursuant to Section 6.4(a) and is
permitted by Law to be claimed on a Tax Return for which Purchaser has filing
responsibility pursuant to Section 6.4(b), then Purchaser shall (or shall cause
its relevant Affiliate (including, after the Closing Date, the Purchased
Consolidated Companies) to) claim such Tax Item and pay (or cause to be paid) to
Seller the amount of any such Tax Benefit resulting from such Tax Item that is
realized in respect of any taxable period (or portion thereof) ending on or
prior to the end of the second taxable year of Purchaser or its relevant
Affiliate, as applicable, beginning after the taxable year of such entity that
includes the Closing Date within fifteen (15) days of the later of the filing of
such Tax Return or Purchaser’s receipt of a written request by Seller for
payment of such amount.

 

-80-



--------------------------------------------------------------------------------

(c) If Purchaser or any of its Affiliates (including, after the Closing Date,
the Purchased Consolidated Companies) makes (or causes an Affiliate to make) a
payment to Seller pursuant to Section 6.5(a) or Section 6.5(b) in respect of any
Tax Benefit and, as a result of any audit adjustment (or adjustment in any other
Tax Proceeding) made by any Taxing Authority the amount of such Tax Benefit that
is actually realized by Purchaser or its Affiliates (including, after the
Closing Date, the Purchased Consolidated Companies) is less than such amount
paid to Seller pursuant to Section 6.5(a) or Section 6.5(b), Seller shall pay to
Purchaser an amount equal to the excess of such amount paid (or caused to be
paid) by Purchaser and the amount of such Tax Benefit actually realized by
Purchaser or its Affiliates (including, after the Closing Date, the Purchased
Consolidated Companies) after taking into account such adjustment.

(d) Subject to the following provisions of this Section 6.5(d), the
determination of whether Purchaser or any of its Subsidiaries or Affiliates
(including, after the Closing Date, the Purchased Companies) has realized a Tax
Benefit (and the determination of the amount of any such Tax Benefit) shall be
made by the Purchaser in good faith. Seller shall have no rights to review the
Tax Returns of Purchaser nor any of its Subsidiaries or Affiliates (including,
after the Closing Date, the Purchased Companies) pursuant to Section 6.5(a),
(b), (c) or (d); provided, that Purchaser shall provide Seller with (A) such
supporting documentation and other information reasonably necessary to enable
Seller to verify any determination of Purchaser described in the first sentence
of this Section 6.5(d) (e.g., an electronic spreadsheet or other reasonable
documentation setting forth any such Tax Benefit and the calculation of the
amount of any such Tax Benefit in reasonable detail) or (B) a certification from
the Independent Accounting Firm (the costs of which shall be borne by Purchaser)
as to the Tax Benefits (and the amount of any such Tax Benefit) realized by
Purchaser or any of its Subsidiaries or Affiliates (including, after the Closing
Date, the Purchased Companies) (and the determination set forth in such
certification shall be binding on all parties hereto).

(e) Seller shall be entitled to any refunds or credits of or against any Taxes
for which Seller is responsible under Section 6.1. Purchaser shall be entitled
to any refunds or credits of the Purchased Companies and their Subsidiaries of
or against any Taxes other than refunds or credits to which Seller is entitled
pursuant to the foregoing sentence. Any refunds or credits of Taxes of the
Purchased Consolidated Companies or their Subsidiaries for any Straddle Period
shall be equitably apportioned between Seller and Purchaser in accordance with
the principles set forth in Section 6.3. Each party shall pay, or cause its
Affiliates to pay, to the party entitled to a refund or credit of Taxes under
this Section 6.5(e), the amount of such refund or credit (including any interest
paid thereon and net of any Taxes to the entity receiving such refund or credit
in respect of the receipt or accrual of such refund or credit) in readily
available funds within fifteen (15) days of the actual receipt of the refund or
credit or the application of such refund or credit against amounts otherwise
payable. For the avoidance of doubt, in the case of any refund or credit of
Taxes imposed on or with respect to any Purchased Consolidated Venture or
Subsidiary of a Purchased Consolidated Venture, this Section 6.5(e) shall apply
only with respect to the allocable share of such refund or credit, as determined
by reference to the relevant Person’s direct or indirect ownership interest, at
the relevant time, in such Purchased Consolidated Venture or Subsidiary thereof.

 

-81-



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary in this Agreement, Purchaser shall
be entitled to any refunds or credits of or against any Taxes for which
Purchaser is responsible under Section 6.2(G). Seller acknowledges and agrees
that Seller will (and will cause its Affiliates to) claim any refund or credit
of such Taxes on the applicable Tax Return of Seller or its Affiliates or Tax
Return for which Seller has filing responsibility pursuant to Section 6.4(a) and
otherwise will use its reasonable best efforts to obtain any such refund or
credit of Taxes to the extent permitted by applicable Law. Seller shall pay (or
cause to be paid) to Purchaser the amount of any such refund or credit
(including any interest paid thereon and net of any Taxes to the entity
receiving such refund or credit in respect of the receipt or accrual of such
refund or credit) within fifteen (15) days of the actual receipt of such refund
or credit or the application of such refund or credit against amounts otherwise
payable.

(g) Purchaser shall cause the Purchased Entities to carry forward, where
permitted by applicable Law, any item of loss, deduction or credit which arises
in any taxable period ending after the Closing Date into any taxable period
beginning after the Closing Date.

(h) For the avoidance of doubt, this Section 6.5 shall not apply to (i) any
credit or refund of VAT (including any input VAT (Vorsteuer)) in connection with
the sale, transfer or acquisition of the Purchased Assets, the Assumed
Liabilities or any portion of the Business conducted by the Purchased
Consolidated Companies and governed by Section 6.12 or (ii) any increase of the
Tax basis in the Purchased Assets as a result of the acquisition of the
Purchased Assets.

Section 6.6 Tax Contests.

(a) If any Taxing Authority asserts a Tax Claim, then the party to this
Agreement first receiving notice of such Tax Claim promptly shall provide
written notice thereof to the other party or parties to this Agreement;
provided, however, that the failure of such party to give such prompt notice
shall not relieve the other party of any of its obligations under this Article
VI, except to the extent that the other party is prejudiced by such failure (as
determined by a court of competent jurisdiction). Such notice shall specify in
reasonable detail the basis for such Tax Claim and shall include a copy of the
relevant portion of any correspondence received from the Taxing Authority.

(b) Seller shall have the exclusive right to control any Tax Proceeding of or
with respect to any of the Purchased Entities or any of their Subsidiaries and,
to the extent within the power of Seller, the Purchaser or any of their
Affiliates using commercially reasonable efforts, any of the Purchased
Consolidated Ventures or any of their Subsidiaries, for any taxable period
ending on or before the Closing Date; provided, however, that Seller shall not
settle, compromise or abandon any such Tax Proceeding without obtaining the
prior written consent of Purchaser (which consent shall not be unreasonably
withheld, conditioned or delayed) if such settlement, compromise or abandonment
would have a material adverse impact on Purchaser or any of its Affiliates
(including the Purchased Consolidated Companies and their Subsidiaries) for any
Post-Closing Period. Seller may elect in writing not to control any Tax
Proceeding that Seller otherwise has the right to control pursuant to the
preceding sentence. If Seller makes such election with respect to a Tax
Proceeding, Purchaser shall have the right, but not the obligation, to conduct,
at its own expense, such Tax Proceeding, and the provisions of Section 6.6(c)
shall

 

-82-



--------------------------------------------------------------------------------

apply, mutatis mutandis (substituting all references therein to “the Controlling
Party” with “Purchaser” and all references therein to “the Non-Controlling
Party” with “Seller”), with respect to such Tax Proceeding.

(c) In the case of a Tax Proceeding of or with respect to (A) any of the
Purchased Entities or any of their Subsidiaries and, to the extent within the
power of Seller, the Purchaser or any of their Affiliates using commercially
reasonable efforts, any of the Purchased Consolidated Ventures or any of their
Subsidiaries for any Straddle Period (other than a Tax Proceeding described in
Section 6.6(d)) or (B) Taxes that are Excluded Business Taxes and Taxes that are
not Excluded Business Taxes, in each case, other than Taxes imposed on any of
the Purchased Companies or any of their Subsidiaries (and such Tax Proceeding
for Taxes that are Excluded Business Taxes is not separable from such Tax
Proceeding for Taxes that are not Excluded Business Taxes), the Controlling
Party shall have the right and obligation to conduct, at its own expense, such
Tax Proceeding; provided, however, that (i) the Controlling Party shall provide
the Non-Controlling Party with a timely and reasonably detailed account of each
stage of such Tax Proceeding, (ii) the Controlling Party shall reasonably
consult with the Non-Controlling Party before taking any significant action in
connection with such Tax Proceeding, (iii) the Controlling Party shall
reasonably consult with the Non-Controlling Party and offer the Non-Controlling
Party an opportunity to comment before submitting any written materials prepared
or furnished in connection with such Tax Proceeding, (iv) the Controlling Party
shall defend such Tax Proceeding diligently and in good faith as if it were the
only party in interest in connection with such Tax Proceeding, and (v) the
Controlling Party shall not settle, compromise or abandon any such Tax
Proceeding without obtaining the prior written consent of the Non-Controlling
Party, which consent shall not be unreasonably withheld, conditioned or delayed;
provided, further, that the foregoing shall apply with respect to a Tax
Proceeding of or with respect to a Purchased Venture or Subsidiary of a
Purchased Venture only to the extent within the power of Seller, the Purchaser
or any of their Affiliates using commercially reasonable efforts. For purposes
of this Agreement, “Controlling Party” shall mean Seller if Seller and its
Affiliates are reasonably expected to bear the greater Tax liability in
connection with such Tax Proceeding, or Purchaser if Purchaser and its
Affiliates are reasonably expected to bear the greater Tax liability in
connection with such Tax Proceeding; and “Non-Controlling Party” means whichever
of Seller or Purchaser is not the Controlling Party with respect to such Tax
Proceeding.

(d) Notwithstanding anything to the contrary in this Agreement, Seller shall
have the exclusive right to control in all respects, and neither Purchaser nor
any of its Affiliates shall be entitled to participate in, any Tax Proceeding
with respect to (i) any Tax Return of Seller or any of its Subsidiaries (other
than the Purchased Companies or their Subsidiaries) other than any Tax
Proceeding described in Section 6.6(c)(B); and (ii) any Tax Return of a
consolidated, combined or unitary group that includes Seller or any of its
Subsidiaries (including any Combined Tax Return); provided, however, that if any
settlement, compromise or abandonment of a Tax Proceeding with respect to a
Combined Return would have a material adverse impact on Purchaser or any of its
Affiliates (including the Purchased Companies and their Subsidiaries) for any
Post-Closing Period, Seller shall obtain the prior written consent of Purchaser
(which consent will not be unreasonably withheld, conditioned or delayed) before
any such settlement, compromise or abandonment.

 

-83-



--------------------------------------------------------------------------------

Section 6.7 Cooperation and Exchange of Information.

(a) Each party to this Agreement shall, and shall cause its Affiliates to,
provide to the other party to this Agreement such cooperation, documentation and
information as either of them reasonably may request in (i) filing any Tax
Return, amended Tax Return or claim for refund, (ii) determining a liability for
Taxes or an indemnity obligation under this Article VI or a right to refund of
Taxes, or (iii) conducting any Tax Proceeding. Such cooperation and information
shall include reasonably providing copies of all relevant portions of relevant
Tax Returns, together with all relevant portions of relevant accompanying
schedules and supporting documentation, relevant documents relating to rulings
or other determinations by Taxing Authorities and relevant records concerning
the ownership and Tax basis of property and other information (including
transfer pricing documentation), which any such party may possess. Each party
shall make its employees reasonably available on a mutually convenient basis at
its cost to provide an explanation of any documents or information so provided.

(b) Each party to this Agreement shall retain all Tax Returns, schedules and
work papers, and all material records and other documents relating to Tax
matters, of the Purchased Companies and their Subsidiaries for their respective
Tax periods beginning on or before the Closing Date until the later of (x) the
expiration of the statute of limitations for the Tax periods to which the Tax
Returns and other documents relate, or (y) five (5) years following the due date
(without extension) for such Tax Returns. Thereafter, the party holding such Tax
Returns or other documents may dispose of them unless the other party first
provides written notice that it intends to take possession of such Tax Returns
and other documents at its own expense.

Section 6.8 Tax Sharing Agreements; Powers of Attorney.

(a) To the extent relating to the Purchased Entities or any of their
Subsidiaries and, to the extent within the power of Seller or its Affiliates
using commercially reasonable efforts, any of the Purchased Consolidated
Ventures or any of their Subsidiaries, Seller shall terminate or cause to be
terminated, on or before the Closing Date, all Tax sharing agreements or
arrangements (other than this Agreement), if any, to which any of the Purchased
Consolidated Companies or any of their Subsidiaries, on the one hand, and Seller
or any of its Subsidiaries (other than the Purchased Consolidated Companies and
any of their Subsidiaries), on the other hand, are parties, and neither Seller
nor any of its Affiliates nor any of the Purchased Consolidated Companies or
their respective Subsidiaries shall have any rights or obligations thereunder
after the Closing.

(b) At least twenty (20) days prior to the Closing, Seller shall provide
Purchaser with a list of all the effective powers of attorney granted by any of
the Purchased Consolidated Companies and any Subsidiary thereof (other than
powers of attorney solely relating to the preparation and filing of Tax
Returns), and Seller shall cause to be terminated prior to the Closing any such
powers of attorney granted by the Purchased Entities or any of their
Subsidiaries and, to the extent within the power of Seller or its Affiliates
using commercially reasonable efforts, any of the Purchased Consolidated
Ventures or any of their Subsidiaries, as Purchaser may direct in writing at
least ten (10) days prior to the Closing.

 

-84-



--------------------------------------------------------------------------------

Section 6.9 Tax Treatment of Payments. Except to the extent otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any similar provision of state, local or foreign Law), Seller, Purchaser,
the Purchased Companies and their respective Subsidiaries and their respective
Affiliates shall treat any and all payments under this Article VI, Section 2.10,
and Article IX as an adjustment to the purchase price for Tax purposes.

Section 6.10 Certain Tax Elections. Except as otherwise required by applicable
Law, Purchaser shall not, and shall cause its Affiliates (including the
Purchased Companies) not to make any election with respect to (including any
election pursuant to Treasury Regulation Section 301.7701-3), or change any
method of tax accounting or any tax accounting period of, any Purchased Company
or any Subsidiary thereof, which election or change would be effective on or
prior to the Closing Date.

Section 6.11 Additional Post-Closing Tax Covenant. With respect to any of the
Purchased Companies or any of their Subsidiaries listed on Section 6.11 of the
Seller Disclosure Schedules, from the date of the Closing through the end of the
taxable period of such entity that includes the Closing Date, Purchaser shall
not, and shall cause its Affiliates (including the Purchased Entities or any of
their Subsidiaries and, to the extent within the power of Purchaser or any of
its Affiliates using commercially reasonable efforts, any of the Purchased
Consolidated Ventures or any of their Subsidiaries) not to, enter into any
extraordinary transaction with respect to such Purchased Companies or otherwise
take any action or enter into any transaction outside of the ordinary course of
business and consistent with past practice that would be considered under the
Code to constitute the payment of an actual or deemed dividend by such Purchased
Company, including pursuant to Section 304 of the Code, or that would otherwise
result in a diminution of foreign tax credits that, absent such transaction may
be claimed by Seller or any of its Affiliates.

Section 6.12 Transfer Taxes; VAT.

(a) Notwithstanding anything to the contrary in this Agreement, each of Seller
and Purchaser shall pay, when due, and be responsible for, fifty percent
(50%) of any sales, use, transfer (including real estate transfer), documentary,
stamp or similar Taxes (other than VAT) and related fees imposed on or payable
with respect to the purchase and sale of the Purchased Assets pursuant to this
Agreement (“Transfer Taxes”). The party responsible under applicable Law for
filing the Tax Returns with respect to such Transfer Taxes shall prepare and
timely file such Tax Returns and promptly provide a copy of such Tax Return to
the other party. Seller and Purchaser shall, and shall cause their respective
Affiliates to, cooperate to timely prepare and file any Tax Returns or other
filings relating to such Transfer Taxes, including any claim for exemption or
exclusion from the application or imposition of any Transfer Taxes.

(b) VAT, Generally.

(i) The amount of any payment for a supply of goods or for services or the value
of any supply made or deemed to be made by Seller or any of the Seller Entities
pursuant to this Agreement or pursuant to any other agreement that is intended
to effect the transfer of assets and liabilities pursuant to this Agreement
(including any assignment and bill of sale, assumption agreement, real estate
deed, or other instrument of conveyance) shall be

 

-85-



--------------------------------------------------------------------------------

exclusive of any such VAT properly chargeable on the supply, and the amount of
such VAT shall be paid by the recipient of such supply in addition to any
payment due under this Agreement at the time that a proper VAT invoice is
issued, except in the case of Mexican VAT and German VAT (which shall be
governed exclusively by Section 6.12(b)(ii), (b)(iii), (c) and (d)). The parties
agree to use their reasonable best efforts under the terms of applicable VAT
Laws to carry out the transactions contemplated under this Agreement in the most
efficient way to reduce or mitigate the imposition or payment of any VAT, except
in the case of Mexican VAT and German VAT (which shall be governed exclusively
by Section 6.12(b)(ii), (b)(iii), (c) and (d)).

(ii) If Mexican VAT or German VAT is required to be paid with respect to the
purchase and sale of the Purchased Assets pursuant to this Agreement, then the
amount of such VAT shall be paid (or caused to be paid) by Purchaser in addition
to any payment due under this Agreement at the time that a proper VAT invoice in
compliance with applicable VAT laws is issued. Purchaser shall and shall cause
its relevant Affiliates (including the Purchased Consolidated Companies after
the Closing) to use reasonable best efforts to pursue all remedies reasonably
available under applicable Law to obtain a refund or credit of such VAT and
shall keep Seller fully informed of such efforts, including by providing to
Seller all relevant documents and other information prepared or submitted to any
Taxing Authority in connection with such efforts. Seller shall pay to Purchaser
fifty percent (50%) of the amount of any such VAT paid (or caused to be paid) by
Purchaser pursuant to the first sentence of this Section 6.12(b)(ii) and for
which Purchaser (or an Affiliate of Purchaser) is not able to obtain a refund or
credit (such amount, the “VAT Leakage”) by the first anniversary of the date on
which such VAT is required to be paid to the relevant Taxing Authority (such
date with respect to any VAT, the “VAT Recovery Outside Date”), unless and to
the extent that such VAT Leakage results from or arises out of (i) Purchaser’s
breach of the covenant set forth in the immediately preceding sentence or
(ii) any action taken or transaction entered into by Purchaser or any of its
Affiliates (including the Purchased Companies) after the Closing (other than any
action required pursuant to this Agreement, including any action referred to in
Section 1.1(c) of the Seller Disclosure Schedules or Section 1.1(g) of the
Seller Disclosure Schedules). Notwithstanding anything to the contrary in this
Agreement, Seller shall be entitled to fifty percent (50%) of any refund or
credit of any VAT in respect of which Seller has made a payment to Purchaser
pursuant to this Section 6.12(b)(ii) or Section 6.12(b)(iii) that is obtained by
Purchaser or any of its Affiliates after the VAT Recovery Outside Date and
Purchaser shall pay to Seller fifty percent (50%) of the amount of any such
refund or credit of VAT (including any interest, and in the case of Mexico, any
inflationary or other additional credits generated under applicable Law, paid
thereon and net of any Taxes to the entity receiving such refund or credit in
respect of the receipt or accrual of such refund or credit) within fifteen
(15) days of the actual receipt of such refund or credit or the application of
such refund or credit against amounts otherwise payable. For purposes of
determining whether Purchaser or any of its Affiliates has obtained a refund or
credit of any Mexican VAT or German VAT that is required to be paid with respect
to the purchase and sale of the Purchased Assets pursuant to this Agreement,
except as otherwise required under applicable Law, VAT refunds and credits shall
be treated as obtained in the order in which the underlying VAT payments were
made. Purchaser shall provide Seller with (A) such supporting documentation and
other information reasonably necessary to enable Seller to verify the amount of
any refunds or credits of any such Mexican VAT or German VAT (e.g., an
electronic spreadsheet or other reasonable documentation setting forth any such
refunds or credits and the

 

-86-



--------------------------------------------------------------------------------

calculation of the amount of any such refunds or credits in reasonable detail)
or (B) a certification from the Independent Accounting Firm (the costs of which
shall be borne by Purchaser) as to the amount of any refunds or credits of any
such Mexican VAT or German VAT (and the determination set forth in such
certification shall be binding on all parties hereto).

(iii) If, as a result of any audit adjustment (or adjustment in any Tax
Proceeding) made by any Mexican or German Taxing Authority, as applicable,
Purchaser or any of its Affiliates is required to repay any portion of any
refund or credit of any Mexican VAT or German VAT paid by Purchaser with respect
to the purchase and sale of the Purchased Assets pursuant to this Agreement,
Seller shall pay to Purchaser fifty percent (50%) of the amount so required to
be repaid; provided, that Seller shall not be required to make any payment
pursuant to this Section 6.12(b)(iii) to the extent the relevant audit
adjustment (or adjustment in any Tax Proceeding) is a result of any action taken
or transaction entered into by Purchaser or any of its Affiliates (including the
Purchased Companies) after the Closing (other than any such action required
pursuant to this Agreement, including any action referred to in Section 1.1(c)
of the Seller Disclosure Schedules or Section 1.1(g) of the Seller Disclosure
Schedules).

(c) Mexican VAT. Considering that the Purchased Assets include goods that were
acquired in Mexican territory or that were permanently imported into Mexico for
customs purposes, as well as goods that were temporarily imported into Mexico
for customs purposes and continue to be under such customs regime using the
Seller’s (or its Affiliate’s) Maquila Program, the parties agree to carry out
all necessary steps in order to ensure that the qualifying transactions
contemplated under this Agreement satisfy the customs scheme known as “virtual
transfers” in accordance with the Mexican Customs Act and the Trade and Customs
Miscellaneous Rules, all as applicable on the Closing Date, including the filing
of one or more export summary or “pedimento” (export customs declaration) by
Seller or its Affiliates as needed and one or more import summary or “pedimento”
(import customs declaration) by Purchaser or its Affiliates, the addition of any
necessary information or notes in the Tax invoices to be issued by Seller or its
Affiliates, and the identification of the number of the Maquila Program of the
Mexican entity to which the relevant Purchased Assets will be physically
delivered or sold in Mexico. If on the Closing Date it is not possible to carry
out a virtual transfer in accordance with the preceding sentence, the parties
agree to use their reasonable best efforts, under the terms of the Mexican
legislation, including the Value Added Tax Act and Customs Act and their
applicable rules, to carry out transactions contemplated under this Agreement in
the most efficient way to reduce or mitigate the amount of Mexican VAT imposed
on the purchase and transfer of the Purchased Assets pursuant to this Agreement.
The parties agree that Purchaser will be responsible for the payment of any
Mexican import duties arising from the purchase and virtual importation of the
Purchased Assets that are being sold and transferred in accordance with this
Agreement, except to the extent such import duties were required to have been
previously paid by Seller or any of its Affiliates upon the prior importation of
such Purchased Assets (for which Seller shall be responsible).

(d) German VAT.

(i) Seller and Purchaser shall (and shall cause their respective Affiliates to)
reasonably cooperate to minimize any German VAT on the purchase and transfer of
the Purchased Assets pursuant to this Agreement; provided, that the parties
shall treat the

 

-87-



--------------------------------------------------------------------------------

purchase and transfer of the Purchased Assets held by a German Seller Entity
immediately prior to the Closing (the “German Assets”) pursuant to this
Agreement (the “German Asset Sale”) as a sale and transfer of a business as a
going concern (Geschäftsveräußerung im Ganzen) within the meaning of Section 1
para. 1a German Value Added Tax Act (Umsatzsteuergesetz) that is not subject to
German VAT (nicht umsatzsteuerbar) solely if and to the extent Seller determines
in good faith that such treatment is required under applicable Law (and if
Seller so determines that such treatment is required, (x) Seller shall promptly
(and at least ten (10) days prior to issuing a VAT invoice reflecting such
determination) notify Purchaser in writing of such determination and (y) the
parties shall (and shall cause their respective Affiliates to) file all Tax
Returns in a manner consistent with such treatment).

(ii) If and to the extent that the German Asset Sale is treated by the parties
pursuant to Section 6.12(d)(i) as a sale and transfer of a business as a going
concern (Geschäftsveräußerung im Ganzen) within the meaning of Section 1 para.
1a German Value Added Tax Act (Umsatzsteuergesetz), Seller shall provide
Purchaser with the relevant information relating to ongoing adjustment periods
according to sec. 15a of the German Value Added Tax Act (Umsatzsteuergesetz) for
the German Assets, in particular: (A) the date of first use of the relevant
German Assets, (B) the details according to claimed input VAT deduction
according to sec. 15 of the German Value Added Tax Act (Umsatzsteuergesetz) and
(C) past corrections according to sec. 15a of the German Value Added Tax Act
(Umsatzsteuergesetz); provided, that Seller shall provide to Purchaser such
supporting documentation with respect to the foregoing reasonably requested by
Purchaser in writing.

(iii) If and to the extent the German Asset Sale is not treated by the parties
pursuant to Section 6.12(d)(i) as, or a competent German Taxing Authority
determines and states in assessment notices or other written notifications that
the German Asset Sale does not constitute, a sale and transfer of a business as
a going concern (Geschäftsveräußerung im Ganzen) within the meaning of Section 1
para. 1a German Value Added Tax Act (Umsatzsteuergesetz), Seller shall confirm
that the respective Seller Entity transferring the German Business (each a
“German Seller Entity”) is, as of the date hereof, an entrepreneur (Unternehmer)
as defined in Section 2 of the German Value Added Tax Act (Umsatzsteuergesetz)
and that the German Asset Sale is part of its entrepreneurial activities.

Section 6.13 Timing of Payments. Any indemnity payment required to be made
pursuant to this Article VI shall be made within ten (10) days after the
indemnified party makes written demand upon the indemnifying party, but in no
case earlier than five (5) days prior to the date on which the relevant Taxes or
other amounts are required to be paid to the applicable Taxing Authority.

Section 6.14 Tax Matters Coordination and Survival. Notwithstanding anything to
the contrary in this Agreement, indemnification with respect to Taxes (other
than Taxes of any Purchased Non-Consolidated Venture or any Subsidiary thereof,
if any) and the procedures relating thereto shall be governed exclusively by
this Article VI and Section 1.1(c) of the Seller Disclosure Schedules, and the
provisions of Article IX shall not apply. The indemnification obligations
contained in this Article VI and the representations and warranties made
pursuant to Section 3.14(g) and Section 3.14(q) shall survive the Closing Date
until sixty (60) days following the expiration of the applicable statutory
periods of limitations (including any extensions or waivers thereof).

 

-88-



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.1 Conditions to Each Party’s Obligations to Close. The respective
obligations of Seller and Purchaser to effect the Closing is subject to the
satisfaction or waiver at or prior to the Closing of the following conditions:

(a) Antitrust Approvals. All Regulatory Approvals or expirations or terminations
of waiting periods (including any extension thereof) required to be obtained or
to have occurred under the HSR Act and under the Antitrust Laws of the
jurisdictions listed on Section 7.1(a) of the Seller Disclosure Schedules prior
to Closing shall have been obtained or shall have occurred.

(b) No Injunctions or Restraints. No injunction or other Judgment issued by any
court of competent jurisdiction or by any Governmental Entity shall have been
entered and remain in effect which prevents the consummation of the Transaction.

(c) Delivery of Acceptance Notice. Seller shall have delivered the Acceptance
Notice to Purchaser.

Section 7.2 Conditions to Obligations of Purchaser to Close. The obligation of
Purchaser to effect the Closing is subject to the satisfaction (or waiver by
Purchaser) at or prior to the Closing of the following additional conditions:

(a) Representations and Warranties. (i) The representations and warranties of
the Seller set forth in Section 3.7(c) (absence of Business Material Adverse
Effect) shall be true and correct as of the Closing Date, (ii) the
representations and warranties of Seller contained in Section 3.3 (Authority;
Execution and Delivery; Enforceability) and Section 3.18 (Brokers) shall be true
and correct in all material respects on and as of the date of this Agreement and
on and as of the Closing Date as if made on and as of the Closing Date and
(iii) each of the other representations and warranties of Seller contained in
Article III of this Agreement shall be true and correct on and as of the date of
this Agreement and on and as of the Closing Date as if made on and as of the
Closing Date, except that (x) in each case of clauses (ii) and (iii),
representations and warranties that are made as of a specific date shall be
tested only on and as of such date, and (y) in the case of clause (iii), where
the failure of such representations and warranties to be true and correct has
not had and would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect (it being understood that, for
purposes of determining the accuracy of such representations and warranties in
the context of clause (iii), all “materiality” and “Business Material Adverse
Effect” qualifications contained in such representations shall be disregarded).

(b) Performance of Obligations of Seller. The covenants and agreements of Seller
to be performed on or before the Closing Date in accordance with this Agreement
shall have been performed in all material respects.

 

-89-



--------------------------------------------------------------------------------

(c) Officer’s Certificate. Purchaser shall have received a certificate, dated as
of the Closing Date and signed on behalf of Seller by an executive officer of
Seller, stating that the conditions specified in Section 7.2(a) and
Section 7.2(b) have been satisfied.

(d) Third Party Consents. All Approvals of the third parties, as set forth on
Section 7.2(d) of the Seller Disclosure Schedules, shall have been obtained.

(e) Cash of Purchased Entities. (i) The Cash Amount as of the Closing of the
French Entity shall be no greater than $30,000,000; (ii) the Cash Amount as of
the Closing of the PRC Purchased Entity shall be no greater than $3,000,000;
(iii) the Cash Amount as of the Closing of each other Purchased Entity shall be
no greater than $20,000,000; and (iv) the aggregate Cash Amount as of the
Closing of all Purchased Entities shall be no greater than $50,000,000.

(f) Restructuring. The conditions set forth on Section 7.2(f) of the Seller
Disclosure Schedules shall have been satisfied.

Section 7.3 Conditions to Obligations of Seller to Close. The obligation of
Seller to effect the Closing is subject to the satisfaction (or waiver by
Seller) at or prior to the Closing of the following additional conditions:

(a) Representations and Warranties. (i) the representations and warranties of
Purchaser contained in Section 4.2 (Authority; Execution and Delivery;
Enforceability) and Section 4.5 (Brokers) shall be true and correct in all
material respects on and as of the date of this Agreement and on and as of the
Closing Date as if made on and as of the Closing Date and (ii) each of the other
representations and warranties of Purchaser contained in Article IV of this
Agreement shall be true and correct on and as of the date of this Agreement and
on and as of the Closing Date as if made on and as of the Closing Date, except
that (x) in each case of clauses (i) and (ii), representations and warranties
that are made as of a specific date shall be tested only on and as of such date,
and (y) in the case of clause (ii), where the failure of such representations
and warranties to be true and correct has not had and would not reasonably be
expected to have, individually or in the aggregate, a Purchaser Material Adverse
Effect (it being understood that, for purposes of determining the accuracy of
such representations and warranties in the context of clause (ii), all
“materiality” and “Purchaser Material Adverse Effect” qualifications contained
in such representations shall be disregarded).

(b) Performance of Obligations of Purchaser. The covenants and agreements of
Purchaser to be performed on or before the Closing Date in accordance with this
Agreement shall have been performed in all material respects.

(c) Officer’s Certificate. Seller shall have received a certificate, dated as of
the Closing Date and signed on behalf of Purchaser by an executive officer of
Purchaser, stating that the conditions specified in Section 7.3(a) and
Section 7.3(b) have been satisfied.

 

-90-



--------------------------------------------------------------------------------

Section 7.4 Frustration of Closing Conditions. Neither Purchaser nor Seller may
rely on the failure of any condition set forth in this Article VII to be
satisfied if such failure was caused by such party’s failure to act in good
faith or to use the efforts to cause the Closing to occur as required by this
Agreement, including Section 5.1.

ARTICLE VIII

TERMINATION; EFFECT OF TERMINATION

Section 8.1 Termination. Anything to the contrary in this Agreement
notwithstanding, this Agreement may be terminated and the Transaction and the
other transactions contemplated by this Agreement abandoned at any time prior to
the Closing:

(a) by mutual written consent of Seller and Purchaser;

(b) by Seller, if (A) any of Purchaser’s representations and warranties
contained in Article IV of this Agreement shall fail to be true and correct or
Purchaser shall have breached or failed to perform in any material respect any
of its covenants or other agreements contained in this Agreement, and such
failure or breach would give rise to the failure of a condition set forth in
Section 7.3(a) or Section 7.3(b) and (B) if curable, such untruth, inaccuracy,
breach or failure to perform has not been cured by the earlier of (i) the date
that is thirty (30) Business Days after the date that Seller has notified
Purchaser of such untruth, inaccuracy, breach or failure to perform and (ii) the
Outside Date; provided that Seller is not then in breach of any of its
representations, warranties, covenants or agreements contained in this Agreement
such that such failure or breach would give rise to the failure of a condition
set forth in Section 7.2(a) or Section 7.2(b);

(c) by Purchaser, if (A) any of Seller’s representations and warranties
contained in Article III of this Agreement shall fail to be true and correct or
Seller shall have breached or failed to perform in any material respect any of
its covenants or other agreements contained in this Agreement, and such failure
or breach would give rise to the failure of a condition set forth in
Section 7.2(a) or Section 7.2(b) and (B) if curable, such untruth, inaccuracy,
breach or failure to perform has not been cured by the earlier of (i) the date
that is thirty (30) Business Days after the date that Purchaser has notified
Seller of such untruth, inaccuracy, breach or failure to perform and (ii) the
Outside Date; provided that Purchaser is not then in breach of any of their
respective representations, warranties, covenants or agreements contained in
this Agreement such that such failure or breach would give rise to the failure
of a condition set forth in Section 7.3(a) or Section 7.3(b);

(d) by Seller or by Purchaser, if the Closing shall not have occurred on or
prior to October 11, 2014; provided, however, that if the conditions set forth
in Section 7.1(a), Section 7.1(b) or Section 7.1(c) have not been satisfied by
such date, either Seller or Purchaser may extend such date to January 11, 2015
(such date, as may be so extended, the “Outside Date”); provided, further, that
the right to terminate this Agreement under this Section 8.1(d) shall not be
available to any party whose failure to perform any material covenant or
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date; or

 

-91-



--------------------------------------------------------------------------------

(e) by Seller or by Purchaser, if an Approval under the HSR Act or the Antitrust
Laws of any of the jurisdictions listed on Section 7.1(a) of the Seller
Disclosure Schedules shall have been denied and such denial shall have become
final and nonappealable or (ii) a permanent injunction or other permanent
Judgment issued by a court of competent jurisdiction shall have become final and
nonappealable, preventing the consummation of the Transaction; provided that the
party seeking to terminate this Agreement pursuant to this Section 8.1(e) shall
have complied with its obligations under Section 5.1.

Section 8.2 Effect of Termination. If this Agreement is terminated and the
Transaction is abandoned as described in Section 8.1, this Agreement shall
become null and void and of no further force and effect, except for the
provisions of Section 5.3, Section 8.1, this Section 8.2, Section 8.3, and
Article X. Nothing in this Section 8.2 shall be deemed to release any party from
any Liability for fraud or any act undertaken by a party with the knowledge that
the taking of such act would, or would reasonably be expected to, cause such
party to breach the terms and provisions of this Agreement.

Section 8.3 Notice of Termination. In the event of termination by Seller or
Purchaser pursuant to Section 8.1, written notice of such termination shall be
given by the terminating party to the other party to this Agreement.

ARTICLE IX

INDEMNIFICATION

Section 9.1 Survival. (a) Except as set forth in Section 6.14, the
representations and warranties of Seller contained in this Agreement shall
survive the Closing until the date that is eighteen (18) months after the
Closing Date; provided, however, that the representations and warranties set
forth in Section 3.3 (Authority; Execution and Delivery; Enforceability),
Section 3.8(a) (Title to Assets) and Section 3.18 (Brokers) (collectively, the
“Seller Fundamental Representations”) shall survive indefinitely. Written notice
of a claim must be given by Purchaser to Seller in accordance with the
provisions hereof prior to the expiration of the applicable representations and
warranties.

(b) The representations and warranties of Purchaser contained in this Agreement
shall survive the Closing until the date that is eighteen (18) months after the
Closing Date; provided, however that the representations and warranties set
forth in Section 4.2 (Authority; Execution and Delivery; Enforceability) and
Section 4.5 (Brokers) (collectively, the “Purchaser Fundamental
Representations”) shall survive indefinitely. Written notice of a claim must be
given by Seller to Purchaser in accordance with the provisions hereof prior to
the expiration of the applicable representations and warranties.

(c) The covenants and agreements that contemplate actions to be taken or not
taken or obligations in effect after the Closing shall survive in accordance
with their terms. This Section 9.1(c) shall not limit any covenant or agreement
of the parties contained in this Agreement that by its terms contemplates
performance after the Closing, and shall not extend the applicability of any
covenant or agreement of the Parties contained in this Agreement that by its
terms relates only to a period between the date of this Agreement and the
Closing.

 

-92-



--------------------------------------------------------------------------------

Section 9.2 Indemnification by Seller. (a) Subject to the provisions of this
Article IX and except with respect to indemnification for Taxes other than Taxes
of any Purchased Non-Consolidated Venture or any Subsidiary thereof to the
extent such Taxes are Retained Liabilities (it being understood that
indemnification for Taxes other than Taxes of any Purchased Non-Consolidated
Venture or any Subsidiary thereof shall be governed exclusively by Article VI),
effective as of and after the Closing, Seller shall indemnify, defend and hold
harmless Purchaser, its Affiliates and each of Purchaser’s and such Affiliates’
respective officers, directors, agents, successors and assigns (collectively,
the “Purchaser Indemnified Parties”), from and against any and all Covered
Losses incurred or suffered by any of the Purchaser Indemnified Parties, to the
extent arising out of or resulting from (i) any breach of any representation or
warranty of Seller contained in Article III (other than the representations and
warranties contained in Section 3.14 (Taxes)) (in each case, without giving
effect to any “Business Material Adverse Effect,” “materiality” or similar
qualifications, except with respect to (x) the representations and warranties
set forth in Section 3.7(c) (Absence of Business Material Adverse Effect),
Section 3.6(b) (Financial Statements) and Section 3.15(a) (Employee Benefit
Plans) and (y) reference to the defined term “Material Contract”; (ii) any
breach of any covenant or agreement of Seller contained in this Agreement; and
(iii) any Retained Liabilities.

(b) Except with respect to Taxes other than Taxes of any Purchased
Non-Consolidated Venture or any Subsidiary thereof to the extent such Taxes are
Retained Liabilities (it being understood that indemnification for Taxes other
than Taxes of any Purchased Non-Consolidated Venture or any Subsidiary thereof
shall be governed exclusively by Article VI), notwithstanding any other
provision to the contrary:

(i) Seller shall not be required to indemnify, defend or hold harmless any
Purchaser Indemnified Party against, or reimburse any Purchaser Indemnified
Party for, any Covered Losses pursuant to any claim under Section 9.2(a)(i)
until the aggregate amount of the Purchaser Indemnified Parties’ Covered Losses
under Section 9.2(a)(i) exceeds $1,500,000 (the “Deductible”), after which
Seller shall be obligated for all the Purchaser Indemnified Parties’ Covered
Losses under Section 9.2(a)(i) in excess of the Deductible, subject to
Section 9.2(b)(ii) and 9.2(b)(iii); provided that any claim for indemnification
under Section 9.2(a)(i) resulting from a breach of a Seller Fundamental
Representation shall not be subject to the Deductible;

(ii) Seller shall not be required to indemnify, defend or hold harmless any
Purchaser Indemnified Party against, or reimburse any Purchaser Indemnified
Party for, any Covered Losses to the extent that such Covered Losses are
reflected, recorded or included in Working Capital on the final Post-Closing
Statement; and

(iii) the cumulative indemnification obligation of Seller under
Section 9.2(a)(i) (other than any indemnification obligation under
Section 9.2(a)(i) resulting from a breach of a Seller Fundamental
Representation) shall in no event exceed $39,750,000 (the “Cap”).

Section 9.3 Indemnification by Purchaser. (a) Subject to the provisions of this
Article IX and except with respect to indemnification for Taxes other than Taxes
of any Purchased Non-Consolidated Venture or any Subsidiary thereof to the
extent such Taxes are Assumed Liabilities (it being understood that
indemnification for Taxes other than Taxes of any Purchased Non-Consolidated

 

-93-



--------------------------------------------------------------------------------

Venture or any Subsidiary thereof shall be governed exclusively by Article VI),
effective at and after the Closing, Purchaser shall indemnify, defend and hold
harmless Seller, its Affiliates and each of Seller’s and such Affiliates’
respective officers, directors, agents, successors and assigns (collectively,
the “Seller Indemnified Parties”), from and against any and all Covered Losses
incurred or suffered by any of the Seller Indemnified Parties to the extent
arising out of or resulting from (i) any breach of any representation or
warranty of Purchaser contained in Article IV (in each case, without giving
effect to any “Purchaser Material Adverse Effect”, “materiality” or similar
qualifications); (ii) any breach of any covenant or agreement of Purchaser
contained in this Agreement; and (iii) any Assumed Liability.

(b) Except with respect to Taxes other than Taxes of any Purchased
Non-Consolidated Venture or any Subsidiary thereof to the extent such Taxes are
Assumed Liabilities (it being understood that indemnification for Taxes other
than Taxes of any Purchased Non-Consolidated Venture or any Subsidiary thereof
shall be governed exclusively by Article VI), notwithstanding any other
provision to the contrary:

(i) Purchaser shall not be required to indemnify, defend or hold harmless any
Seller Indemnified Party against, or reimburse any Seller Indemnified Party for,
any Covered Losses pursuant to any claim under Section 9.3(a)(i) until the
aggregate amount of the Seller Indemnified Parties’ Covered Losses under
Section 9.3(a)(i) exceeds the Deductible, after which Purchaser shall be
obligated for all the Seller Indemnified Parties’ Covered Losses under
Section 9.3(a)(i) in excess of the Deductible, subject to Section 9.3(b)(ii);
provided that any claim for indemnification under Section 9.3(a)(i) resulting
from a breach of a Purchaser Fundamental Representation shall not be subject to
the Deductible; and

(ii) the cumulative indemnification obligation of Purchaser under
Section 9.3(a)(i) (other than any indemnification obligation under
Section 9.3(a)(i) resulting from a breach of a Purchaser Fundamental
Representation) shall in no event exceed the Cap.

Section 9.4 Procedures. (a) A Person that may be entitled to be indemnified
under this Agreement (the “Indemnified Party”) shall promptly notify the party
or parties liable for such indemnification (the “Indemnifying Party”) in writing
of any pending or threatened claim or demand that the Indemnified Party has
determined has given or would reasonably be expected to give rise to such right
of indemnification (including a pending or threatened claim or demand asserted
by a third party against the Indemnified Party, such claim being a “Third Party
Claim”), describing in reasonable detail, to the extent then known by the
Indemnified Party, the facts and circumstances with respect to the subject
matter of such claim or demand; provided that neither the failure to provide
such notice nor any deficiency in such notice shall release the Indemnifying
Party from any of its obligations under this Article IX except to the extent
that the Indemnifying Party is actually materially prejudiced by such failure,
it being agreed that notices for claims in respect of a breach of a
representation, warranty, covenant or agreement must be delivered prior to the
expiration of any applicable survival period specified in Section 9.1 for such
representation, warranty, covenant or agreement.

(b) Upon receipt of a notice of a Third Party Claim for indemnity from an
Indemnified Party pursuant to Section 9.2(a) or Section 9.3(a), the Indemnifying
Party will be entitled, by notice to the Indemnified Party delivered within
twenty (20) Business Days of the

 

-94-



--------------------------------------------------------------------------------

receipt of notice of such Third Party Claim, to assume the defense and control
of such Third Party Claim (at the expense of such Indemnifying Party), which
notice shall state that, assuming the facts then presented to the Indemnifying
Party by the Indemnified Party is true, the Indemnifying Party shall indemnify
the Indemnified Party for the entirety of all Covered Losses the Indemnified
Party may suffer resulting from arising out of, relating to, in the nature of,
or caused by the Third Party Claim to the extent provided in this Article IX.
Notwithstanding an election to assume the defense of such Third Party Claim, the
Indemnified Party shall have the right to employ one separate co-counsel and to
participate in the defense as counsel of record, if applicable, in such action
or proceeding (and the parties shall jointly control the defense), and the
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if (i) there exists any actual or potential conflict of
interest between the Indemnified Party and the Indemnifying Party in connection
with the defense of the Third Party Claim that would make representation by the
same counsel or the counsel selected by the Indemnifying Party inappropriate,
(ii) such Third Party Claim seeks an injunction or other equitable relief
against the Indemnified Party or (iii) such Third Party Claim is related to or
otherwise arises in connection with any criminal or regulatory enforcement
Action. In any other event not set forth in the previous sentence, the
Indemnifying Party shall allow the Indemnified Party a reasonable opportunity to
participate in the defense of such Third Party Claim with its own counsel and at
its own expense. In any event, the Indemnified Party and the Indemnifying Party
and their counsel shall cooperate in the defense of any Third Party Claim
subject to this Article IX and keep such Persons informed of all developments
relating to any such Third Party Claims, and provide copies of all relevant
correspondence and documentation relating thereto. If the Indemnifying Party
does not assume the defense and control of any Third Party Claim pursuant to
this Section 9.4(b), the Indemnified Party shall be entitled to assume and
control such defense, but the Indemnifying Party may nonetheless participate in
the defense of such Third Party Claim with its own counsel and at its own
expense. Purchaser or Seller, as the case may be, shall, and shall cause each of
its Affiliates and Representatives to, reasonably cooperate with the
Indemnifying Party in the defense of any Third Party Claim, including by
furnishing books and records, personnel and witnesses, as appropriate for any
defense of such Third Party Claim. If the Indemnifying Party has assumed the
defense and control of a Third Party Claim, it shall not be authorized to
consent to a settlement or compromise of, or the entry of any judgment arising
from, any Third Party Claim without the prior written consent of the Indemnified
Party unless (A) the Indemnified Party, as a condition to settlement, is given a
complete and unconditional release of any and all Liability by all relevant
parties to such claim or demand, (B) the damages payable under the settlement
are limited only to monetary payments for which the Indemnified Party is fully
indemnified by the Indemnifying Party and (C) such Third Party Claim does not
involve any non-monetary relief of any kind (including any injunctive relief) or
encumber any assets of any Indemnified Party or finding or admission of any
violation of Law or admission of any wrongdoing by any Indemnified Party. No
Indemnified Party will consent to the entry of any judgment or enter into any
settlement or compromise with respect to a Third Party Claim without the prior
written consent of the Indemnifying Party.

Section 9.5 Exclusive Remedy and Release. Purchaser and Seller acknowledge and
agree that, except in the case of fraud and willful misconduct and with respect
to any matter relating to Taxes (which shall be governed exclusively by Article
VI, other than Taxes of any Purchased Non-Consolidated Venture or any Subsidiary
thereof, which shall be governed by this Article IX to the extent such Taxes are
Retained Liabilities), following the Closing, the

 

-95-



--------------------------------------------------------------------------------

indemnification provisions of Section 9.2 and Section 9.3 shall be the sole and
exclusive monetary remedies of Seller and Purchaser, respectively, for any
Covered Losses (including any Covered Losses from claims for breach of contract,
warranty, tortious conduct (including negligence) or otherwise and whether
predicated on common law, statute, strict liability, or otherwise) that each
party hereto may at any time suffer or incur, or become subject to, as a result
of or in connection with this Agreement, the Transaction or the other
transaction contemplated by this Agreement, including any breach of any
representation or warranty in this Agreement by any party hereto, or any failure
by any party hereto to perform or comply with any covenant or agreement that, by
its terms, was to have been performed, or complied with, under this Agreement
and the other Transaction Documents. Without limiting the generality of the
foregoing, the parties hereby irrevocably waive any right of rescission they may
otherwise have or to which they may become entitled.

Section 9.6 Additional Indemnification Provisions. With respect to each
indemnification obligation contained in this Agreement, the amount of Covered
Losses shall be net of any third-party insurance or indemnity, contribution or
similar proceeds that have been recovered (net of any costs incurred to recover
such proceeds) by the Indemnified Party in connection with the facts giving rise
to the right of indemnification (it being agreed that if third-party insurance
or indemnification, contribution or similar proceeds in respect of such facts
are recovered by the Indemnified Party subsequent to the Indemnifying Party’s
making of an indemnification payment in satisfaction of its applicable
indemnification obligation, such proceeds shall be promptly remitted to the
Indemnifying Party to the extent of the indemnification payment made), and the
Indemnified Party shall use, and cause its Affiliates to use, commercially
reasonable efforts to seek recovery under all insurance and indemnity,
contribution or similar provisions covering such Covered Loss to the same extent
as it would if such Covered Loss were not subject to indemnification hereunder.
Upon making any payment to the Indemnified Party for any indemnification claim
pursuant to this Article IX, the Indemnifying Party shall be subrogated, to the
extent of such payment, to any rights which the Indemnified Party may have
against any third parties with respect to the subject matter underlying such
indemnification claim, and the Indemnified Party shall assign any such rights to
the Indemnifying Party.

Section 9.7 Limitation on Liability. Notwithstanding anything to the contrary
contained in this Agreement (including this Article IX), neither party shall be
liable to the other party or its Affiliates, whether in contract, tort
(including negligence and strict liability) or otherwise, at law or in equity,
and “Covered Losses” shall not include any amounts for punitive damages or
damages that are not reasonably foreseeable, in each case, except to the extent
awarded against an Indemnified Party in connection with a Third Party Claim.

Section 9.8 Bulk Sales Waiver. Purchaser and its Affiliates waive compliance by
Seller and its Affiliates with the provisions of any so-called “bulk transfer
law” or “bulk sales law” (or any similar Tax law) of any jurisdiction in
connection with the transactions contemplated by this Agreement. To the extent
permitted by applicable Law, the parties shall (i) exclude, and cooperate in
order to exclude, any secondary liabilities of Purchaser or its Affiliates in
connection with the German Assets (including any liabilities arising pursuant to
sec. 25 of the German Commercial Code (Handelsgesetzbuch)) which relate to any
Pre-Closing Period, and (ii) effect the requisite entries into the respective
commercial registers.

 

-96-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Entire Agreement. This Agreement, the other Transaction Documents,
the Schedules and Exhibits hereto and thereto, and the Confidentiality
Agreement, along with the Seller Disclosure Schedules and Purchaser Disclosure
Schedules, constitute the entire agreement and understanding among the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings relating to such subject matter. Neither party
hereto shall be liable or bound to the other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein and therein.

Section 10.2 Assignment. Neither this Agreement nor any of the rights and
obligations hereunder may be assigned or transferred by either party hereto
(whether by operation of Law or otherwise) without the prior written consent of
the other party hereto. Any attempted assignment in violation of this
Section 10.2 shall be void. Subject to the two preceding sentences, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Notwithstanding the foregoing,
Purchaser may (a) assign all or any portion of its rights under this Agreement,
or delegate all or any portion of its obligations under this Agreement, in each
case with reference to all or any portion of the Purchased Assets or the Assumed
Liabilities or any of the Purchased Companies, to any of its Affiliates, without
Seller’s consent by providing Seller with a written document executed by
Purchaser and such Affiliate evidencing such assignment and (b) grant a security
interest and/or collateral assignment to its lenders of its rights and benefits
arising under this Agreement; provided that no such assignment or delegation or
grant of a security interest will relieve or release Purchaser from any of its
Liabilities or obligations hereunder.

Section 10.3 Amendments and Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties. By an
instrument in writing, Purchaser, on the one hand, or Seller, on the other hand,
may waive compliance by the other with any term or provision of this Agreement
that the other party was or is obligated to comply with or perform. Such waiver
or failure to insist on strict compliance with such term or provision shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.

Section 10.4 No Third-Party Beneficiaries. Except for Section 9.2 and
Section 9.3, which are intended to benefit, and to be enforceable by, the
parties specified therein, this Agreement, together with the other Transaction
Documents and the Exhibits and Schedules hereto and thereto are not intended to
confer in or on behalf of any Person not a party to this Agreement (and their
successors and assigns) any rights, benefits, causes of action or remedies with
respect to the subject matter or any provision hereof.

 

-97-



--------------------------------------------------------------------------------

Section 10.5 Notices. All notices and other communications to be given to any
party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service, or five
(5) days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or when received in the form of a
facsimile or email transmission (receipt confirmation requested), and shall be
directed to the address set forth below (or at such other address or facsimile
number or email address as such party shall designate by like notice):

 

(i)    if to Purchaser,    Visteon Corporation    One Village Center Drive   
Van Buren Township, MI 48111    Facsimile:    (734) 736-5560    Attention:   
Michael Sharnas    Email:    msharnas@visteon.com    with a copy (which shall
not constitute notice) to:    Skadden, Arps, Slate, Meagher & Flom LLP    155
North Wacker Drive    Chicago, IL 60606    Facsimile:    (312) 407-8580   
Attention:    Shilpi Gupta    Email:    Shilpi.gupta@skadden.com (ii)    if to
Seller,    Johnson Controls, Inc.    5757 N. Green Bay Avenue    Milwaukee, WI
53201    Facsimile:    (414) 524-2828    Attention:    Brian Cadwallader   
Email:    brian.j.cadwallader@jci.com    with a copy (which shall not constitute
notice) to:    Wachtell, Lipton, Rosen & Katz    51 West 52nd Street    New
York, NY 10019    Facsimile: (212) 403-2000    Attention:    Andrew R.
Brownstein       David K. Lam    Email:    ARBrownstein@wlrk.com      
DKLam@wlrk.com

Section 10.6 Specific Performance. The parties agree that irreparable damage,
for which monetary damages (even if available) would not be an adequate remedy,
would occur in the event that the parties do not perform any provision of this
Agreement in accordance with its specified terms or otherwise breach such
provisions. Accordingly, the parties acknowledge and agree that the parties
shall be entitled to an injunction, specific performance and other equitable
relief to prevent breaches of this Agreement and to enforce specifically the
terms and provisions

 

-98-



--------------------------------------------------------------------------------

hereof, in addition to any other remedy to which they are entitled in Law or in
equity. Each of the parties agrees that it will not oppose the granting of an
injunction, specific performance and other equitable relief on the basis that
any other party has an adequate remedy at Law or that any award of specific
performance is not an appropriate remedy for any reason at Law or in equity. Any
party hereto seeking an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
shall not be required to provide any bond or other security in connection with
such order or injunction.

Section 10.7 Governing Law and Jurisdiction. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Michigan, without regard to any choice or conflict of law provision or rule
(whether of the State of Michigan or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Michigan. In addition, each of the parties (a) submits to the exclusive personal
jurisdiction of the Third (3rd) Circuit Court of the State of Michigan, County
of Wayne, or the United States District Court for the Eastern District of
Michigan located in Detroit, Michigan, in the event that any dispute (whether in
contract, tort or otherwise) arises out of this Agreement or the Transaction or
the other transactions contemplated hereby; (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court; (c) agrees that it will not bring any Proceeding
relating to this Agreement or the Transaction or the other transactions
contemplated hereby in any court other than the Third (3rd) Circuit Court of the
State of Michigan, County of Wayne, or the United States District Court for the
Eastern District of Michigan located in Detroit, Michigan; and (d) agrees that
it will not seek to assert by way of motion, as a defense or otherwise, that any
such Proceeding (i) is brought in an inconvenient forum, (ii) should be
transferred or removed to any court other than one of the above-named courts,
(iii) should be stayed by reason of the pendency of some other proceeding in any
court other than one of the above-named court, or (iv) that this Agreement or
the subject matter hereof may not be enforced in or by the above-named courts.
Each party hereto agrees that service of process upon such party in any such
Proceeding shall be effective if notice is given in accordance with
Section 10.5. Notwithstanding the foregoing in this Section 10.7, a party may
commence any Action in in any court other than the above-named courts solely for
the purpose of enforcing an order or judgment issued by one of the above-named
courts relating to any dispute (whether in contract, tort or otherwise) arising
out of this Agreement or the Transaction or the other transactions contemplated
hereby.

Section 10.8 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST
THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR ANY
OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION THEREOF
OR THE TRANSACTION OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN. NO PARTY TO THIS AGREEMENT SHALL SEEK A JURY TRIAL IN ANY LAWSUIT,
PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION PROCEDURE BASED UPON, OR
ARISING OUT OF, THIS AGREEMENT OR ANY RELATED INSTRUMENTS. NO PARTY HERETO WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL HAS BEEN WAIVED WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH
PARTY TO THIS AGREEMENT CERTIFIES THAT IT HAS BEEN INDUCED TO ENTER

 

-99-



--------------------------------------------------------------------------------

INTO THIS AGREEMENT OR INSTRUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS SET FORTH ABOVE IN THIS SECTION 10.8. NO PARTY HERETO HAS IN ANY
WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE PROVISIONS OF THIS
SECTION 10.8 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

Section 10.9 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party hereto. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the Transaction and the
other transactions contemplated hereby be consummated as originally contemplated
to the fullest extent possible.

Section 10.10 Counterparts. This Agreement may be executed in two (2) or more
counterparts, all of which shall be considered an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument, and shall
become effective when one (1) or more such counterparts have been signed by each
party hereto and delivered (by facsimile, e-mail, or otherwise) to the other
party. Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document format” (“.pdf”) from, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signatures. This Agreement has been executed
in the English language. If this Agreement is translated into another language,
the English language text shall in any event prevail.

Section 10.11 Expenses. Except as otherwise provided herein, whether or not the
Closing takes place, all costs and expenses incurred in connection with this
Agreement, the Transaction and the other transactions contemplated hereby shall
be paid by the party incurring such expense.

Section 10.12 Interpretation; Absence of Presumption. It is understood and
agreed that the specification of any dollar amount in the representations and
warranties or covenants contained in this Agreement or the inclusion of any
specific item in the Seller Disclosure Schedules or Purchaser Disclosure
Schedules is not intended to imply that such amounts or higher or lower amounts,
or the items so included or other items, are or are not material, and no party
hereto shall use the fact of the setting of such amounts or the fact of the
inclusion of any such item in the Seller Disclosure Schedules or Purchaser
Disclosure Schedules in any dispute or controversy between the parties as to
whether any obligation, item or matter not described in this Agreement or
included in the Seller Disclosure Schedules or Purchaser Disclosure Schedules is
or is not material for purposes of this Agreement. Nothing herein (including in
the Seller Disclosure Schedules or the Purchaser Disclosure Schedules) shall be
deemed an admission by either party hereto or any of its Affiliates, in any
Proceeding or Action, that such party or any such Affiliate, or any third party,
is or is not in breach or violation of, or in default in, the

 

-100-



--------------------------------------------------------------------------------

performance or observance of any term or provisions of any Contract. For the
purposes of this Agreement, (a) words in the singular shall be held to include
the plural and vice versa, and words of one gender shall be held to include the
other gender as the context requires; (b) references to the terms Article,
Section, paragraph, Exhibit and Schedule are references to the Articles,
Sections, paragraphs, Exhibits and Schedules to this Agreement unless otherwise
specified; (c) the terms “hereof,” “herein,” “hereby,” “hereto,” and derivative
or similar words refer to this entire Agreement, including the Schedules and
Exhibits hereto; (d) references to “Dollars” or “$” shall mean U.S. dollars;
(e) the word “including” and words of similar import when used in this Agreement
and the Transaction Documents shall mean “including without limitation,” unless
otherwise specified; (f) the word “or” shall not be exclusive; (g) references to
“written” or “in writing” include in electronic form; (h) provisions shall
apply, when appropriate, to successive events and transactions; (i) the headings
contained in this Agreement and the other Transaction Documents are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and the other Transaction Documents; (j) Seller
and Purchaser have each participated in the negotiation and drafting of this
Agreement and the other Transaction Documents and if an ambiguity or question of
interpretation should arise, this Agreement and the other Transaction Documents
shall be construed as if drafted jointly by the parties hereto or thereto, as
applicable, and no presumption or burden of proof shall arise favoring or
burdening either party by virtue of the authorship of any of the provisions in
this Agreement or the other Transaction Documents; (k) a reference to any Person
includes such Person’s successors and permitted assigns; (l) any reference to
“days” means calendar days unless Business Days are expressly specified;
(m) reference to a document being “made available” shall mean such document was
provided to Purchaser or its Representatives via electronic mail, or a copy of
such document was posted (and made accessible to Purchaser or its
Representatives) in the electronic data room maintained by Intralinks on behalf
of Seller under the title “Project Nina” as of 11:59 p.m. Eastern Time as of the
date prior to the date of this Agreement or made available to Purchaser or its
Representatives in a “clean room” established by one of Seller’s Representatives
and (n) when calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to this Agreement,
the date that is the reference date in calculating such period shall be excluded
and if the last day of such period is not a Business Day, the period shall end
on the next succeeding Business Day.

[Remainder of page intentionally left blank]

 

-101-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have duly executed this Agreement as of
the date first written above.

 

JOHNSON CONTROLS, INC. By:  

/s/ Frank A. Voltolina

Name:   Frank A. Voltolina Title:   Vice President & Treasurer VISTEON
CORPORATION By:  

/s/ Michael Sharnas

Name:   Michael Sharnas Title:   Senior Vice President & General Counsel

[Signature Page to Purchase Agreement]